Exhibit 10.1

 

EXECUTION COPY

 

 

[g187121kk01i001.jpg]

 

CREDIT AGREEMENT

 

dated as of

 

June 13, 2008

 

among

 

HARDINGE INC.,

as the Company

 

HARDINGE HOLDINGS GMBH,

as the Swiss Borrower

 

The Lenders Party Hereto

 

HSBC BANK USA, NATIONAL ASSOCIATION

and

KEYBANK NATIONAL ASSOCIATION

as Co-Documentation Agents

 

BANK OF AMERICA, N.A.

as Syndication Agent

 

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

as Sole Bookrunner and Sole Lead Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

 

 

 

SECTION 1.01.  Defined Terms

1

SECTION 1.02.  Classification of Loans and Borrowings

21

SECTION 1.03.  Terms Generally

21

SECTION 1.04.  Accounting Terms; GAAP

22

 

 

ARTICLE II The Credits

22

 

 

SECTION 2.01.  Commitments

22

SECTION 2.02.  Loans and Borrowings

22

SECTION 2.03.  Requests for Revolving Borrowings

23

SECTION 2.04.  Determination of Dollar Amounts

24

SECTION 2.05.  Swingline Loans

24

SECTION 2.06.  Letters of Credit

25

SECTION 2.07.  Funding of Borrowings

30

SECTION 2.08.  Interest Elections

30

SECTION 2.09.  Termination and Reduction of Commitments

32

SECTION 2.10.  Repayment of Loans; Evidence of Debt

32

SECTION 2.11.  Prepayment of Loans

33

SECTION 2.12.  Fees

34

SECTION 2.13.  Interest

35

SECTION 2.14.  Alternate Rate of Interest

35

SECTION 2.15.  Increased Costs

36

SECTION 2.16.  Break Funding Payments

37

SECTION 2.17.  Taxes

38

SECTION 2.18.  Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs

39

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders

41

SECTION 2.20.  Expansion Option

42

SECTION 2.21.  Market Disruption

43

SECTION 2.22.  Judgment Currency

43

SECTION 2.23.  Senior Debt

44

 

 

ARTICLE III Representations and Warranties

44

 

 

SECTION 3.01.  Organization; Powers; Subsidiaries

44

SECTION 3.02.  Authorization; Enforceability

44

SECTION 3.03.  Governmental Approvals; No Conflicts

44

SECTION 3.04.  Financial Condition; No Material Adverse Change

45

SECTION 3.05.  Properties

45

SECTION 3.06.  Litigation and Environmental Matters

45

SECTION 3.07.  Compliance with Laws and Agreements

46

 

--------------------------------------------------------------------------------


 

 

Page

 

 

SECTION 3.08.  Investment Company Status

46

SECTION 3.09.  Taxes

46

SECTION 3.10.  ERISA

46

SECTION 3.11.  Disclosure

46

SECTION 3.12.  Federal Reserve Regulations

46

SECTION 3.13.  Liens

46

SECTION 3.14.  No Default

46

SECTION 3.15.  No Burdensome Restrictions

46

SECTION 3.16.  Security Interest in Collateral

47

 

 

ARTICLE IV Conditions

47

 

 

SECTION 4.01.  Effective Date

47

SECTION 4.02.  Each Credit Event

49

 

 

ARTICLE V Affirmative Covenants

49

 

 

SECTION 5.01.  Financial Statements and Other Information

49

SECTION 5.02.  Notices of Material Events

51

SECTION 5.03.  Existence; Conduct of Business

51

SECTION 5.04.  Payment of Obligations

51

SECTION 5.05.  Maintenance of Properties; Insurance

51

SECTION 5.06.  Books and Records; Inspection Rights

52

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations

52

SECTION 5.08.  Use of Proceeds

52

SECTION 5.09.  Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances

52

 

 

ARTICLE VI Negative Covenants

54

 

 

SECTION 6.01.  Indebtedness

54

SECTION 6.02.  Liens

55

SECTION 6.03.  Fundamental Changes and Asset Sales

56

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions

56

SECTION 6.05.  Swap Agreements

57

SECTION 6.06.  Transactions with Affiliates

57

SECTION 6.07.  Restricted Payments

57

SECTION 6.08.  Restrictive Agreements

58

SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

58

SECTION 6.10.  Financial Covenants

59

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

ARTICLE VII Events of Default

59

 

 

ARTICLE VIII The Administrative Agent

62

 

 

ARTICLE IX Miscellaneous

66

 

 

SECTION 9.01.  Notices

66

SECTION 9.02.  Waivers; Amendments

67

SECTION 9.03.  Expenses; Indemnity; Damage Waiver

68

SECTION 9.04.  Successors and Assigns

70

SECTION 9.05.  Survival

72

SECTION 9.06.  Counterparts; Integration; Effectiveness

73

SECTION 9.07.  Severability

73

SECTION 9.08.  Right of Setoff

73

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process

73

SECTION 9.10.  WAIVER OF JURY TRIAL

74

SECTION 9.11.  Headings

74

SECTION 9.12.  Confidentiality

74

SECTION 9.13.  USA PATRIOT Act

75

SECTION 9.14.  Appointment for Perfection

75

 

 

ARTICLE X Cross-Guarantee

75

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

SCHEDULES:

 

 

 

Schedule 2.01

— Commitments

 

Schedule 2.02

— Mandatory Cost

 

Schedule 2.06

— Existing Letters of Credit

 

Schedule 3.01

— Subsidiaries

 

Schedule 6.01

— Existing Indebtedness

 

Schedule 6.02

— Existing Liens

 

 

 

EXHIBITS:

 

 

 

Exhibit A

—        Form of Assignment and Assumption

 

Exhibit B-1

—        Form of Opinion of Loan Parties’ Special U.S. Counsel

 

Exhibit B-2

—        Form of Opinion of Loan Parties’ Special Swiss Counsel

 

Exhibit B-3

—        Form of Opinion of Loan Parties’ Special UK Counsel

 

Exhibit C

—        Form of Increasing Lender Supplement

 

Exhibit D

—        Form of Augmenting Lender Supplement

 

Exhibit E

—        List of Closing Documents

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of June 13, 2008 among HARDINGE
INC., HARDINGE HOLDINGS GMBH, the LENDERS from time to time party hereto, BANK
OF AMERICA, N.A. as Syndication Agent and HSBC BANK USA, NATIONAL ASSOCIATION
and KEYBANK NATIONAL ASSOCIATION as Co-Documentation Agents and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I


 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus, without duplication,
(ii) in the case of Loans by a Lender from its office or branch in the United
Kingdom, the Mandatory Cost.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Dividend Tax
Event.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$100,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs,
(iv) Canadian Dollars (v) British Pounds Sterling and any other Foreign Currency
agreed to by the Administrative Agent and each of the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Company or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.

 

“Applicable Rate” means, for any day, with respect to any Revolving Loan, or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurocurrency
Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be, based upon
the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency
Spread

 

ABR
Spread

 

Commitment Fee
Rate

 

Category 1:

 

< 1.50 to 1.00

 

1.00

%

0

%

0.20

%

Category 2:

 

> 1.50 to 1.00 but < 2.00 to 1.00

 

1.25

%

0.25

%

0.225

%

Category 3:

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

1.50

%

0.50

%

0.25

%

Category 4:

 

> 2.50 to 1.00 but < 3.00 to 1.00

 

1.75

%

0.75

%

0.30

%

Category 5:

 

> 3.00 to 1.00

 

2.00

%

1.00

%

0.375

%

 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 5 shall be deemed
applicable for the period commencing five (5) Business Days after the required
date of delivery and ending on the date which is five (5) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective five
(5) Business Days after the Administrative Agent has received the applicable
Financials (it being understood and agreed that each change in Category shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change); and

 

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2, 3, 4 or 5 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as reasonably determined by the Administrative Agent from time to
time.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Available Revolving Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Revolving Credit Exposure of all the Lenders at such
time; it being understood and agreed that any Lender’s Swingline Exposure shall
not be deemed to be a component of the Revolving Credit Exposure for purposes of
calculating the commitment fee under Section 2.12(a).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company and/or the Swiss Borrower, as the context may
require.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“British Pounds Sterling” means the lawful currency of Great Britain.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) the acquisition of direct or indirect Control of the Company by any Person
or group; (d) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of the Swiss Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

“Co-Documentation Agent” means each of HSBC Bank USA, National Association and
KeyBank National Association in its capacity as co-documentation agent for the
credit facility evidenced by this Agreement.

 

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of Administrative Agent, on
behalf of itself and the Holders of Secured Obligations, to secure the Secured
Obligations.

 

 “Collateral Documents” means, collectively, the Security Agreement, the Foreign
Pledge Agreements and all other agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether heretofore, now, or hereafter executed by the Company or
any of its Subsidiaries and delivered to the Administrative Agent.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

 

“Company” means Hardinge Inc., a New York corporation.

 

“Computation Date” is defined in Section 2.04.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring non-cash expenses or
losses incurred other than in the ordinary course of business, (vi) non-cash
expenses related to stock based compensation minus, to the extent included in
Consolidated Net Income, (vii) interest income, (viii) income tax credits and
refunds (to the extent not netted from tax expense), (ix) any cash payments made
during such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (x) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Company or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related

 

5

--------------------------------------------------------------------------------


 

acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $10,000,000.

 

“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus the aggregate rent or
other amounts payable under any lease (excluding Capital Lease Obligations),
plus scheduled principal payments on Indebtedness made during such period, plus
expense for Taxes paid in cash, plus dividends or distributions paid in cash,
plus Capital Lease Obligation payments, all calculated for the Company and its
Subsidiaries on a consolidated basis.

 

“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Total Indebtedness which is outstanding at such time, whether or
not such amount is due or payable at such time.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Company and its Subsidiaries
allocable to such period in accordance with GAAP (including, without limitation,
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under interest
rate Swap Agreements to the extent such net costs are allocable to such period
in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Country Risk Event”  means:

 

(i)            any law, action or failure to act by any Governmental Authority
in any Borrower’s or Letter of Credit beneficiary’s country which has the effect
of:

 

6

--------------------------------------------------------------------------------


 

(a)           changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to the relevant
Issuing Bank, the Lenders or the Administrative Agent,

 

(b)           changing the ownership or control by such Borrower or Letter of
Credit beneficiary of its business, or

 

(c)           preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

 

(ii)           force majeure; or

 

(iii)          any similar event

 

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the relevant Issuing Bank and freely available to the
Administrative Agent or such Issuing Bank.

 

“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Dividend Tax Event” means, with respect to any Foreign Subsidiary, such Foreign
Subsidiary’s accumulated and undistributed earnings and profits being deemed to
be repatriated to the Company or the applicable parent Domestic Subsidiary under
Section 956 of the Code and the effect of such repatriation causing materially
adverse tax consequences to the Company or such parent Domestic Subsidiary, in
each case as determined by the Company in its commercially reasonable judgment
acting in good faith and in consultation with its legal and tax advisors.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in such currency of
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Loan Party” means a Loan Party that is a Domestic Subsidiary.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural

 

7

--------------------------------------------------------------------------------


 

resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU” means the European Union.

 

“euro” and/or “EUR” means the single currency of the participating member states
of the EU.

 

8

--------------------------------------------------------------------------------


 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.   In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.17(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

9

--------------------------------------------------------------------------------


 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Company and its Domestic Subsidiaries directly owns
or controls more than 50% of such Foreign Subsidiary’s issued and outstanding
Equity Interests.

 

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Currency Sublimit” means $50,000,000.

 

“Foreign Facility Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with one or
more credit facilities to any Foreign Subsidiary by any Lender or any of its
Affiliates, all to the extent such credit facilities are approved by the
Administrative Agent, in its good faith, reasonable credit judgment, to be
secured by the Collateral.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Party” means a Loan Party which is a Foreign Subsidiary.

 

“Foreign Pledge Agreements” means those certain pledge agreements (including any
and all supplements thereto) executed by the relevant Loan Parties with respect
to the pledge of Equity Interests of a Pledge Subsidiary which is a Foreign
Subsidiary and any other pledge agreements, share mortgages, charges and
comparable instruments and documents from time to time executed pursuant to the
terms of Section 5.09 in favor of the Administrative Agent for the benefit of
the Holders of Secured Obligations, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Foreign Pledge Trigger Event” means the receipt by a Foreign Subsidiary (other
than the Swiss Borrower) following the Effective Date of an aggregate amount
equal to or in excess of $10,000,000, whether in the form of an investment, loan
or other type of advance, from another Loan Party.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include (i) each Lender and each Issuing Bank in
respect of its Loans and LC Exposure respectively, (ii) the Administrative
Agent, the Issuing Banks and the Lenders in respect of all other present and
future obligations and liabilities of the Company and each Subsidiary of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender and affiliate of such Lender in respect
of Swap Agreements and Banking Services Agreements entered into with such Person
by the Company or any Subsidiary, (iv) each Lender and affiliate of such Lender
in respect of agreements evidencing Foreign Facility Obligations, (v) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Loan Parties to such Person hereunder and under the other
Loan Documents, and (vi) their respective successors and (in the case of a
Lender, permitted) transferees and assigns.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts

 

11

--------------------------------------------------------------------------------


 

payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) obligations
of such Person under Sale and Leaseback Transactions.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Information Memorandum” means the Confidential Information Memorandum dated
April 2008 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the Swiss
Borrower) may elect; provided, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Investment Policy” means the investment policy of the Company as in effect on
the Effective Date and as amended, restated or supplemented from time to time by
management of the Company with the prior written consent of the Administrative
Agent.

 

“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, or (b) any other Lender selected
by the Company and approved by the Administrative Agent, in its good faith,
reasonable judgment, which agrees to act as an Issuing Bank hereunder, with
respect to Letters of Credit issued by it, and in each case its successors in
such capacity as provided in Section 2.06(i).  Each Issuing Bank may, in its
discretion, arrange for one or more

 

12

--------------------------------------------------------------------------------


 

Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on, in the case of Dollars, Reuters Screen LIBOR01
Page and, in the case of any Foreign Currency, the appropriate page of such
service which displays British Bankers Association Interest Settlement Rates for
deposits in such Foreign Currency (or, in each case, on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as reasonably determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately 11:00 a.m., London time, two (2) Business Days prior to
(or, in the case of Loans denominated in British Pounds Sterling, on the day of)
the commencement of such Interest Period, as the rate for deposits in the
relevant Agreed Currency with a maturity comparable to such Interest Period.  In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurocurrency Borrowing for such Interest Period
shall be the rate at which deposits in the relevant Agreed Currency in an
Equivalent Amount of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Subsidiary Guaranty, and all other agreements,
instruments, documents and certificates identified in

 

13

--------------------------------------------------------------------------------


 

Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars to, or for the account of, the Company and
(ii) local time at the place of the relevant Loan, Borrowing or LC Disbursement
(or such earlier local time as is necessary for the relevant funds to be
received and transferred to the Administrative Agent for same day value on the
date the relevant reimbursement obligation is due) in the case of a Loan,
Borrowing or LC Disbursement which is denominated in a Foreign Currency or which
is to, or for the account of, the Swiss Borrower.

 

“Mandatory Cost” is described in Schedule 2.02.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (i) which, in the case of a Foreign
Subsidiary (other than the Swiss Borrower), has received, following the
Effective Date, an aggregate amount equal to or in excess of $10,000,000,
whether in the form of an investment, loan or other type of advance, from
another Loan Party, (ii) which, as of the most recent fiscal quarter of the
Company, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01,
contributed greater than five percent (5%), in the case of a Domestic
Subsidiary, or ten percent (10%), in the case of a Foreign Subsidiary, of the
Company’s Consolidated EBITDA for such period or (iii) which contributed greater
than five percent (5%), in the case of a Domestic Subsidiary, or ten percent
(10%), in the case of a Foreign Subsidiary, of the Company’s Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
the Company’s Consolidated EBITDA or Company’s Consolidated Total Assets
attributable to Subsidiaries that are not Subsidiary Guarantors exceeds
twenty-five percent (25%) of the Company’s Consolidated EBITDA for any such
period or twenty-five percent (25%) of the Company’s Consolidated Total Assets
as of the end of any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days,

 

14

--------------------------------------------------------------------------------


 

the Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

 

“Maturity Date” means June 13, 2013.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Money Credit Event” means with respect to any Issuing Bank, any increase
(directly or indirectly) in such Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may
reasonably elect) for delivery in immediately available and freely transferable
funds would be offered by the Administrative Agent to major banks in the
interbank market upon request of such major banks for the relevant currency as
determined above and in an amount comparable to the unpaid principal amount of
the related Credit Event, plus any taxes, levies, imposts, duties, deductions,
charges or withholdings imposed upon, or charged to, the Administrative Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.

 

“Participant” has the meaning set forth in Section 9.04.

 

15

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Company or
any Subsidiary of (i) all or substantially all the assets of or (ii) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Sections
5.09 shall have been taken, (d) the Company and the Subsidiaries are in
compliance, on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in Section 6.10
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and, if the aggregate consideration paid in respect
of such acquisition exceeds $10,000,000, the Company shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Company to such
effect, together with all relevant financial information, statements and
projections reasonably requested by the Administrative Agent, (e) in the case of
an acquisition or merger involving the Company or a Subsidiary, the Company or
such Subsidiary is the surviving entity of such merger and/or consolidation and
(f) the aggregate consideration paid in respect of such acquisition, when taken
together with the aggregate consideration paid in respect of all other
acquisitions and the aggregate amount of investments in joint ventures as
permitted under Section 6.04(f), does not exceed the Permitted Acquisition/JV
Amount during the term of this Agreement.

 

“Permitted Acquisition/JV Amount” means $50,000,000 in the aggregate for all
Permitted Acquisitions and investments in joint ventures.

 

“Permitted Encumbrances” means:

 


(A)  LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.04;


 


(B)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S AND OTHER
LIKE LIENS IMPOSED BY LAW, ARISING IN THE ORDINARY COURSE OF BUSINESS AND
SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY MORE THAN THIRTY (30) DAYS OR ARE
BEING CONTESTED IN COMPLIANCE WITH SECTION 5.04;


 


(C)  PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;


 


(D)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(E)  JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII; AND


 


(F)  EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON
REAL PROPERTY IMPOSED BY LAW OR ARISING IN THE ORDINARY COURSE OF BUSINESS THAT
DO NOT SECURE ANY MONETARY

 

16

--------------------------------------------------------------------------------


 


OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE COMPANY OR
ANY SUBSIDIARY;


 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a short- term
commercial paper rating of at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s, or being guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s, as the case may be;

 

(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)  fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

 

(e)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)  investments made in compliance with the Investment Policy.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Subsidiary” means (i) each Domestic Subsidiary, (ii) each First-Tier
Foreign Subsidiary which is a Material Subsidiary and (iii) each other Foreign
Subsidiary the Equity Interests in which are required to be pledged to the
Administrative Agent pursuant to Section 5.09 upon the occurrence of a Foreign
Pledge Trigger Event.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

17

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Secured Obligations” means all Obligations, together with all Swap Obligations,
Banking Services Obligations and up to $12,500,000 of Foreign Facility
Obligations owing to one or more Lenders or their respective Affiliates.

 

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the
Domestic Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Holders of Secured Obligations, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document),
or any other Person, as the same may be amended, restated or otherwise modified
from time to time.

 

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one

 

18

--------------------------------------------------------------------------------


 

minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Services Authority, the European Central
Bank or other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal.  Such reserve, liquid asset, fees or similar
requirements shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Guarantor” means each Material Subsidiary (other than an Affected
Foreign Subsidiary as relates to any of the Loans made to, or any other
Obligation incurred solely by or on behalf of, the Company or any Domestic
Subsidiary).  The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, and, in the case of any guaranty by a Foreign
Subsidiary, any other guaranty agreements as are reasonably requested by the
Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

19

--------------------------------------------------------------------------------


 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total  Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swiss Borrower” means Hardinge Holdings GmbH, a Swiss corporation.

 

“Swiss Borrower Sublimit” means $50,000,000.

 

“Swiss Code of Obligations” mean the Swiss Code of Obligations” of 30 Mars 1911
(Schweizerisches Obligationenrecht vom 30. März 1911).

 

“Swiss Federal Debt Enforcement and Bankruptcy Act” means the Swiss Federal Debt
Enforcement and Bankruptcy Act of 11 April 1889 (Bundesgesetz über
Schuldbetreibung und Konkurs vom 11. April 1889).

 

“Swiss Federal Withholding Tax” means a tax under the Swiss Federal Withholding
Tax Act.

 

“Swiss Federal Withholding Tax Act” means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.

 

“Swiss Qualifying Bank” means a financial institution which (i) qualifies as a
bank pursuant to the banking laws in force in its country of incorporation,
(ii) carries on a true banking activity in such jurisdiction as its main
purpose, and (iii) has personnel, premises, communication devices and
decision-making authority of its own, all as per the Swiss Federal Withholding
Tax Act and per explanatory notes of the Swiss Federal Tax Administration
No. S-02-123(9.86) and S 02.128(1.2000) or legislation or explanatory notes
addressing the same issues which are in force at such time.

 

“Swiss Subsidiary” means any Subsidiary incorporated in Switzerland and/or
having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Twenty Non-Bank Regulations” means the regulations pursuant to the
explanatory notes S-02.122.1(4.99), S-02.122.2(4.1999) and S-02.128(1.2000) of
the Swiss Federal Tax

 

20

--------------------------------------------------------------------------------


 

Administration (or legislation or explanatory notes addressing the same issues
which are in force at such time) pursuant to which the aggregate number of
persons and legal entities, which are Swiss Non-Qualifying Banks and to which
the Swiss Borrower directly or indirectly owes interest-bearing borrowed money
under all interest-bearing instruments including, inter alia, this Agreement,
taken together, shall not exceed twenty at any time in order to not trigger
Swiss Federal Withholding Tax.

 

“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

 

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EUROCURRENCY LOAN”) OR BY CLASS AND TYPE (E.G., A
“EUROCURRENCY REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED
TO BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EUROCURRENCY
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EUROCURRENCY REVOLVING BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND

 

21

--------------------------------------------------------------------------------


 


“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. 
THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE
WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO
ANY RESTRICTIONS ON SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN), (B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF”
AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO
THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF,
(D) ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
COMPANY NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY REQUESTS AN AMENDMENT
TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER
THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE OPERATION OF SUCH
PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED
LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF FOR SUCH PURPOSE),
REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH CHANGE IN
GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE INTERPRETED ON
THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH CHANGE SHALL
HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN OR SUCH
PROVISION  AMENDED IN ACCORDANCE HEREWITH.

 

ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE REVOLVING LOANS TO THE BORROWERS IN AGREED
CURRENCIES FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (A) THE DOLLAR AMOUNT OF SUCH LENDER’S
REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S COMMITMENT, (B) SUBJECT TO
SECTION 2.04, THE SUM OF THE DOLLAR AMOUNT OF THE TOTAL REVOLVING CREDIT
EXPOSURES EXCEEDING THE AGGREGATE COMMITMENT, (C) SUBJECT TO SECTION 2.04, THE
DOLLAR AMOUNT OF THE TOTAL OUTSTANDING REVOLVING LOANS AND LC EXPOSURE, IN EACH
CASE DENOMINATED IN FOREIGN CURRENCIES, EXCEEDING THE FOREIGN CURRENCY SUBLIMIT
OR (D) SUBJECT TO SECTION 2.04, THE DOLLAR AMOUNT OF THE TOTAL OUTSTANDING
REVOLVING LOANS MADE TO THE SWISS BORROWER EXCEEDING THE SWISS BORROWER
SUBLIMIT.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, THE BORROWERS MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH REVOLVING LOAN (OTHER THAN A
SWINGLINE LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF REVOLVING
LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY
IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED
THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE
RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.  ANY
SWINGLINE LOAN SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
SECTION 2.05.

 

22

--------------------------------------------------------------------------------


 


(B)  SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EUROCURRENCY LOANS AS THE RELEVANT BORROWER MAY REQUEST
IN ACCORDANCE HEREWITH; PROVIDED THAT EACH ABR LOAN SHALL ONLY BE MADE IN
DOLLARS AND SHALL ONLY BE MADE TO THE COMPANY.  EACH SWINGLINE LOAN SHALL BE AN
ABR LOAN.  EACH LENDER AT ITS OPTION MAY MAKE ANY EUROCURRENCY LOAN BY CAUSING
ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN
(AND IN THE CASE OF AN AFFILIATE, THE PROVISIONS OF SECTIONS 2.14, 2.15, 2.16
AND 2.17 SHALL APPLY TO SUCH AFFILIATE TO THE SAME EXTENT AS TO SUCH LENDER);
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
RELEVANT BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EUROCURRENCY REVOLVING
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $3,000,000 (OR THE APPROXIMATE
EQUIVALENT AMOUNT OF EACH SUCH AMOUNT IF SUCH BORROWING IS DENOMINATED IN A
FOREIGN CURRENCY).  AT THE TIME THAT EACH ABR REVOLVING BORROWING IS MADE, SUCH
BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $2,000,000; PROVIDED THAT AN ABR REVOLVING
BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED
BALANCE OF THE AGGREGATE COMMITMENT OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E).  EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000
AND NOT LESS THAN $2,000,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TEN (10) EUROCURRENCY REVOLVING BORROWINGS OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER SHALL BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A REVOLVING
BORROWING, THE APPLICABLE BORROWER, OR THE COMPANY ON BEHALF OF THE SWISS
BORROWER, SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST (A) BY TELEPHONE
IN THE CASE OF A EUROCURRENCY BORROWING, NOT LATER THAN 12:00 NOON, LOCAL TIME,
THREE (3) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY BORROWING DENOMINATED IN
DOLLARS TO THE COMPANY) OR BY IRREVOCABLE WRITTEN NOTICE (VIA A WRITTEN
BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT (IN ITS GOOD
FAITH, REASONABLE JUDGMENT) AND SIGNED BY SUCH BORROWER, OR THE COMPANY ON ITS
BEHALF) NOT LATER THAN FOUR (4) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY
BORROWING DENOMINATED IN A FOREIGN CURRENCY OR A EUROCURRENCY BORROWING TO THE
SWISS BORROWER), IN EACH CASE BEFORE THE DATE OF THE PROPOSED BORROWING OR
(B) BY TELEPHONE IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 12:00 NOON, NEW
YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING;
PROVIDED THAT ANY SUCH NOTICE OF AN ABR REVOLVING BORROWING TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE
GIVEN NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED
BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND
SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE
AGENT (IN ITS GOOD FAITH, REASONABLE JUDGMENT) AND SIGNED BY THE APPLICABLE
BORROWER, OR THE COMPANY ON BEHALF OF THE SWISS BORROWER.  EACH SUCH TELEPHONIC
AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN
COMPLIANCE WITH SECTION 2.02:


 

(I)  THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)  THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING;

 

23

--------------------------------------------------------------------------------


 

(IV)  IN THE CASE OF A EUROCURRENCY BORROWING, THE AGREED CURRENCY AND INITIAL
INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED
BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)  THE LOCATION AND NUMBER OF THE APPLICABLE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 


SECTION 2.04.  DETERMINATION OF DOLLAR AMOUNTS.  THE ADMINISTRATIVE AGENT WILL
REASONABLY DETERMINE THE DOLLAR AMOUNT OF:


 


(A)  EACH EUROCURRENCY BORROWING AS OF THE DATE THREE (3) BUSINESS DAYS PRIOR TO
THE DATE OF SUCH BORROWING OR, IF APPLICABLE, THE DATE OF
CONVERSION/CONTINUATION OF ANY BORROWING AS A EUROCURRENCY BORROWING,


 


(B)  THE LC EXPOSURE AS OF THE DATE OF EACH REQUEST FOR THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT, AND


 


(C)  ALL OUTSTANDING CREDIT EVENTS ON AND AS OF THE LAST BUSINESS DAY OF EACH
CALENDAR QUARTER AND, DURING THE CONTINUATION OF AN EVENT OF DEFAULT, ON ANY
OTHER BUSINESS DAY ELECTED BY THE ADMINISTRATIVE AGENT IN ITS DISCRETION OR UPON
INSTRUCTION BY THE REQUIRED LENDERS.


 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 


SECTION 2.05.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS IN DOLLARS TO
THE COMPANY FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000
OR (II) THE DOLLAR AMOUNT OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
AGGREGATE COMMITMENT; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED
TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE
FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
COMPANY MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)  TO REQUEST A SWINGLINE LOAN, THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT LATER THAN 12:00
NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH
NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE
A BUSINESS DAY) AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM
THE COMPANY.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO
THE COMPANY BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE COMPANY
WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.06(E), BY
REMITTANCE

 

24

--------------------------------------------------------------------------------


 


TO THE RELEVANT ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED
DATE OF SUCH SWINGLINE LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION
OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE
AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO
EACH  LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 
EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.07 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
COMPANY OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM THE COMPANY (OR OTHER PARTY ON BEHALF OF
THE COMPANY) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND
TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE COMPANY OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.06.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE COMPANY MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT DENOMINATED IN AGREED CURRENCIES FOR ITS OWN ACCOUNT (OR FOR THE ACCOUNT
OF ANY SUBSIDIARY), IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE RELEVANT ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE
AVAILABILITY PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER
OF CREDIT APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE COMPANY TO, OR ENTERED
INTO BY THE COMPANY WITH, THE RELEVANT ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL; PROVIDED,
HOWEVER, IF SUCH ISSUING BANK IS REQUESTED TO ISSUE LETTERS OF CREDIT WITH
RESPECT TO A JURISDICTION SUCH ISSUING BANK DEEMS, IN ITS REASONABLE JUDGMENT,
MAY AT ANY TIME SUBJECT IT TO A NEW MONEY CREDIT EVENT OR A COUNTRY RISK EVENT,
THE COMPANY SHALL, AT THE REQUEST OF SUCH ISSUING BANK, GUARANTY AND INDEMNIFY
SUCH ISSUING BANK AGAINST ANY AND ALL COSTS, LIABILITIES AND LOSSES RESULTING
FROM SUCH NEW MONEY CREDIT EVENT OR COUNTRY RISK EVENT, IN EACH CASE IN A FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO SUCH ISSUING BANK.  THE LETTERS OF
CREDIT IDENTIFIED ON SCHEDULE 2.06 SHALL BE DEEMED TO BE “LETTERS OF CREDIT”
ISSUED ON THE EFFECTIVE DATE FOR ALL PURPOSES OF THE LOAN DOCUMENTS.


 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE COMPANY SHALL HAND DELIVER OR
TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF

 

25

--------------------------------------------------------------------------------


 


ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE RELEVANT ISSUING BANK) TO AN
ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE
REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING
THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE
AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH
LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS
SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE AGREED CURRENCY APPLICABLE
THERETO, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE RELEVANT ISSUING BANK, THE COMPANY ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE COMPANY SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE DOLLAR AMOUNT OF THE LC EXPOSURE SHALL NOT EXCEED
$10,000,000, (II) SUBJECT TO SECTION 2.04, THE SUM OF THE DOLLAR AMOUNT OF THE
TOTAL REVOLVING CREDIT EXPOSURES SHALL NOT EXCEED THE AGGREGATE COMMITMENT AND
(III) SUBJECT TO SECTION 2.04, THE DOLLAR AMOUNT OF THE TOTAL OUTSTANDING
REVOLVING LOANS AND LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN CURRENCIES,
SHALL NOT EXCEED THE FOREIGN CURRENCY SUBLIMIT.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE (5) BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE RELEVANT ISSUING BANK OR THE LENDERS, SUCH ISSUING BANK
HEREBY GRANTS TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM SUCH ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE DOLLAR AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE RELEVANT ISSUING BANK, SUCH LENDER’S APPLICABLE
PERCENTAGE OF EACH LC DISBURSEMENT MADE BY SUCH ISSUING BANK AND NOT REIMBURSED
BY THE COMPANY ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR
OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE COMPANY FOR ANY
REASON.  EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF ANY ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT IN DOLLARS THE DOLLAR AMOUNT EQUAL TO SUCH
LC DISBURSEMENT, CALCULATED AS OF THE DATE SUCH ISSUING BANK MADE SUCH LC
DISBURSEMENT (OR IF SUCH ISSUING BANK SHALL SO ELECT IN ITS SOLE DISCRETION BY
NOTICE TO THE COMPANY, IN SUCH OTHER AGREED CURRENCY WHICH WAS PAID BY SUCH
ISSUING BANK PURSUANT TO SUCH LC DISBURSEMENT IN AN AMOUNT EQUAL TO SUCH LC
DISBURSEMENT) NOT LATER THAN 12:00 NOON, LOCAL TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE COMPANY SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., LOCAL TIME, ON SUCH DATE, OR, IF SUCH NOTICE
HAS NOT BEEN RECEIVED BY THE COMPANY PRIOR TO SUCH TIME ON SUCH DATE, THEN NOT
LATER THAN 12:00 NOON, LOCAL TIME, ON (I) THE BUSINESS DAY THAT THE COMPANY
RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO 10:00 A.M., LOCAL
TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE
DAY THAT THE COMPANY RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR
TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT,

 

26

--------------------------------------------------------------------------------


 


IF SUCH LC DISBURSEMENT IS NOT LESS THAN THE DOLLAR AMOUNT OF $1,000,000, THE
COMPANY MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN
ACCORDANCE WITH SECTION 2.03 OR 2.05 THAT SUCH PAYMENT BE FINANCED WITH AN ABR
REVOLVING BORROWING OR SWINGLINE LOAN IN AN EQUIVALENT DOLLAR AMOUNT OF SUCH LC
DISBURSEMENT AND, TO THE EXTENT SO FINANCED, THE COMPANY’S OBLIGATION TO MAKE
SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE RESULTING ABR REVOLVING
BORROWING OR SWINGLINE LOAN.  IF THE COMPANY FAILS TO MAKE SUCH PAYMENT WHEN
DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE APPLICABLE LC
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE COMPANY IN RESPECT THEREOF AND SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF SUCH
NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT ITS APPLICABLE
PERCENTAGE OF THE PAYMENT THEN DUE FROM THE COMPANY, IN THE SAME MANNER AS
PROVIDED IN SECTION 2.07 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND
SECTION 2.07 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE
LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO SUCH ISSUING BANK
THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY FOLLOWING RECEIPT BY
THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE COMPANY PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE
RELEVANT ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS PURSUANT
TO THIS PARAGRAPH TO REIMBURSE SUCH ISSUING BANK, THEN TO SUCH LENDERS AND SUCH
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A LENDER
PURSUANT TO THIS PARAGRAPH TO REIMBURSE ANY ISSUING BANK FOR ANY LC DISBURSEMENT
(OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
COMPANY OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.  IF THE COMPANY’S
REIMBURSEMENT OF, OR OBLIGATION TO REIMBURSE, ANY AMOUNTS IN ANY FOREIGN
CURRENCY WOULD SUBJECT THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER
TO ANY STAMP DUTY, AD VALOREM CHARGE OR SIMILAR TAX THAT WOULD NOT BE PAYABLE IF
SUCH REIMBURSEMENT WERE MADE OR REQUIRED TO BE MADE IN DOLLARS, THE COMPANY
SHALL, AT ITS OPTION, EITHER (X) PAY THE AMOUNT OF ANY SUCH TAX REQUESTED BY THE
ADMINISTRATIVE AGENT, THE RELEVANT ISSUING BANK OR THE RELEVANT LENDER OR
(Y) REIMBURSE EACH LC DISBURSEMENT MADE IN SUCH FOREIGN CURRENCY IN DOLLARS, IN
AN AMOUNT EQUAL TO THE EQUIVALENT AMOUNT, CALCULATED USING THE APPLICABLE
EXCHANGE RATES, ON THE DATE SUCH LC DISBURSEMENT IS MADE, OF SUCH LC
DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE COMPANY’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY AN ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE COMPANY’S OBLIGATIONS HEREUNDER.  NEITHER
THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANKS, NOR ANY OF THEIR
RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY PAYMENT
OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
RELEVANT ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO
EXCUSE ANY ISSUING BANK FROM LIABILITY TO THE COMPANY TO THE EXTENT OF ANY
DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH
ARE HEREBY WAIVED BY THE COMPANY TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY THE COMPANY THAT ARE CAUSED BY SUCH ISSUING BANK’S FAILURE TO
EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED
UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE

 

27

--------------------------------------------------------------------------------


 


OR WILLFUL MISCONDUCT ON THE PART OF ANY ISSUING BANK (AS FINALLY DETERMINED BY
A COURT OF COMPETENT JURISDICTION), SUCH ISSUING BANK SHALL BE DEEMED TO HAVE
EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE FOREGOING AND
WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT, WITH RESPECT TO
DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN SUBSTANTIAL COMPLIANCE
WITH THE TERMS OF A LETTER OF CREDIT, EACH ISSUING BANK MAY, IN ITS SOLE
DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT
RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)  DISBURSEMENT PROCEDURES.  EACH ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  SUCH ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE COMPANY BY TELEPHONE (CONFIRMED BY TELECOPY) OF
SUCH DEMAND FOR PAYMENT AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE AN
LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING
SUCH NOTICE SHALL NOT RELIEVE THE COMPANY OF ITS OBLIGATION TO REIMBURSE SUCH
ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF ANY ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE COMPANY SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE COMPANY REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS (OR IN THE CASE SUCH
LC DISBURSEMENT IS DENOMINATED IN A FOREIGN CURRENCY, AT THE OVERNIGHT FOREIGN
CURRENCY RATE FOR SUCH AGREED CURRENCY PLUS THE THEN EFFECTIVE APPLICABLE RATE
WITH RESPECT TO EUROCURRENCY REVOLVING LOANS); PROVIDED THAT, IF THE COMPANY
FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF
THIS SECTION, THEN SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO
THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE RELEVANT ISSUING BANK, EXCEPT
THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK.  ANY ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE COMPANY, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF AN ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE COMPANY SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.12(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT THEN
OUTSTANDING AND ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE COMPANY RECEIVES NOTICE FROM THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED, LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF
THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE COMPANY SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
LENDERS (THE “LC COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO 105% OF THE
DOLLAR AMOUNT OF THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID

 

28

--------------------------------------------------------------------------------


 


INTEREST THEREON; PROVIDED THAT (I) THE PORTIONS OF SUCH AMOUNT ATTRIBUTABLE TO
UNDRAWN FOREIGN CURRENCY LETTERS OF CREDIT OR LC DISBURSEMENTS IN A FOREIGN
CURRENCY THAT THE COMPANY IS NOT LATE IN REIMBURSING SHALL BE DEPOSITED IN THE
APPLICABLE FOREIGN CURRENCIES IN THE ACTUAL AMOUNTS OF SUCH UNDRAWN LETTERS OF
CREDIT AND LC DISBURSEMENTS AND (II) THE OBLIGATION TO DEPOSIT SUCH CASH
COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME
IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON
THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE COMPANY DESCRIBED IN
CLAUSE (H) OR (I) OF ARTICLE VII.  FOR THE PURPOSES OF THIS PARAGRAPH, THE
FOREIGN CURRENCY LC EXPOSURE SHALL BE CALCULATED USING THE APPLICABLE EXCHANGE
RATES OF THE ADMINISTRATIVE AGENT ON THE DATE NOTICE DEMANDING CASH
COLLATERALIZATION IS DELIVERED TO THE COMPANY.  THE COMPANY ALSO SHALL DEPOSIT
CASH COLLATERAL PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY
SECTION 2.11(B).  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS CONSISTING
OF THE REIMBURSEMENT OF ANY LC EXPOSURE.  THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL,
OVER SUCH ACCOUNT AND THE COMPANY HEREBY GRANTS THE ADMINISTRATIVE AGENT A
SECURITY INTEREST IN THE LC COLLATERAL ACCOUNT.  OTHER THAN ANY INTEREST EARNED
ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE
OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE COMPANY’S RISK
AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF
ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE RELEVANT
ISSUING BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO
THE EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE
REIMBURSEMENT OBLIGATIONS OF THE COMPANY FOR THE LC EXPOSURE AT SUCH TIME OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
LENDERS WITH LC EXPOSURE  REPRESENTING GREATER THAN 50% OF THE TOTAL LC
EXPOSURE), BE APPLIED TO SATISFY OTHER SECURED OBLIGATIONS.  IF THE COMPANY IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE COMPANY WITHIN THREE (3) BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


(K)  CONVERSION.  IN THE EVENT THAT THE LOANS BECOME IMMEDIATELY DUE AND PAYABLE
ON ANY DATE PURSUANT TO ARTICLE VII, ALL AMOUNTS (I) THAT THE COMPANY IS AT THE
TIME OR THEREAFTER BECOMES REQUIRED TO REIMBURSE OR OTHERWISE PAY TO THE
ADMINISTRATIVE AGENT IN RESPECT OF LC DISBURSEMENTS MADE UNDER ANY FOREIGN
CURRENCY LETTER OF CREDIT (OTHER THAN AMOUNTS IN RESPECT OF WHICH THE COMPANY
HAS DEPOSITED CASH COLLATERAL PURSUANT TO PARAGRAPH (J) ABOVE, IF SUCH CASH
COLLATERAL WAS DEPOSITED IN THE APPLICABLE FOREIGN CURRENCY TO THE EXTENT SO
DEPOSITED OR APPLIED), (II) THAT THE LENDERS ARE AT THE TIME OR THEREAFTER
BECOME REQUIRED TO PAY TO THE ADMINISTRATIVE AGENT AND THE ADMINISTRATIVE AGENT
IS AT THE TIME OR THEREAFTER BECOMES REQUIRED TO DISTRIBUTE TO THE RELEVANT
ISSUING BANK PURSUANT TO PARAGRAPH (E) OF THIS SECTION IN RESPECT OF
UNREIMBURSED LC DISBURSEMENTS MADE UNDER ANY FOREIGN CURRENCY LETTER OF CREDIT
AND (III) OF EACH LENDER’S PARTICIPATION IN ANY FOREIGN CURRENCY LETTER OF
CREDIT UNDER WHICH AN LC DISBURSEMENT HAS BEEN MADE SHALL, AUTOMATICALLY AND
WITH NO FURTHER ACTION REQUIRED, BE CONVERTED INTO THE DOLLAR AMOUNT, CALCULATED
USING THE ADMINISTRATIVE AGENT’S CURRENCY EXCHANGE RATES ON SUCH DATE (OR IN THE
CASE OF ANY LC DISBURSEMENT MADE AFTER SUCH DATE, ON THE DATE SUCH LC
DISBURSEMENT IS MADE), OF SUCH AMOUNTS.  ON AND AFTER SUCH CONVERSION, ALL
AMOUNTS ACCRUING AND OWED TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER IN RESPECT OF THE OBLIGATIONS DESCRIBED IN THIS PARAGRAPH SHALL ACCRUE
AND BE PAYABLE IN DOLLARS AT THE RATES OTHERWISE APPLICABLE HEREUNDER.


 


(L)  ISSUING BANK AGREEMENTS.  EACH ISSUING BANK AGREES THAT, UNLESS OTHERWISE
REQUESTED BY THE ADMINISTRATIVE AGENT, SUCH ISSUING BANK SHALL REPORT IN WRITING
TO THE ADMINISTRATIVE AGENT (I) ON THE FIRST BUSINESS DAY OF EACH WEEK, THE
DAILY ACTIVITY (SET FORTH BY DAY) IN RESPECT OF LETTERS OF CREDIT DURING THE
IMMEDIATELY PRECEDING WEEK, INCLUDING ALL ISSUANCES, EXTENSIONS, AMENDMENTS AND
RENEWALS, ALL EXPIRATIONS AND CANCELLATIONS AND ALL DISBURSEMENTS AND
REIMBURSEMENTS, (II) ON OR PRIOR TO EACH BUSINESS DAY ON WHICH SUCH ISSUING BANK
EXPECTS TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, THE DATE OF SUCH
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, AND THE AGGREGATE FACE AMOUNT OF THE
LETTERS

 

29

--------------------------------------------------------------------------------


 


OF CREDIT TO BE ISSUED, AMENDED, RENEWED OR EXTENDED BY IT AND OUTSTANDING AFTER
GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OCCURRED (AND
WHETHER THE AMOUNT THEREOF CHANGED), IT BEING UNDERSTOOD THAT SUCH ISSUING BANK
SHALL NOT PERMIT ANY ISSUANCE, RENEWAL, EXTENSION OR AMENDMENT RESULTING IN AN
INCREASE IN THE AMOUNT OF ANY LETTER OF CREDIT TO OCCUR WITHOUT FIRST OBTAINING
WRITTEN CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT IT IS THEN PERMITTED
UNDER THIS AGREEMENT, (III) ON EACH BUSINESS DAY ON WHICH SUCH ISSUING BANK
MAKES ANY LC DISBURSEMENT, THE DATE OF SUCH LC DISBURSEMENT AND THE AMOUNT OF
SUCH LC DISBURSEMENT, (IV) ON ANY BUSINESS DAY ON WHICH THE COMPANY FAILS TO
REIMBURSE AN LC DISBURSEMENT REQUIRED TO BE REIMBURSED TO SUCH ISSUING BANK ON
SUCH DAY, THE DATE OF SUCH FAILURE AND THE AMOUNT AND CURRENCY OF SUCH LC
DISBURSEMENT AND (V) ON ANY OTHER BUSINESS DAY, SUCH OTHER INFORMATION AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


SECTION 2.07.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (I) IN THE CASE OF LOANS DENOMINATED IN DOLLARS TO
THE COMPANY, BY 1:00 PM, NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS AND (II) IN THE CASE OF EACH LOAN DENOMINATED IN A FOREIGN
CURRENCY OR TO THE SWISS BORROWER, BY 12:00 NOON, LOCAL TIME, IN THE CITY OF THE
ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY AND
BORROWER AND AT SUCH EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY AND BORROWER;
PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED IN SECTION 2.05.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE RELEVANT BORROWER BY
PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO (X) AN ACCOUNT OF
THE COMPANY MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK CITY OR CHICAGO
AND DESIGNATED BY THE COMPANY IN THE APPLICABLE BORROWING REQUEST, IN THE CASE
OF LOANS DENOMINATED IN DOLLARS TO THE COMPANY AND (Y) AN ACCOUNT OF SUCH
BORROWER IN THE RELEVANT JURISDICTION AND DESIGNATED BY SUCH BORROWER IN THE
APPLICABLE BORROWING REQUEST, IN THE CASE OF LOANS DENOMINATED IN A FOREIGN
CURRENCY OR TO THE SWISS BORROWER; PROVIDED THAT ABR REVOLVING LOANS MADE TO
FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN
SECTION 2.06(E) SHALL BE REMITTED BY THE ADMINISTRATIVE AGENT TO THE RELEVANT
ISSUING BANK.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE RELEVANT BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND SUCH BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION (INCLUDING WITHOUT LIMITATION THE
OVERNIGHT FOREIGN CURRENCY RATE IN THE CASE OF LOANS DENOMINATED IN A FOREIGN
CURRENCY) OR (II) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE APPLICABLE TO
ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.08.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EUROCURRENCY REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE RELEVANT
BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE
SUCH BORROWING AND, IN THE CASE OF A EUROCURRENCY REVOLVING BORROWING, MAY ELECT
INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  A BORROWER MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING

 

30

--------------------------------------------------------------------------------


 


THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION
SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO
SWINGLINE BORROWINGS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, A BORROWER, OR THE COMPANY ON
ITS BEHALF, SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION (BY TELEPHONE
IN THE CASE OF A BORROWING DENOMINATED IN DOLLARS OR BY IRREVOCABLE WRITTEN
NOTICE (VIA AN INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT AND SIGNED BY SUCH BORROWER, OR THE COMPANY ON ITS BEHALF)
IN THE CASE OF A BORROWING DENOMINATED IN A FOREIGN CURRENCY BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF SUCH BORROWER WERE
REQUESTING A REVOLVING BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE
MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST
ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT (IN ITS GOOD FAITH,
REASONABLE JUDGMENT) AND SIGNED BY THE RELEVANT BORROWER, OR THE COMPANY ON ITS
BEHALF.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN, THIS SECTION SHALL NOT
BE CONSTRUED TO PERMIT ANY BORROWER TO (I) CHANGE THE CURRENCY OF ANY BORROWING,
(II) ELECT AN INTEREST PERIOD FOR EUROCURRENCY LOANS THAT DOES NOT COMPLY WITH
SECTION 2.02(D) OR (III) CONVERT ANY BORROWING TO A BORROWING OF A TYPE NOT
AVAILABLE UNDER THE CLASS OF COMMITMENTS PURSUANT TO WHICH SUCH BORROWING WAS
MADE.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)  THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)  THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)  WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EUROCURRENCY BORROWING; AND

 

(IV)  IF THE RESULTING BORROWING IS A EUROCURRENCY BORROWING, THE INTEREST
PERIOD AND AGREED CURRENCY TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH
ELECTION, WHICH INTEREST PERIOD SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION
OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE RELEVANT BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EUROCURRENCY REVOLVING BORROWING PRIOR TO THE END OF
THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD (I) IN THE CASE OF A
BORROWING DENOMINATED IN DOLLARS BORROWED BY THE COMPANY, SUCH BORROWING SHALL
BE CONVERTED TO AN ABR BORROWING AND (II) IN THE CASE OF A BORROWING DENOMINATED
IN A FOREIGN CURRENCY (OR IN DOLLARS BY THE SWISS BORROWER) IN RESPECT OF WHICH
THE APPLICABLE BORROWER SHALL HAVE FAILED TO DELIVER AN

 

31

--------------------------------------------------------------------------------


 


INTEREST ELECTION REQUEST PRIOR TO THE THIRD (3RD) BUSINESS DAY PRECEDING THE
END OF SUCH INTEREST PERIOD, SUCH BORROWING SHALL AUTOMATICALLY CONTINUE AS A
EUROCURRENCY BORROWING IN THE SAME AGREED CURRENCY WITH AN INTEREST PERIOD OF
ONE MONTH UNLESS SUCH EUROCURRENCY BORROWING IS OR WAS REPAID IN ACCORDANCE WITH
SECTION 2.11.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE COMPANY, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING REVOLVING BORROWING BORROWED
BY THE COMPANY MAY BE CONVERTED TO OR CONTINUED AS A EUROCURRENCY BORROWING,
(II) UNLESS REPAID, EACH EUROCURRENCY REVOLVING BORROWING BORROWED BY THE
COMPANY SHALL BE CONVERTED TO AN ABR BORROWING (AND ANY SUCH EUROCURRENCY
REVOLVING BORROWING IN A FOREIGN CURRENCY SHALL BE REDENOMINATED IN DOLLARS AT
THE TIME OF SUCH CONVERSION) AT THE END OF THE INTEREST PERIOD APPLICABLE
THERETO AND (III) UNLESS REPAID, EACH EUROCURRENCY REVOLVING BORROWING BY THE
SWISS BORROWER SHALL AUTOMATICALLY BE CONTINUED AS A EUROCURRENCY BORROWING WITH
AN INTEREST PERIOD OF ONE MONTH.


 


SECTION 2.09.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B)  THE COMPANY MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000
AND (II) THE COMPANY SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH
SECTION 2.11, THE DOLLAR AMOUNT OF THE SUM OF THE REVOLVING CREDIT EXPOSURES
WOULD EXCEED THE AGGREGATE COMMITMENT.


 


(C)  THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE COMPANY PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE COMPANY MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT
SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT. 
EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.10.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A) EACH BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH REVOLVING LOAN MADE TO
SUCH  BORROWER ON THE MATURITY DATE IN THE CURRENCY OF SUCH LOAN AND (II) IN THE
CASE OF THE COMPANY, TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
EACH SWINGLINE LOAN ON THE EARLIER OF THE MATURITY DATE AND THE FIRST DATE AFTER
SUCH SWINGLINE LOAN IS MADE THAT IS THE 15TH OR LAST DAY OF A CALENDAR MONTH AND
IS AT LEAST TWO BUSINESS DAYS AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT
ON EACH DATE THAT A REVOLVING BORROWING IS MADE, THE COMPANY SHALL REPAY ALL
SWINGLINE LOANS THEN OUTSTANDING.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS, AGREED CURRENCY AND TYPE
THEREOF AND THE INTEREST

 

32

--------------------------------------------------------------------------------


 


PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT TO ANY BORROWER BE EVIDENCED
BY A PROMISSORY NOTE.  IN SUCH EVENT, THE RELEVANT BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT (IN ITS GOOD FAITH,
REASONABLE JUDGMENT).  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE
AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO
SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF ANY SUCH PROMISSORY NOTE
IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.11.  PREPAYMENT OF LOANS.


 


(A)  ANY BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT TO PRIOR NOTICE IN ACCORDANCE
WITH THE PROVISIONS OF THIS SECTION 2.11(A).  THE APPLICABLE BORROWER, OR THE
COMPANY ON BEHALF OF THE SWISS BORROWER, SHALL NOTIFY THE ADMINISTRATIVE AGENT
(AND, IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY
TELEPHONE (CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EUROCURRENCY REVOLVING BORROWING, NOT LATER THAN 12:00 NOON,
LOCAL TIME, THREE (3) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY BORROWING
DENOMINATED IN DOLLARS) OR FOUR (4) BUSINESS DAYS (IN THE CASE OF A EUROCURRENCY
BORROWING DENOMINATED IN A FOREIGN CURRENCY), IN EACH CASE BEFORE THE DATE OF
PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR REVOLVING BORROWING, NOT
LATER THAN 12:00 NOON., NEW YORK CITY TIME, ONE (1) BUSINESS DAY BEFORE THE DATE
OF PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE
SHALL BE IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL
AMOUNT OF EACH BORROWING OR PORTION THEREOF TO BE PREPAID; PROVIDED THAT, IF A
NOTICE OF PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.09.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
RELATING TO A REVOLVING BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY REVOLVING
BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A REVOLVING BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02. 
EACH PREPAYMENT OF A REVOLVING BORROWING SHALL BE APPLIED RATABLY TO THE LOANS
INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY
(I) ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13 AND (II) BREAK
FUNDING PAYMENTS PURSUANT TO SECTION 2.16.


 


(B)  IF AT ANY TIME, (I) OTHER THAN AS A RESULT OF FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, THE SUM OF THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE
REVOLVING CREDIT EXPOSURES (CALCULATED, WITH RESPECT TO THOSE CREDIT EVENTS
DENOMINATED IN FOREIGN CURRENCIES, AS OF THE MOST RECENT COMPUTATION DATE WITH
RESPECT TO EACH SUCH CREDIT EVENT) EXCEEDS THE AGGREGATE COMMITMENT OR, WITH
RESPECT TO REVOLVING LOANS MADE TO THE SWISS BORROWER, EXCEEDS THE SWISS
BORROWER SUBLIMIT AND (II) SOLELY AS A RESULT OF FLUCTUATIONS IN CURRENCY
EXCHANGE RATES, THE SUM OF THE AGGREGATE PRINCIPAL DOLLAR AMOUNT OF ALL OF THE
OUTSTANDING REVOLVING LOANS AND LC EXPOSURE, IN EACH CASE DENOMINATED IN FOREIGN
CURRENCIES

 

33

--------------------------------------------------------------------------------


 


(COLLECTIVELY, “FOREIGN CURRENCY EXPOSURE”), AS OF THE MOST RECENT COMPUTATION
DATE WITH RESPECT TO EACH SUCH CREDIT EVENT, EXCEEDS 5% OF THE FOREIGN CURRENCY
SUBLIMIT, THE BORROWERS SHALL IMMEDIATELY REPAY BORROWINGS OR CASH COLLATERALIZE
LC EXPOSURE IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.06(J), AS APPLICABLE, IN AN AGGREGATE PRINCIPAL AMOUNT SUFFICIENT TO
CAUSE (X) THE AGGREGATE DOLLAR AMOUNT OF ALL REVOLVING CREDIT EXPOSURES (SO
CALCULATED) TO BE LESS THAN OR EQUAL TO THE AGGREGATE COMMITMENT AND (Y) THE
FOREIGN CURRENCY EXPOSURE TO BE LESS THAN OR EQUAL TO THE FOREIGN CURRENCY
SUBLIMIT.


 


SECTION 2.12.  FEES.  (A)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER A COMMITMENT FEE, WHICH SHALL ACCRUE AT THE
APPLICABLE RATE ON THE AVERAGE DAILY AMOUNT OF THE AVAILABLE REVOLVING
COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE
DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED
THAT, IF SUCH LENDER CONTINUES TO HAVE ANY REVOLVING CREDIT EXPOSURE AFTER ITS
COMMITMENT TERMINATES, THEN SUCH COMMITMENT FEE SHALL CONTINUE TO ACCRUE ON THE
AMOUNT OF SUCH LENDER’S COMMITMENT FROM AND INCLUDING THE DATE ON WHICH ITS
COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED COMMITMENT FEES SHALL BE PAYABLE IN
ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND
ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY COMMITMENT FEES ACCRUING
AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ALL COMMITMENT FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


 


(B)  THE COMPANY AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER A PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS
OF CREDIT, WHICH SHALL ACCRUE AT THE SAME APPLICABLE RATE USED TO DETERMINE THE
INTEREST RATE APPLICABLE TO EUROCURRENCY REVOLVING LOANS ON THE AVERAGE DAILY
DOLLAR AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY LC EXPOSURE, AND (II) TO THE RELEVANT ISSUING BANK A FRONTING FEE,
WHICH SHALL ACCRUE AT THE RATE OF 0.125% PER ANNUM ON THE AVERAGE DAILY DOLLAR
AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO
UNREIMBURSED LC DISBURSEMENTS) ATTRIBUTABLE TO LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT
EXCLUDING THE LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE
ON WHICH THERE CEASES TO BE ANY LC EXPOSURE, AS WELL AS SUCH ISSUING BANK’S
STANDARD FEES AND COMMISSIONS WITH RESPECT TO THE ISSUANCE, AMENDMENT,
CANCELLATION, NEGOTIATION, TRANSFER, PRESENTMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR PROCESSING OF DRAWINGS THEREUNDER.  UNLESS OTHERWISE
SPECIFIED ABOVE, PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH AND
INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR SHALL
BE PAYABLE ON THE THIRD (3RD) BUSINESS DAY FOLLOWING SUCH LAST DAY, COMMENCING
ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH
FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE AND ANY
SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE
PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO ANY ISSUING BANK PURSUANT TO THIS
PARAGRAPH SHALL BE PAYABLE WITHIN TEN (10) DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY
BUT EXCLUDING THE LAST DAY).


 


(C)  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT,
FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
COMPANY AND THE ADMINISTRATIVE AGENT.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN DOLLARS
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 2.12) AND IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE

 

34

--------------------------------------------------------------------------------


 


AGENT (OR TO THE RELEVANT ISSUING BANK, IN THE CASE OF FEES PAYABLE TO IT) FOR
DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE
LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.13.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EUROCURRENCY BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION
OF THE COMMITMENTS; PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH
(C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY
REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR REVOLVING
LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY REVOLVING LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD
THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE
OF SUCH CONVERSION.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT (I) INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR) AND
(II) INTEREST FOR BORROWINGS DENOMINATED IN BRITISH POUNDS STERLING SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS, AND IN EACH CASE SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE
SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(F)  THE PARTIES HERETO HAVE ASSUMED THAT THE INTEREST PAYABLE UNDER THIS
AGREEMENT IS NOT AND WILL NOT BECOME SUBJECT TO SWISS FEDERAL WITHHOLDING TAX. 
IF A TAX DEDUCTION IS REQUIRED BY LAW IN RESPECT OF ANY INTEREST PAYABLE BY THE
SWISS BORROWER UNDER A LOAN DOCUMENT AND SHOULD IT BE UNLAWFUL FOR THE SWISS
BORROWER TO COMPLY WITH SECTION 2.17 FOR ANY REASON TAKING INTO ACCOUNT THE
EXCLUSIONS SET OUT IN SECTION 2.17:  (I) THEN THE APPLICABLE INTEREST RATE IN
RELATION TO THAT INTEREST PAYMENT SHALL BE THE INTEREST RATE WHICH WOULD HAVE
APPLIED TO THAT INTEREST PAYMENT AS PROVIDED FOR IN THIS SECTION 2.13 (AS
PROVIDED FOR IN THE ABSENCE OF THIS PARAGRAPH (F)) DIVIDED BY THE FOLLOWING: 1
MINUS THE RELEVANT TAX DEDUCTION IS REQUIRED TO BE MADE UNDER SWISS DOMESTIC TAX
LAW AND/OR APPLICABLE DOUBLE TAXATION TREATIES (WHERE THE RATE AT WHICH THE
RELEVANT TAX DEDUCTION REQUIRED TO BE MADE IS, FOR THIS PURPOSE, EXPRESSED AS A
FRACTION OF ONE (1)), AND (II) THE SWISS BORROWER SHALL PAY THE RELEVANT
INTEREST AT THE ADJUSTED RATE IN ACCORDANCE WITH THE PRECEDING CLAUSE (I), MAKE
THE TAX DEDUCTION ON THE INTEREST SO RECALCULATED AND ALL REFERENCES TO A RATE
OF INTEREST UNDER THE LOAN DOCUMENTS SHALL BE CONSTRUED ACCORDINGLY.


 


SECTION 2.14.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EUROCURRENCY BORROWING:

 

35

--------------------------------------------------------------------------------


 


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD; OR


 


(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF
MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR
SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and shall be repaid on the last day
of the then current Interest Period applicable thereto, (ii) any Eurocurrency
Borrowing by the Swiss Borrower that is requested to be continued shall be
repaid on the last day of the then current Interest Period applicable thereto
and (iii) if any Borrowing Request by the Company requests a Eurocurrency
Revolving Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing
(and if any Borrowing  Request requests a Eurocurrency Revolving Borrowing by
the Swiss Borrower or denominated in a Foreign Currency, such Borrowing Request
shall be ineffective); provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

 


SECTION 2.15.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I)  IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR ANY ISSUING BANK; OR

 

(II)  IMPOSE ON ANY LENDER OR ANY ISSUING BANK OR THE LONDON INTERBANK MARKET
ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EUROCURRENCY LOANS MADE BY SUCH
LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 


(B)  IF ANY LENDER OR ANY ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR SUCH ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY, IF ANY,

 

36

--------------------------------------------------------------------------------


 


AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN
LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH
ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH ISSUING BANK OR
SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR
SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH ISSUING
BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING
COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE APPLICABLE
BORROWER WILL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK
OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR SUCH ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, TOGETHER WITH A REASONABLY DETAILED CALCULATION AND
DESCRIPTION OF SUCH AMOUNTS OWING AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  IN DETERMINING ANY SUCH ADDITIONAL AMOUNTS, SUCH LENDER OR AN
ISSUING BANK MAY USE ANY METHOD OF AVERAGING AND ATTRIBUTION THAT IT (IN ITS
GOOD FAITH, REASONABLE CREDIT JUDGMENT) SHALL DEEM APPLICABLE.  THE COMPANY
SHALL PAY, OR CAUSE THE OTHER BORROWERS TO PAY, SUCH LENDER OR SUCH ISSUING
BANK, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN
10 DAYS AFTER RECEIPT THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR ANY ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR SUCH ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE COMPANY SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR SUCH ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING RISE TO SUCH
INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE
IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN
THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT OR AS A
RESULT OF ANY PREPAYMENT PURSUANT TO SECTION 2.11), (B) THE CONVERSION OF ANY
EUROCURRENCY LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR PREPAY ANY EUROCURRENCY
LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO (REGARDLESS
OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION 2.11(A) AND IS REVOKED IN
ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF ANY EUROCURRENCY LOAN OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A
REQUEST BY THE COMPANY PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH EVENT, THE
BORROWERS SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT.  SUCH LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE
DEEMED TO INCLUDE AN AMOUNT REASONABLY DETERMINED BY SUCH LENDER TO BE THE
EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE
PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE ADJUSTED LIBO
RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD FROM THE DATE
OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR,
IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT
WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF
INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE
INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF
SUCH PERIOD, FOR DEPOSITS IN THE RELEVANT CURRENCY OF A COMPARABLE AMOUNT AND
PERIOD FROM OTHER BANKS IN THE EUROCURRENCY MARKET.  A CERTIFICATE OF ANY LENDER
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION TOGETHER WITH A REASONABLY DETAILED CALCULATION AND
DESCRIPTION OF SUCH AMOUNTS OWING PURSUANT TO THIS SECTION, SHALL BE DELIVERED
TO THE APPLICABLE BORROWER AND SHALL BE

 

37

--------------------------------------------------------------------------------


 


CONCLUSIVE ABSENT MANIFEST ERROR.  THE APPLICABLE BORROWER SHALL PAY SUCH LENDER
THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER
RECEIPT THEREOF.


 


SECTION 2.17.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF EACH BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)  IN ADDITION, EACH BORROWER SHALL PAY ANY OTHER TAXES RELATED TO SUCH
BORROWER AND IMPOSED ON OR INCURRED BY THE ADMINISTRATIVE AGENT, A LENDER OR ANY
ISSUING BANK TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH
APPLICABLE LAW.


 


(C)  THE RELEVANT BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER
AND ANY ISSUING BANK, WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS THE CASE MAY BE, ON
OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH
BORROWER HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
COMPANY BY A LENDER OR AN ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED
BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO SUCH BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY SUCH BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)  IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE DISCRETION,
THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS
BEEN INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH A BORROWER HAS PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND
TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR
ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.17 WITH RESPECT
TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL REASONABLE
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
SUCH BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER

 

38

--------------------------------------------------------------------------------


 


CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE
AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL
NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


(G)  TO THE EXTENT THAT INTEREST PAYABLE BY THE SWISS BORROWER UNDER A LOAN
DOCUMENT BECOMES SUBJECT TO SWISS FEDERAL WITHHOLDING TAX, EACH RELEVANT LENDER
AND THE SWISS BORROWER SHALL PROMPTLY COOPERATE IN COMPLETING ANY PROCEDURAL
FORMALITIES (INCLUDING SUBMITTING FORMS AND DOCUMENTS REQUIRED BY THE
APPROPRIATE TAX AUTHORITIES) TO THE EXTENT POSSIBLE AND NECESSARY FOR THE SWISS
BORROWER TO OBTAIN AUTHORIZATION TO MAKE INTEREST PAYMENTS WITHOUT THEM BEING
SUBJECT TO SWISS FEDERAL WITHHOLDING TAX OR TO BEING SUBJECT TO SWISS FEDERAL
WITHHOLDING TAX AT A RATE REDUCED UNDER AN APPLICABLE DOUBLE TAXATION TREATY.


 


SECTION 2.18.  PAYMENTS GENERALLY; ALLOCATIONS OF PROCEEDS; PRO RATA TREATMENT;
SHARING OF SET-OFFS.


 


(A)  EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR OTHERWISE) PRIOR TO
(I) IN THE CASE OF PAYMENTS DENOMINATED IN DOLLARS BY THE COMPANY, 1:00 PM, NEW
YORK CITY TIME AND (II) IN THE CASE OF PAYMENTS DENOMINATED IN A FOREIGN
CURRENCY OR BY THE SWISS BORROWER, 1:00 PM, LOCAL TIME, IN THE CITY OF THE
ADMINISTRATIVE AGENT’S EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY, IN EACH
CASE ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE (I) IN THE SAME CURRENCY IN WHICH THE APPLICABLE
CREDIT EVENT WAS MADE (OR WHERE SUCH CURRENCY HAS BEEN CONVERTED TO EURO, IN
EURO) AND (II) TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 10 SOUTH DEARBORN
STREET, CHICAGO, ILLINOIS 60603 OR, IN THE CASE OF A CREDIT EVENT DENOMINATED IN
A FOREIGN CURRENCY OR TO THE SWISS BORROWER, THE ADMINISTRATIVE AGENT’S
EUROCURRENCY PAYMENT OFFICE FOR SUCH CURRENCY, EXCEPT PAYMENTS TO BE MADE
DIRECTLY TO AN ISSUING BANK OR SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND
EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE
MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS DENOMINATED IN THE SAME CURRENCY RECEIVED BY IT FOR
THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION, IF, AFTER THE MAKING OF ANY CREDIT EVENT
IN ANY FOREIGN CURRENCY, CURRENCY CONTROL OR EXCHANGE REGULATIONS ARE IMPOSED IN
THE COUNTRY WHICH ISSUES SUCH CURRENCY WITH THE RESULT THAT THE TYPE OF CURRENCY
IN WHICH THE CREDIT EVENT WAS MADE (THE “ORIGINAL CURRENCY”) NO LONGER EXISTS OR
ANY BORROWER IS NOT ABLE TO MAKE PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS IN SUCH ORIGINAL CURRENCY, THEN ALL PAYMENTS TO BE MADE
BY SUCH BORROWER HEREUNDER IN SUCH CURRENCY SHALL INSTEAD BE MADE WHEN DUE IN
DOLLARS IN AN AMOUNT EQUAL TO THE DOLLAR AMOUNT (AS OF THE DATE OF REPAYMENT) OF
SUCH PAYMENT DUE, IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
BORROWERS TAKE ALL RISKS OF THE IMPOSITION OF ANY SUCH CURRENCY CONTROL OR
EXCHANGE REGULATIONS.


 


(B)  ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (I) NOT
CONSTITUTING A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER SUM
PAYABLE UNDER THE LOAN DOCUMENTS (WHICH SHALL BE APPLIED AS SPECIFIED BY THE
COMPANY) OR (II) AFTER AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT SO ELECTS OR THE REQUIRED LENDERS SO DIRECT, SUCH FUNDS
SHALL BE APPLIED, TO THE EXTENT SUCH FUNDS REPRESENT PROCEEDS OF COLLATERAL
SECURING (OR INTENDING TO SECURE) THE

 

39

--------------------------------------------------------------------------------


 


PAYMENT THEREOF, RATABLY FIRST, TO PAY ANY FEES, INDEMNITIES, OR EXPENSE
REIMBURSEMENTS INCLUDING AMOUNTS THEN DUE TO THE ADMINISTRATIVE AGENT AND THE
ISSUING BANKS FROM ANY BORROWER (OTHER THAN IN CONNECTION WITH BANKING SERVICES
OBLIGATIONS, SWAP OBLIGATIONS AND FOREIGN FACILITY OBLIGATIONS), SECOND, TO PAY
ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE LENDERS FROM ANY BORROWER
(OTHER THAN IN CONNECTION WITH BANKING SERVICES OBLIGATIONS, SWAP OBLIGATIONS
AND FOREIGN FACILITY OBLIGATIONS), THIRD, TO PAY INTEREST THEN DUE AND PAYABLE
ON THE LOANS RATABLY, FOURTH, TO PREPAY PRINCIPAL ON THE LOANS AND UNREIMBURSED
LC DISBURSEMENTS RATABLY, FIFTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT
EQUAL TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF
ALL OUTSTANDING LETTERS OF CREDIT AND THE AGGREGATE AMOUNT OF ANY UNPAID LC
DISBURSEMENTS, TO BE HELD AS CASH COLLATERAL FOR SUCH OBLIGATIONS, SIXTH, TO
PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO BANKING SERVICES OBLIGATIONS, SWAP
OBLIGATIONS AND FOREIGN FACILITY OBLIGATIONS, AND SEVENTH, TO THE PAYMENT OF ANY
OTHER SECURED OBLIGATION DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY ANY
BORROWER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
UNLESS SO DIRECTED BY THE COMPANY, OR UNLESS A DEFAULT IS IN EXISTENCE, NONE OF
THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL APPLY ANY PAYMENT WHICH IT RECEIVES
TO ANY EUROCURRENCY LOAN OF A CLASS, EXCEPT (A) ON THE EXPIRATION DATE OF THE
INTEREST PERIOD APPLICABLE TO ANY SUCH EUROCURRENCY LOAN OR (B) IN THE EVENT,
AND ONLY TO THE EXTENT, THAT THERE ARE NO OUTSTANDING ABR LOANS OF THE SAME
CLASS AND, IN ANY EVENT, THE BORROWERS SHALL PAY THE BREAK FUNDING PAYMENT
REQUIRED IN ACCORDANCE WITH SECTION 2.16.  THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND REVERSE AND
REAPPLY ANY AND ALL SUCH PROCEEDS AND PAYMENTS TO ANY PORTION OF THE SECURED
OBLIGATIONS.


 


(C)  AT THE ELECTION OF THE ADMINISTRATIVE AGENT, ALL PAYMENTS OF PRINCIPAL,
INTEREST, LC DISBURSEMENTS, FEES, PREMIUMS, REIMBURSABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL REIMBURSEMENT FOR FEES AND EXPENSES PURSUANT TO
SECTION 9.03), AND OTHER SUMS PAYABLE UNDER THE LOAN DOCUMENTS, MAY BE PAID FROM
THE PROCEEDS OF BORROWINGS MADE HEREUNDER WHETHER MADE FOLLOWING A REQUEST BY A
BORROWER (OR THE COMPANY ON BEHALF OF A BORROWER) PURSUANT TO SECTION 2.03 OR A
DEEMED REQUEST AS PROVIDED IN THIS SECTION OR MAY BE DEDUCTED FROM ANY DEPOSIT
ACCOUNT OF SUCH BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT.  EACH
BORROWER HEREBY IRREVOCABLY AUTHORIZES (I) THE ADMINISTRATIVE AGENT TO MAKE A
BORROWING FOR THE PURPOSE OF PAYING EACH PAYMENT OF PRINCIPAL, INTEREST AND FEES
AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE LOAN DOCUMENTS AND
AGREES THAT ALL SUCH AMOUNTS CHARGED SHALL CONSTITUTE LOANS (INCLUDING SWINGLINE
LOANS) AND THAT ALL SUCH BORROWINGS SHALL BE DEEMED TO HAVE BEEN REQUESTED
PURSUANT TO SECTIONS 2.03, 2.04 OR 2.05, AS APPLICABLE AND (II) THE
ADMINISTRATIVE AGENT TO CHARGE ANY DEPOSIT ACCOUNT OF THE RELEVANT BORROWER
MAINTAINED WITH THE ADMINISTRATIVE AGENT FOR EACH PAYMENT OF PRINCIPAL, INTEREST
AND FEES AS IT BECOMES DUE HEREUNDER OR ANY OTHER AMOUNT DUE UNDER THE LOAN
DOCUMENTS.


 


(D)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY ANY BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR

 

40

--------------------------------------------------------------------------------


 


PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE THEREOF
(AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH BORROWER
CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH BORROWER RIGHTS OF SET-OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(E)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
RELEVANT BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANKS
HEREUNDER THAT SUCH BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE ISSUING BANKS, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH
EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS OR EACH ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR SUCH ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION (INCLUDING
WITHOUT LIMITATION THE OVERNIGHT FOREIGN CURRENCY RATE IN THE CASE OF LOANS
DENOMINATED IN A FOREIGN CURRENCY).

 


(F)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E), 2.07(B), 2.18(E) OR 9.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.19.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS THE CASE MAY BE, IN THE FUTURE AND
(II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD
NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE COMPANY HEREBY AGREES TO
PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH
ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF ANY BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE COMPANY MAY,
AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE
COMPANY SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE COMPANY (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY

 

41

--------------------------------------------------------------------------------


 


SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.15 OR
PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
COMPANY TO REQUIRE SUCH  ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.20.  EXPANSION OPTION.  THE COMPANY MAY FROM TIME TO TIME ELECT TO
INCREASE THE COMMITMENTS OR ENTER INTO ONE OR MORE TRANCHES OF TERM LOANS (EACH
AN “INCREMENTAL TERM LOAN”), IN EACH CASE IN MINIMUM INCREMENTS OF $10,000,000
SO LONG AS, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH INCREASES
AND ALL SUCH INCREMENTAL TERM LOANS DOES NOT EXCEED $50,000,000.  THE COMPANY
MAY ARRANGE FOR ANY SUCH INCREASE OR TRANCHE TO BE PROVIDED BY ONE OR MORE
LENDERS (EACH LENDER SO AGREEING TO AN INCREASE IN ITS COMMITMENT, OR TO
PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, AN “INCREASING LENDER”), OR BY ONE
OR MORE NEW BANKS, FINANCIAL INSTITUTIONS OR OTHER ENTITIES (EACH SUCH NEW BANK,
FINANCIAL INSTITUTION OR OTHER ENTITY, AN “AUGMENTING LENDER”), TO INCREASE
THEIR EXISTING COMMITMENTS, OR TO PARTICIPATE IN SUCH INCREMENTAL TERM LOANS, OR
EXTEND COMMITMENTS, AS THE CASE MAY BE; PROVIDED THAT (I) EACH AUGMENTING
LENDER, SHALL BE SUBJECT TO THE APPROVAL OF THE COMPANY AND THE ADMINISTRATIVE
AGENT AND (II) (X) IN THE CASE OF AN INCREASING LENDER, THE COMPANY AND SUCH
INCREASING LENDER EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C
HERETO, AND (Y) IN THE CASE OF AN AUGMENTING LENDER, THE COMPANY AND SUCH
AUGMENTING LENDER EXECUTE AN AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT D
HERETO.  INCREASES AND NEW COMMITMENTS AND INCREMENTAL TERM LOANS CREATED
PURSUANT TO THIS SECTION 2.20 SHALL BECOME EFFECTIVE ON THE DATE AGREED BY THE
COMPANY, THE ADMINISTRATIVE AGENT AND THE RELEVANT INCREASING LENDERS OR
AUGMENTING LENDERS AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER
THEREOF.  NOTWITHSTANDING THE FOREGOING, NO INCREASE IN THE COMMITMENTS (OR IN
THE COMMITMENT OF ANY LENDER) OR TRANCHE OF INCREMENTAL TERM LOANS SHALL BECOME
EFFECTIVE UNDER THIS PARAGRAPH UNLESS, (I) ON THE PROPOSED DATE OF THE
EFFECTIVENESS OF SUCH INCREASE OR INCREMENTAL TERM LOANS, (A) THE CONDITIONS SET
FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02 SHALL BE SATISFIED OR WAIVED BY
THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY A FINANCIAL OFFICER
OF THE COMPANY AND (B) THE COMPANY SHALL BE IN COMPLIANCE (ON A PRO FORMA BASIS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) WITH THE COVENANTS CONTAINED
IN SECTION 6.10 AND (II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DOCUMENTS
CONSISTENT WITH THOSE DELIVERED ON THE EFFECTIVE DATE AS TO THE CORPORATE POWER
AND AUTHORITY OF THE BORROWERS TO BORROW HEREUNDER AFTER GIVING EFFECT TO SUCH
INCREASE.  ON THE EFFECTIVE DATE OF ANY INCREASE IN THE COMMITMENTS OR ANY
INCREMENTAL TERM LOANS BEING MADE, (I) EACH RELEVANT INCREASING LENDER AND
AUGMENTING LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH AMOUNTS
IN IMMEDIATELY AVAILABLE FUNDS AS THE ADMINISTRATIVE AGENT SHALL DETERMINE, FOR
THE BENEFIT OF THE OTHER LENDERS, AS BEING REQUIRED IN ORDER TO CAUSE, AFTER
GIVING EFFECT TO SUCH INCREASE AND THE USE OF SUCH AMOUNTS TO MAKE PAYMENTS TO
SUCH OTHER LENDERS, EACH LENDER’S PORTION OF THE OUTSTANDING REVOLVING LOANS OF
ALL THE LENDERS TO EQUAL ITS APPLICABLE PERCENTAGE OF SUCH OUTSTANDING REVOLVING
LOANS, AND (II) EXCEPT IN THE CASE OF ANY INCREMENTAL TERM LOANS, THE BORROWERS
SHALL BE DEEMED TO HAVE REPAID AND REBORROWED ALL OUTSTANDING REVOLVING LOANS AS
OF THE DATE OF ANY INCREASE IN THE COMMITMENTS (WITH SUCH REBORROWING TO CONSIST
OF THE TYPES OF REVOLVING LOANS, WITH RELATED INTEREST PERIODS IF APPLICABLE,
SPECIFIED IN A NOTICE DELIVERED BY THE COMPANY, OR THE COMPANY ON BEHALF OF THE
SWISS BORROWER, IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 2.03).  THE
DEEMED PAYMENTS MADE PURSUANT TO CLAUSE (II) OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE ACCOMPANIED BY PAYMENT OF ALL ACCRUED INTEREST ON THE AMOUNT
PREPAID AND, IN RESPECT OF EACH EUROCURRENCY LOAN, SHALL BE SUBJECT TO
INDEMNIFICATION BY THE BORROWERS PURSUANT TO THE PROVISIONS OF SECTION 2.16 IF
THE DEEMED PAYMENT OCCURS OTHER THAN ON THE LAST DAY OF THE RELATED INTEREST
PERIODS.  THE INCREMENTAL TERM LOANS (A) SHALL RANK PARI PASSU IN RIGHT OF
PAYMENT WITH THE REVOLVING LOANS, (B) SHALL NOT MATURE EARLIER THAN THE MATURITY
DATE (BUT MAY HAVE AMORTIZATION PRIOR TO SUCH DATE) AND (C) SHALL BE TREATED
SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE FAVORABLY THAN) THE
REVOLVING LOANS; PROVIDED THAT (I) THE TERMS AND CONDITIONS APPLICABLE TO ANY
TRANCHE OF INCREMENTAL TERM LOANS MATURING AFTER THE MATURITY DATE MAY PROVIDE
FOR MATERIAL ADDITIONAL OR DIFFERENT FINANCIAL OR OTHER

 

42

--------------------------------------------------------------------------------


 


COVENANTS OR PREPAYMENT REQUIREMENTS APPLICABLE ONLY DURING PERIODS AFTER THE
MATURITY DATE AND (II) THE INCREMENTAL TERM LOANS MAY BE PRICED DIFFERENTLY THAN
THE REVOLVING LOANS.  INCREMENTAL TERM LOANS MAY BE MADE HEREUNDER PURSUANT TO
AN AMENDMENT OR RESTATEMENT (AN “INCREMENTAL TERM LOAN AMENDMENT”) OF THIS
AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS, EXECUTED BY THE
BORROWERS, EACH AUGMENTING LENDER PARTICIPATING IN SUCH TRANCHE, IF ANY, AND THE
ADMINISTRATIVE AGENT.  THE INCREMENTAL TERM LOAN AMENDMENT MAY, WITHOUT THE
CONSENT OF ANY OTHER LENDERS, EFFECT SUCH AMENDMENTS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR APPROPRIATE, IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT THE PROVISIONS OF THIS
SECTION 2.20.

 


SECTION 2.21.  MARKET DISRUPTION.  NOTWITHSTANDING THE SATISFACTION OF ALL
CONDITIONS REFERRED TO IN ARTICLE II AND ARTICLE IV WITH RESPECT TO ANY CREDIT
EVENT TO BE EFFECTED IN ANY FOREIGN CURRENCY, IF (I) THERE SHALL OCCUR ON OR
PRIOR TO THE DATE OF SUCH CREDIT EVENT ANY CHANGE IN NATIONAL OR INTERNATIONAL
FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR
EXCHANGE CONTROLS WHICH WOULD IN THE REASONABLE OPINION OF THE ADMINISTRATIVE
AGENT, THE RELEVANT ISSUING BANK (IF SUCH CREDIT EVENT IS A LETTER OF CREDIT) OR
THE REQUIRED LENDERS MAKE IT IMPRACTICABLE FOR THE EUROCURRENCY BORROWINGS OR
LETTERS OF CREDIT COMPRISING SUCH CREDIT EVENT TO BE DENOMINATED IN THE AGREED
CURRENCY SPECIFIED BY THE APPLICABLE BORROWER OR (II) AN EQUIVALENT AMOUNT OF
SUCH CURRENCY IS NOT READILY CALCULABLE, THEN THE ADMINISTRATIVE AGENT SHALL
FORTHWITH GIVE NOTICE THEREOF TO SUCH BORROWER, THE LENDERS AND, IF SUCH CREDIT
EVENT IS A LETTER OF CREDIT, THE RELEVANT ISSUING BANK, AND SUCH CREDIT EVENTS
SHALL NOT BE DENOMINATED IN SUCH AGREED CURRENCY BUT SHALL, EXCEPT AS OTHERWISE
SET FORTH IN SECTION 2.07, BE MADE ON THE DATE OF SUCH CREDIT EVENT IN DOLLARS,
(A) IF SUCH CREDIT EVENT IS A BORROWING, IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL
TO THE DOLLAR AMOUNT OF THE AGGREGATE PRINCIPAL AMOUNT SPECIFIED IN THE RELATED
REQUEST FOR A CREDIT EVENT OR INTEREST ELECTION REQUEST, AS THE CASE MAY BE, AS
ABR LOANS, UNLESS SUCH BORROWER NOTIFIES THE ADMINISTRATIVE AGENT AT LEAST ONE
BUSINESS DAY BEFORE SUCH DATE THAT (I) IT ELECTS NOT TO BORROW ON SUCH DATE OR
(II) IT ELECTS TO BORROW ON SUCH DATE IN A DIFFERENT AGREED CURRENCY, AS THE
CASE MAY BE, IN WHICH THE DENOMINATION OF SUCH LOANS WOULD IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BE PRACTICABLE AND
IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE AGGREGATE
PRINCIPAL AMOUNT SPECIFIED IN THE RELATED REQUEST FOR A CREDIT EVENT OR INTEREST
ELECTION REQUEST, AS THE CASE MAY BE OR (B) IF SUCH CREDIT EVENT IS A LETTER OF
CREDIT, IN A FACE AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE FACE AMOUNT SPECIFIED
IN THE RELATED REQUEST OR APPLICATION FOR SUCH LETTER OF CREDIT, UNLESS SUCH
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT AT LEAST ONE (1) BUSINESS DAY BEFORE
SUCH DATE THAT (I) IT ELECTS NOT TO REQUEST THE ISSUANCE OF SUCH LETTER OF
CREDIT ON SUCH DATE OR (II) IT ELECTS TO HAVE SUCH LETTER OF CREDIT ISSUED ON
SUCH DATE IN A DIFFERENT AGREED CURRENCY, AS THE CASE MAY BE, IN WHICH THE
DENOMINATION OF SUCH LETTER OF CREDIT WOULD IN THE REASONABLE OPINION OF THE
RELEVANT ISSUING BANK, THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS BE
PRACTICABLE AND IN FACE AMOUNT EQUAL TO THE DOLLAR AMOUNT OF THE FACE AMOUNT
SPECIFIED IN THE RELATED REQUEST OR APPLICATION FOR SUCH LETTER OF CREDIT, AS
THE CASE MAY BE.


 


SECTION 2.22.  JUDGMENT CURRENCY.  IF FOR THE PURPOSES OF OBTAINING JUDGMENT IN
ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE FROM ANY BORROWER HEREUNDER IN
THE CURRENCY EXPRESSED TO BE PAYABLE HEREIN (THE “SPECIFIED CURRENCY”) INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD
PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER CURRENCY AT THE ADMINISTRATIVE
AGENT’S MAIN NEW YORK CITY OFFICE ON THE BUSINESS DAY PRECEDING THAT ON WHICH
FINAL, NON-APPEALABLE JUDGMENT IS GIVEN.  THE OBLIGATIONS OF EACH BORROWER IN
RESPECT OF ANY SUM DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT HEREUNDER
SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY OTHER THAN THE SPECIFIED
CURRENCY, BE DISCHARGED ONLY TO THE EXTENT THAT ON THE BUSINESS DAY FOLLOWING
RECEIPT BY SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) OF ANY
SUM ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY SUCH LENDER OR THE
ADMINISTRATIVE AGENT (AS THE CASE MAY BE) MAY IN ACCORDANCE WITH NORMAL,
REASONABLE BANKING PROCEDURES PURCHASE THE SPECIFIED CURRENCY WITH SUCH OTHER
CURRENCY.  IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED IS LESS THAN THE
SUM

 

43

--------------------------------------------------------------------------------


 


ORIGINALLY DUE TO SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
IN THE SPECIFIED CURRENCY, EACH BORROWER AGREES, TO THE FULLEST EXTENT THAT IT
MAY EFFECTIVELY DO SO, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, AGAINST SUCH LOSS, AND IF THE AMOUNT OF THE SPECIFIED CURRENCY SO PURCHASED
EXCEEDS (A) THE SUM ORIGINALLY DUE TO ANY LENDER OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, IN THE SPECIFIED CURRENCY AND (B) ANY AMOUNTS SHARED WITH OTHER
LENDERS AS A RESULT OF ALLOCATIONS OF SUCH EXCESS AS A DISPROPORTIONATE PAYMENT
TO SUCH LENDER UNDER SECTION 2.18, SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
THE CASE MAY BE, AGREES TO REMIT SUCH EXCESS TO SUCH BORROWER.


 


SECTION 2.23.  SENIOR DEBT.  THE COMPANY HEREBY DESIGNATES ALL SECURED
OBLIGATIONS NOW OR HEREINAFTER INCURRED OR OTHERWISE OUTSTANDING, AND AGREES
THAT THE SECURED OBLIGATIONS SHALL AT ALL TIMES CONSTITUTE, SENIOR INDEBTEDNESS
AND DESIGNATED SENIOR INDEBTEDNESS, OR TERMS OF SIMILAR IMPORT, WHICH ARE
ENTITLED TO THE BENEFITS OF THE SUBORDINATION PROVISIONS OF ALL SUBORDINATED
INDEBTEDNESS.

 

ARTICLE III

 


REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS; SUBSIDIARIES.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (TO THE
EXTENT SUCH CONCEPT IS APPLICABLE IN THE RELEVANT JURISDICTION) UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY
TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO
SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING (TO THE EXTENT SUCH CONCEPT IS APPLICABLE) IN, EVERY JURISDICTION WHERE
SUCH QUALIFICATION IS REQUIRED.  SCHEDULE 3.01 HERETO (AS SUPPLEMENTED FROM TIME
TO TIME) IDENTIFIES EACH SUBSIDIARY, NOTING WHETHER SUCH SUBSIDIARY IS A
MATERIAL SUBSIDIARY, THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS
THE CASE MAY BE, THE PERCENTAGE OF ISSUED AND OUTSTANDING SHARES OF EACH CLASS
OF ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS OWNED BY THE COMPANY AND THE
OTHER SUBSIDIARIES AND, IF SUCH PERCENTAGE IS NOT 100% (EXCLUDING DIRECTORS’
QUALIFYING SHARES AS REQUIRED BY LAW), A DESCRIPTION OF EACH CLASS ISSUED AND
OUTSTANDING.  ALL OF THE OUTSTANDING SHARES OF CAPITAL STOCK AND OTHER EQUITY
INTERESTS OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND OUTSTANDING AND FULLY PAID
AND NONASSESSABLE AND ALL SUCH SHARES AND OTHER EQUITY INTERESTS INDICATED ON
SCHEDULE 3.01 AS OWNED BY THE COMPANY OR ANOTHER SUBSIDIARY ARE OWNED,
BENEFICIALLY AND OF RECORD, BY THE COMPANY OR ANY SUBSIDIARY FREE AND CLEAR OF
ALL LIENS, OTHER THAN LIENS CREATED UNDER THE LOAN DOCUMENTS.  THERE ARE NO
OUTSTANDING COMMITMENTS OR OTHER OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY TO
ISSUE, AND NO OPTIONS, WARRANTS OR OTHER RIGHTS OF ANY PERSON TO ACQUIRE, ANY
SHARES OF ANY CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF THE COMPANY OR
ANY SUBSIDIARY.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN EACH
LOAN PARTY’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, SHAREHOLDER ACTION.  THE LOAN DOCUMENTS TO WHICH
EACH LOAN PARTY IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY SUCH LOAN
PARTY AND CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL

 

44

--------------------------------------------------------------------------------


 


AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND
EFFECT AND EXCEPT FOR FILINGS NECESSARY TO PERFECT LIENS CREATED PURSUANT TO THE
LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE
CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR
RESULT IN A DEFAULT UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING
UPON THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE TO A
RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN
ON ANY ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OTHER THAN LIENS CREATED
UNDER THE LOAN DOCUMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE
COMPANY HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2007 REPORTED ON BY ERNST & YOUNG LLP,
INDEPENDENT PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND
THE PORTION OF THE FISCAL YEAR ENDED MARCH 31, 2008, CERTIFIED BY ITS CHIEF
FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE
OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


 


(B)  SINCE DECEMBER 31, 2007, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A) EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS
GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR LIENS PERMITTED PURSUANT TO
SECTION 6.02 OR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS ABILITY TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR
THEIR INTENDED PURPOSES.


 


(B)  EACH OF THE COMPANY AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE COMPANY AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) THERE ARE NO ACTIONS,
SUITS, PROCEEDINGS OR INVESTIGATIONS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY PENDING AGAINST OR, TO THE KNOWLEDGE OF ANY BORROWER, THREATENED
AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF
ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE THIS
AGREEMENT OR THE TRANSACTIONS.  THERE ARE NO LABOR CONTROVERSIES PENDING AGAINST
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY
OR ANY OF ITS SUBSIDIARIES (I) WHICH COULD REASONABLY BE EXPECTED, INDIVIDUALLY
OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE EFFECT, OR (II) THAT
INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


 


(B)  EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY
WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT,
LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME
SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM
WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.

 

45

--------------------------------------------------------------------------------


 


(C)  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS PARTY OR SUBJECT TO ANY LAW,
REGULATION, RULE OR ORDER, OR ANY OBLIGATION UNDER ANY AGREEMENT OR INSTRUMENT,
THAT HAS A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE COMPANY AND ITS
SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE SWISS BORROWER REPRESENTS
AND WARRANTS THAT IT DOES NOT HAVE AT ANY TIME OUTSTANDING LOANS IN RELATION TO
WHICH THE TOTAL NUMBER OF ALL CREDITORS WHICH ARE SWISS NON-QUALIFYING BANKS
EXCEEDS TWENTY UNDER THE SWISS TWENTY NON-BANK REGULATIONS.


 


SECTION 3.08.  INVESTMENT COMPANY STATUS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.09.  TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS TIMELY FILED
OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN FILED
AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY IT,
EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE, HAS SET
ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THAT THE FAILURE TO DO
SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11.  DISCLOSURE.  THE COMPANY HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE
OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED
BY OR ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY TO THE ADMINISTRATIVE AGENT OR
ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED
HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED)
CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH RESPECT TO
PROJECTED FINANCIAL INFORMATION, THE BORROWERS REPRESENT ONLY THAT SUCH
INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE
REASONABLE AT THE TIME.


 


SECTION 3.12.  FEDERAL RESERVE REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOAN
HAVE BEEN USED OR WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE
THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING
REGULATIONS T, U AND X.


 


SECTION 3.13.  LIENS.  THERE ARE NO LIENS ON ANY OF THE REAL OR PERSONAL
PROPERTIES OF THE COMPANY OR ANY SUBSIDIARY EXCEPT FOR LIENS PERMITTED BY
SECTION 6.02.


 


SECTION 3.14.  NO DEFAULT.  EACH BORROWER IS IN FULL COMPLIANCE WITH THIS
AGREEMENT AND NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 3.15.  NO BURDENSOME RESTRICTIONS.  NO BORROWER IS SUBJECT TO ANY
BURDENSOME RESTRICTIONS EXCEPT BURDENSOME RESTRICTIONS PERMITTED UNDER
SECTION 6.08.

 

46

--------------------------------------------------------------------------------



 


SECTION 3.16.  SECURITY INTEREST IN COLLATERAL.  THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CREATE LEGAL AND VALID LIENS ON ALL THE
COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS
OF SECURED OBLIGATIONS, AND SUCH LIENS CONSTITUTE PERFECTED AND CONTINUING LIENS
ON THE COLLATERAL (TO THE EXTENT, IN THE CASE OF ASSETS COVERED BY THE SECURITY
AGREEMENT, THAT THE COLLATERAL CONSISTS OF THE TYPE OF PROPERTY IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY POSSESSION OR CONTROL, BY FILING A
FINANCING STATEMENT UNDER THE UCC AS ENACTED IN ANY RELEVANT JURISDICTION OR BY
A FILING OF A GRANT OF SECURITY INTEREST IN THE RESPECTIVE FORM ATTACHED TO THE
SECURITY AGREEMENT IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR IN THE
UNITED STATES COPYRIGHT OFFICE, IN EACH CASE AS AND TO THE EXTENT PROVIDED IN
THE SECURITY AGREEMENT), SECURING THE SECURED OBLIGATIONS, ENFORCEABLE AGAINST
THE APPLICABLE LOAN PARTY AND ALL THIRD PARTIES, AND HAVING PRIORITY OVER ALL
OTHER LIENS ON THE COLLATERAL EXCEPT IN THE CASE OF (A) LIENS PERMITTED BY
SECTION 6.02 AND (B) LIENS PERFECTED ONLY BY POSSESSION (INCLUDING POSSESSION OF
ANY CERTIFICATE OF TITLE) TO THE EXTENT THE ADMINISTRATIVE AGENT HAS NOT
OBTAINED OR DOES NOT MAINTAIN POSSESSION OF SUCH COLLATERAL.


 

ARTICLE IV

 

Conditions

 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF ANY ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM (I) EACH
PARTY HERETO EITHER (A) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY OR ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF
THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND
(II) DULY EXECUTED COPIES OF THE LOAN DOCUMENTS AND SUCH OTHER LEGAL OPINIONS,
CERTIFICATES, DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT
SHALL REASONABLY REQUEST IN CONNECTION WITH THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL AND AS
FURTHER DESCRIBED IN THE LIST OF CLOSING DOCUMENTS ATTACHED AS EXHIBIT E.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF EACH OF (I) SQUIRE, SANDERS & DEMPSEY L.L.P., SPECIAL U.S. COUNSEL FOR
THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1, (II) STAIGER,
SCHWALD & PARTNER AG, SPECIAL SWISS COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B-2, AND (III) SQUIRE, SANDERS & DEMPSEY L.L.P., SPECIAL
U.K. COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-3 AND,
IN EACH CASE, COVERING SUCH OTHER MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS OR THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST.  THE COMPANY HEREBY REQUESTS SUCH COUNSELS TO DELIVER SUCH OPINIONS.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FOLLOWING ITEMS:
(I) COPIES OF THE COMPANY’S ANNUAL REPORT ON FORM 10-K FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION FOR THE FISCAL YEARS ENDED DECEMBER 31, 2006 AND
DECEMBER 31, 2007, RESPECTIVELY, (II) COPIES OF THE COMPANY’S QUARTERLY REPORT
ON FORM 10-Q FILED WITH THE SECURITIES AND EXCHANGE COMMISSION FOR THE FISCAL
QUARTER ENDED MARCH 31, 2008, AND (III) FINANCIAL STATEMENT PROJECTIONS THROUGH
AND INCLUDING THE COMPANY’S 2013 FISCAL YEAR (INCLUDING A DETAILED DESCRIPTION
OF THE ASSUMPTIONS USED IN PREPARING SUCH PROJECTIONS), AS SET FORTH IN THE
INFORMATION MEMORANDUM.


 


47

--------------------------------------------------------------------------------


 


(D)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE INITIAL LOAN
PARTIES, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO SUCH LOAN PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL AND
AS FURTHER DESCRIBED IN THE LIST OF CLOSING DOCUMENTS ATTACHED AS EXHIBIT E.


 


(E)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE COMPANY, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(F)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT ANY CREDIT FACILITY CURRENTLY IN EFFECT FOR THE COMPANY SHALL HAVE BEEN
TERMINATED AND CANCELLED AND ALL INDEBTEDNESS THEREUNDER SHALL HAVE BEEN FULLY
REPAID (EXCEPT TO THE EXTENT BEING SO REPAID WITH THE INITIAL REVOLVING LOANS)
AND ANY AND ALL LIENS THEREUNDER SHALL HAVE BEEN TERMINATED.


 


(G)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT THAT ALL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY OR,
IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, ADVISABLE IN CONNECTION WITH THE
TRANSACTIONS AND THE CONTINUING OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES
HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT.


 


(H)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES
REQUIRED TO BE REIMBURSED OR PAID BY THE COMPANY PURSUANT TO SECTION 9.03(A)(I).


 


(I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE RESULTS OF A RECENT LIEN
SEARCH IN EACH OF THE JURISDICTIONS WHERE THE DOMESTIC LOAN PARTIES ARE
ORGANIZED, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE ASSETS OF THE
DOMESTIC LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 6.02 OR DISCHARGED
ON OR PRIOR TO THE EFFECTIVE DATE PURSUANT TO A PAY-OFF LETTER OR OTHER
DOCUMENTATION SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(J)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES
REPRESENTING THE SHARES OF EQUITY INTERESTS PLEDGED PURSUANT TO THE SECURITY
AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE
EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND
(II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT
TO THE SECURITY AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED
BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF.


 


(K)   EACH DOCUMENT (INCLUDING ANY UCC FINANCING STATEMENT) REQUIRED BY THE
COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO BE FILED, REGISTERED OR RECORDED IN ORDER TO CREATE IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE HOLDERS OF SECURED OBLIGATIONS, A
PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN AND BEING PROVIDED ON THE
EFFECTIVE DATE, PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH
RESPECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02), SHALL BE IN PROPER FORM
FOR FILING, REGISTRATION OR RECORDATION.


 


(L)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE
COVERAGE IN FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND OTHERWISE IN COMPLIANCE WITH THE TERMS OF SECTION 5.05.

 

48

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF ANY ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 


(A)  THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS SET FORTH IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING OR
THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT,
AS APPLICABLE, EXCEPT TO THE EXTENT THAT ANY REPRESENTATION OR WARRANTY
EXPRESSLY RELATES TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATION OR
WARRANTY SHALL RELATE TO SUCH EARLIER DATE).


 


(B)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)  NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR DECREE OF
ANY GOVERNMENTAL AUTHORITY SHALL ENJOIN, PROHIBIT OR RESTRAIN, ANY LENDER FROM
MAKING THE REQUESTED LOAN OR THE RELEVANT ISSUING BANK OR ANY LENDER FROM
ISSUING, RENEWING, EXTENDING OR INCREASING THE FACE AMOUNT OF OR PARTICIPATING
IN THE LETTER OF CREDIT REQUESTED TO BE ISSUED, RENEWED, EXTENDED OR INCREASED.


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE COMPANY WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER:


 


(A)  WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;


 


(B)  WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF

 

49

--------------------------------------------------------------------------------



 


OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


 


(C)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY (I) CERTIFYING AS
TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS OCCURRED, SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS DEMONSTRATING
COMPLIANCE WITH SECTION 6.10 AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN
THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED,
SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING
SUCH CERTIFICATE;


 


(D)  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);


 


(E)  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN THIRTY (30) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE COMPANY, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME
STATEMENT AND FUNDS FLOW STATEMENT) OF THE COMPANY FOR EACH MONTH OF SUCH FISCAL
YEAR IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(F)  PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE COMPANY OR
ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH
ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY THE COMPANY TO ITS
SHAREHOLDERS GENERALLY, AS THE CASE MAY BE; AND


 


(G)  PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE COMPANY OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Reports, documents or financial information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) or 5.01(e) (to the extent any such financial
statements, reports, proxy statements or other materials are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which Borrower files such materials or provides a link thereto on
its website on the internet; provided that Borrower shall provide paper copies
to the Administrative Agent of the compliance certificates required by
Section 5.01(c). Notwithstanding the foregoing, the Borrower shall deliver paper
copies of any financial statement referred to in Section 5.01 to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent.

 

50

--------------------------------------------------------------------------------



 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE COMPANY WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 


(A)  THE OCCURRENCE OF ANY DEFAULT;


 


(B)  THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE COMPANY OR ANY
AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)  THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND


 


(D)  ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, QUALIFICATIONS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, GOVERNMENTAL
AUTHORIZATIONS AND INTELLECTUAL PROPERTY RIGHTS MATERIAL TO THE CONDUCT OF ITS
BUSINESS, AND MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH
JURISDICTION IN WHICH ITS BUSINESS IS CONDUCTED; PROVIDED THAT THE FOREGOING
SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION
PERMITTED UNDER SECTION 6.03.


 


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  THE COMPANY WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE COMPANY OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY MATERIAL
TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY
WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE
CARRIERS (I) INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK RETENTION) AND
AGAINST SUCH RISKS (INCLUDING LOSS OR DAMAGE BY FIRE AND LOSS IN TRANSIT; THEFT,
BURGLARY, PILFERAGE, LARCENY, EMBEZZLEMENT, AND OTHER CRIMINAL ACTIVITIES;
BUSINESS INTERRUPTION; AND GENERAL LIABILITY) AND SUCH OTHER HAZARDS, AS IS
CUSTOMARILY MAINTAINED BY COMPANIES OF ESTABLISHED REPUTE ENGAGED IN THE SAME OR
SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS AND (II) ALL
INSURANCE REQUIRED PURSUANT TO THE COLLATERAL DOCUMENTS.  THE COMPANY WILL
FURNISH TO THE LENDERS, UPON REQUEST OF THE ADMINISTRATIVE AGENT, INFORMATION IN
REASONABLE DETAIL AS TO THE INSURANCE SO MAINTAINED.  THE COMPANY SHALL DELIVER
TO THE ADMINISTRATIVE AGENT ENDORSEMENTS (X) TO ALL “ALL RISK” PHYSICAL DAMAGE
INSURANCE POLICIES ON ALL OF THE DOMESTIC LOAN PARTIES’ TANGIBLE PERSONAL
PROPERTY AND ASSETS AND BUSINESS INTERRUPTION INSURANCE POLICIES NAMING THE
ADMINISTRATIVE AGENT AS LENDER LOSS PAYEE, AND (Y) TO ALL GENERAL LIABILITY AND
OTHER LIABILITY POLICIES NAMING THE ADMINISTRATIVE AGENT AN ADDITIONAL INSURED. 
IN THE EVENT THE COMPANY OR ANY OF ITS SUBSIDIARIES AT ANY TIME OR TIMES
HEREAFTER SHALL FAIL TO OBTAIN OR MAINTAIN ANY OF THE POLICIES OR

 

51

--------------------------------------------------------------------------------



 


INSURANCE REQUIRED HEREIN OR TO PAY ANY PREMIUM IN WHOLE OR IN PART RELATING
THERETO, THEN THE ADMINISTRATIVE AGENT, WITHOUT WAIVING OR RELEASING ANY
OBLIGATIONS OR RESULTING DEFAULT HEREUNDER, MAY AT ANY TIME OR TIMES THEREAFTER
(BUT SHALL BE UNDER NO OBLIGATION TO DO SO) OBTAIN AND MAINTAIN SUCH POLICIES OF
INSURANCE AND PAY SUCH PREMIUMS AND TAKE ANY OTHER ACTION WITH RESPECT THERETO
WHICH THE ADMINISTRATIVE AGENT DEEMS ADVISABLE (IN ITS GOOD FAITH, REASONABLE
CREDIT JUDGMENT).  ALL SUMS SO DISBURSED BY THE ADMINISTRATIVE AGENT SHALL
CONSTITUTE PART OF THE OBLIGATIONS, PAYABLE AS PROVIDED IN THIS AGREEMENT.  THE
COMPANY WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN
NOTICE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE
COLLATERAL OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY
MATERIAL PORTION OF THE COLLATERAL OR INTEREST THEREIN UNDER POWER OF EMINENT
DOMAIN OR BY CONDEMNATION OR SIMILAR PROCEEDING.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE COMPANY WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS
IN RELATION TO ITS BUSINESS AND ACTIVITIES.  THE COMPANY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO VISIT AND
INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS,
AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND
INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY
REQUESTED.  THE COMPANY ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, AFTER
EXERCISING ITS RIGHTS OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS
CERTAIN REPORTS PERTAINING TO THE COMPANY AND ITS SUBSIDIARIES’ ASSETS FOR
INTERNAL USE BY THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


SECTION 5.07.  COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS.  THE
COMPANY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (I) COMPLY WITH ALL
LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO
IT OR ITS PROPERTY (INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS) AND
(II) PERFORM IN ALL MATERIAL RESPECTS ITS OBLIGATIONS UNDER MATERIAL AGREEMENTS
TO WHICH IT IS A PARTY, IN EACH CASE EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  THE SWISS BORROWER SHALL AT ALL TIMES ENSURE THAT IT
COMPLIES WITH THE SWISS TWENTY NON-BANK REGULATIONS.


 


SECTION 5.08.  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS WILL BE USED ONLY TO
FINANCE THE WORKING CAPITAL NEEDS, AND FOR GENERAL CORPORATE PURPOSES, OF THE
COMPANY AND ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS.  NO PART OF THE
PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY
PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATIONS T, U AND X.


 


SECTION 5.09.  SUBSIDIARY GUARANTORS; PLEDGES; ADDITIONAL COLLATERAL; FURTHER
ASSURANCES.


 


(A)  AS PROMPTLY AS POSSIBLE BUT IN ANY EVENT WITHIN THIRTY (30) DAYS (OR SUCH
LATER DATE AS MAY BE AGREED UPON BY THE ADMINISTRATIVE AGENT) AFTER ANY PERSON
BECOMES A SUBSIDIARY OR ANY SUBSIDIARY QUALIFIES INDEPENDENTLY AS, OR IS
DESIGNATED BY THE COMPANY OR THE ADMINISTRATIVE AGENT AS, A SUBSIDIARY GUARANTOR
PURSUANT TO THE DEFINITIONS OF “MATERIAL SUBSIDIARY” AND “SUBSIDIARY GUARANTOR”,
THE COMPANY SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN NOTICE THEREOF
SETTING FORTH INFORMATION IN REASONABLE DETAIL DESCRIBING THE MATERIAL ASSETS OF
SUCH PERSON AND SHALL CAUSE EACH SUCH SUBSIDIARY WHICH ALSO QUALIFIES AS A
SUBSIDIARY GUARANTOR TO DELIVER TO THE ADMINISTRATIVE AGENT A JOINDER TO THE
SUBSIDIARY GUARANTY OR, IN THE CASE OF A FOREIGN SUBSIDIARY, SUCH OTHER
GUARANTEE AGREEMENTS AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT AND (IN THE
CASE OF A DOMESTIC LOAN PARTY) THE SECURITY AGREEMENT (IN EACH CASE IN THE FORM
CONTEMPLATED THEREBY) PURSUANT TO WHICH SUCH SUBSIDIARY AGREES TO BE BOUND BY
THE TERMS AND PROVISIONS THEREOF, SUCH JOINDER TO THE SUBSIDIARY GUARANTY AND
THE SECURITY AGREEMENT TO BE ACCOMPANIED BY APPROPRIATE CORPORATE RESOLUTIONS,
OTHER CORPORATE DOCUMENTATION AND

 

52

--------------------------------------------------------------------------------



 


LEGAL OPINIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.  NOTWITHSTANDING THE FOREGOING, NO SUCH
SUBSIDIARY GUARANTY FROM THE COMPANY’S TAIWANESE SUBSIDIARY (OR ANY OTHER
FOREIGN SUBSIDIARY WHICH IS THE SUCCESSOR BY MERGER TO THE TAIWANESE SUBSIDIARY)
SHALL BE REQUIRED HEREUNDER UNTIL THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
EFFECTIVE DATE (OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN THE
EXERCISE OF ITS REASONABLE DISCRETION WITH RESPECT THERETO).


 


(B)   THE COMPANY WILL CAUSE, AND WILL CAUSE EACH OTHER DOMESTIC LOAN PARTY TO
CAUSE, ALL OF ITS OWNED PROPERTY (WHETHER PERSONAL, TANGIBLE, INTANGIBLE, OR
MIXED BUT EXCLUDING REAL PROPERTY AND ANY OTHER PROPERTY WHICH THE
ADMINISTRATIVE AGENT DETERMINES, IN ITS GOOD FAITH, REASONABLE CREDIT JUDGMENT,
DOES NOT PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE HOLDERS OF
SECURED OBLIGATIONS) TO BE SUBJECT AT ALL TIMES TO FIRST PRIORITY, PERFECTED
LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE HOLDERS OF
SECURED OBLIGATIONS TO SECURE THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE COLLATERAL DOCUMENTS, SUBJECT IN ANY CASE TO LIENS
PERMITTED BY SECTION 6.02.  FURTHER, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COMPANY WILL CAUSE THE APPLICABLE PLEDGE PERCENTAGE OF THE ISSUED
AND OUTSTANDING EQUITY INTERESTS OF EACH PLEDGE SUBSIDIARY DIRECTLY OWNED BY THE
COMPANY OR ANY OTHER LOAN PARTY TO BE SUBJECT AT ALL TIMES TO A FIRST PRIORITY,
PERFECTED LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT TO SECURE THE SECURED
OBLIGATIONS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE COLLATERAL
DOCUMENTS OR SUCH OTHER SECURITY DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.  NOTWITHSTANDING THE FOREGOING, NO SUCH PLEDGE AGREEMENT IN
RESPECT OF THE EQUITY INTERESTS OF A FOREIGN SUBSIDIARY DIRECTLY OWNED BY A
FOREIGN LOAN PARTY SHALL BE REQUIRED HEREUNDER (A) UNTIL THE OCCURRENCE OF A
FOREIGN PLEDGE TRIGGER EVENT WITH RESPECT TO SUCH FOREIGN SUBSIDIARY OR SUCH
LATER DATE AS THE ADMINISTRATIVE AGENT MAY AGREE IN THE EXERCISE OF ITS
REASONABLE DISCRETION WITH RESPECT THERETO, AND (B) TO THE EXTENT THE
ADMINISTRATIVE AGENT OR ITS COUNSEL DETERMINES THAT SUCH PLEDGE WOULD NOT
PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE HOLDERS OF SECURED
OBLIGATIONS PURSUANT TO LEGALLY VALID, BINDING AND ENFORCEABLE PLEDGE
AGREEMENTS.


 


(C)  WITHOUT LIMITING THE FOREGOING, THE COMPANY WILL, AND WILL CAUSE EACH
SUBSIDIARY TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO
THE ADMINISTRATIVE AGENT SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL
TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, AND OTHER DOCUMENTS AND SUCH
OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY SECTION 4.01, AS
APPLICABLE), WHICH MAY BE REQUIRED BY LAW OR WHICH THE ADMINISTRATIVE AGENT MAY,
FROM TIME TO TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO ENSURE PERFECTION AND
PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE COLLATERAL
DOCUMENTS, ALL AT THE EXPENSE OF THE COMPANY.


 


(D)  IF ANY ASSETS (EXCLUDING REAL PROPERTY AND ANY OTHER PROPERTY WHICH THE
ADMINISTRATIVE AGENT DETERMINES, IN ITS GOOD FAITH, REASONABLE CREDIT JUDGMENT,
DOES NOT PROVIDE MATERIAL CREDIT SUPPORT FOR THE BENEFIT OF THE HOLDERS OF
SECURED OBLIGATIONS) ARE ACQUIRED BY A DOMESTIC LOAN PARTY AFTER THE EFFECTIVE
DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY AGREEMENT
THAT BECOME SUBJECT TO THE LIEN UNDER THE SECURITY AGREEMENT UPON ACQUISITION
THEREOF), THE COMPANY WILL NOTIFY THE ADMINISTRATIVE AGENT THEREOF, AND, IF
REQUESTED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE SECURITY AGREEMENT,
THE COMPANY WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE
SECURED OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER LOAN PARTIES TO TAKE,
SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH
(C) OF THIS SECTION, ALL AT THE EXPENSE OF THE COMPANY.


 


(E)  NOTWITHSTANDING THE FOREGOING, NOTHING IN A COLLATERAL DOCUMENT SHALL
OBLIGE THE SWISS BORROWER TO MAKE ANY PAYMENT IN RESPECT OF SUCH COLLATERAL
DOCUMENT FOR ANY OTHER LOAN PARTY WHICH IS NOT A SUBSIDIARY OF THE SWISS
BORROWER UNLESS SUCH PAYMENTS ARE LIMITED TO THE AMOUNT OF THE FREELY DISPOSABLE
SHAREHOLDERS EQUITY OF THE SWISS BORROWER AT THE TIME OF THE ENFORCEMENT OF THE
OBLIGATIONS AND LIABILITIES UNDER SUCH COLLATERAL DOCUMENT.  THE FREELY
DISPOSABLE SHAREHOLDER EQUITY SHALL

 

53

--------------------------------------------------------------------------------



 


BE DETERMINED IN ACCORDANCE WITH SWISS LAW AND SWISS ACCOUNTING PRINCIPLES AND
SHALL CORRESPOND TO THE SWISS BORROWER’S TOTAL SHAREHOLDER EQUITY LESS THE TOTAL
OF (I) ITS AGGREGATE SHARE CAPITAL AND (II) ITS STATUTORY RESERVES (INCLUDING
RESERVES FOR OWN SHARES AND REVALUATIONS AS WELL AS AGIO) TO THE EXTENT SUCH
RESERVES ARE NOT AVAILABLE FOR DISTRIBUTION AT THE TIME OF THE ENFORCEMENT OF
THE OBLIGATIONS AND LIABILITIES OF THE SWISS BORROWER UNDER SUCH COLLATERAL
DOCUMENT FOR THE OBLIGATIONS UNDER THE LOAN DOCUMENTS OF ANY OTHER LOAN PARTY
WHICH IS NOT A SUBSIDIARY OF THE SWISS BORROWER, WHICH AMOUNT SHALL BE
(A) DETERMINED ON THE BASIS OF AN AUDITED ANNUAL OR INTERIM BALANCE SHEET OF THE
SWISS BORROWER, (B) APPROVED BY THE AUDITORS OF THE SWISS BORROWER AS
DISTRIBUTABLE AMOUNT AND (C) APPROVED BY A SHAREHOLDERS’ RESOLUTION OF THE SWISS
BORROWER IN ACCORDANCE WITH THE PROVISIONS OF THE SWISS CODE OF OBLIGATIONS.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Company covenants and agrees with the Lenders that:

 


SECTION 6.01.  INDEBTEDNESS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 


(A)  THE SECURED OBLIGATIONS;


 


(B)  INDEBTEDNESS EXISTING ON THE DATE HEREOF OR INCURRED PURSUANT TO A CREDIT
FACILITY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.01 AND
EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS WITH INDEBTEDNESS
OF A SIMILAR TYPE THAT DOES NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;


 


(C)  INDEBTEDNESS OF THE COMPANY TO ANY SUBSIDIARY AND OF ANY SUBSIDIARY TO THE
COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED (I) THAT INDEBTEDNESS OF ANY
SUBSIDIARY THAT IS NOT A LOAN PARTY TO ANY LOAN PARTY SHALL BE SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 6.04(D) AND (II) INDEBTEDNESS CONSISTING OF
INTERCOMPANY LOANS AND ADVANCES TO ANY SUBSIDIARY OF THE SWISS BORROWER WHICH
ARE FUNDED WITH THE PROCEEDS OF ANY LOANS HEREUNDER SHALL BE BORROWED BY THE
SWISS BORROWER UNTIL THE SWISS BORROWER SUBLIMIT IS FULLY UTILIZED AND
THEREAFTER BY THE COMPANY;


 


(D)  GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF ANY SUBSIDIARY AND BY ANY
SUBSIDIARY OF INDEBTEDNESS OF THE COMPANY OR ANY OTHER SUBSIDIARY;


 


(E)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; PROVIDED THAT (I) SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN
NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED
BY THIS CLAUSE (E) SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING;

 

54

--------------------------------------------------------------------------------



 


(F)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY AS AN ACCOUNT PARTY IN
RESPECT OF TRADE LETTERS OF CREDIT;


 


(G)  INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $7,500,000 AT ANY TIME OUTSTANDING;


 


(H)  INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY SECURED BY A LIEN ON ANY
ASSET OF THE COMPANY OR ANY SUBSIDIARY; PROVIDED THAT THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (H) SHALL NOT IN THE
AGGREGATE EXCEED $10,000,000 AT ANY TIME; PROVIDED, FURTHER, THAT ANY
SUBORDINATED INDEBTEDNESS INCURRED IN RELIANCE ON THIS CLAUSE (H) SHALL BE ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(I)  INDEBTEDNESS WITH RESPECT TO SWAP OBLIGATIONS PERMITTED UNDER SECTION 6.05
OR WITH RESPECT TO BANKING SERVICES OBLIGATIONS;


 


(J)  INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION AND/OR CONSTRUCTION OF A
PROPOSED MANUFACTURING AND DISTRIBUTION CENTER IN TAIWAN OR CHINA SO LONG AS THE
AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED $7,000,000 AT
ANY TIME OUTSTANDING; AND


 


(K)  UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$10,000,000 AT ANY TIME OUTSTANDING; PROVIDED, THAT ANY SUBORDINATED
INDEBTEDNESS INCURRED IN RELIANCE ON THIS CLAUSE (K) SHALL BE ON TERMS AND
CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


SECTION 6.02.  LIENS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 


(A)  LIENS CREATED PURSUANT TO ANY LOAN DOCUMENT;


 


(B)  PERMITTED ENCUMBRANCES;


 


(C)  ANY LIEN ON ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY EXISTING
ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I) SUCH LIEN
SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY
AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE HEREOF AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(D)  ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE COMPANY OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL
SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION
OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE, AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;


 


(E)  LIENS AND RIGHTS OF SET-OFF OF FINANCIAL INSTITUTIONS ON DEPOSIT ACCOUNTS
AND SECURITIES ACCOUNTS MAINTAINED WITH SUCH FINANCIAL INSTITUTIONS;

 

55

--------------------------------------------------------------------------------



 


(F)  LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
COMPANY OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH SECURITY INTERESTS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (E) OF SECTION 6.01, (II) SUCH SECURITY
INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN
NINETY (90) DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST
OF ACQUIRING, CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND
(IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY SUBSIDIARY;


 


(G)  LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 6.01(J) SO LONG AS SUCH
SECURITY INTEREST SHALL ONLY ENCUMBER THE PROPOSED MANUFACTURING AND
DISTRIBUTION CENTER IN TAIWAN OR CHINA; AND


 


(H)  LIENS ON ASSETS OF THE COMPANY AND ITS SUBSIDIARIES NOT OTHERWISE PERMITTED
ABOVE SO LONG AS THE AGGREGATE PRINCIPAL AMOUNT OF THE INDEBTEDNESS SUBJECT TO
SUCH LIENS DOES NOT AT ANY TIME EXCEED $10,000,000.


 


SECTION 6.03.  FUNDAMENTAL CHANGES AND ASSET SALES.  (A) THE COMPANY WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR
SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ANY OF ITS ASSETS, (INCLUDING PURSUANT TO A SALE AND LEASEBACK
TRANSACTION), OR ANY OF THE EQUITY INTERESTS OF ANY OF ITS SUBSIDIARIES (IN EACH
CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR LIQUIDATE OR DISSOLVE, EXCEPT
THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING:


 

(I)  ANY PERSON MAY MERGE INTO THE COMPANY IN A TRANSACTION IN WHICH THE COMPANY
IS THE SURVIVING CORPORATION;

 

(II)  ANY SUBSIDIARY MAY MERGE INTO A LOAN PARTY IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS SUCH LOAN PARTY (PROVIDED THAT ANY SUCH MERGER INVOLVING THE
COMPANY MUST RESULT IN THE COMPANY AS THE SURVIVING ENTITY);

 

(III)  ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS
ASSETS TO A LOAN PARTY; AND

 

(IV)  THE COMPANY AND ITS SUBSIDIARIES MAY (A) SELL INVENTORY IN THE ORDINARY
COURSE OF BUSINESS, (B) EFFECT SALES, TRADE-INS OR DISPOSITIONS OF USED
EQUIPMENT FOR VALUE IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, (C) ENTER INTO LICENSES OF TECHNOLOGY IN THE ORDINARY COURSE OF
BUSINESS, AND (D) MAKE ANY OTHER SALES, TRANSFERS, LEASES OR DISPOSITIONS THAT,
TOGETHER WITH ALL OTHER PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES PREVIOUSLY
LEASED, SOLD OR DISPOSED OF AS PERMITTED BY THIS CLAUSE (D) DURING ANY FISCAL
YEAR OF THE COMPANY, DOES NOT EXCEED $5,000,000.

 


(B)  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS
AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 


(C)  THE COMPANY WILL NOT, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO, CHANGE
ITS FISCAL YEAR FROM THE BASIS IN EFFECT ON THE EFFECTIVE DATE.


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE, HOLD
OR ACQUIRE (INCLUDING

 

56

--------------------------------------------------------------------------------



 


PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A WHOLLY OWNED SUBSIDIARY
PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF INDEBTEDNESS OR OTHER
SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE ANY OF THE
FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR ADVANCES TO, GUARANTEE ANY
OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT OR ANY OTHER INTEREST
IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A
SERIES OF TRANSACTIONS) ANY PERSON OR ANY ASSETS OF ANY OTHER PERSON
CONSTITUTING A BUSINESS UNIT, EXCEPT:


 


(A)  PERMITTED INVESTMENTS;


 


(B)  PERMITTED ACQUISITIONS;


 


(C)  INVESTMENTS BY THE COMPANY AND ITS SUBSIDIARIES EXISTING ON THE DATE HEREOF
IN THE CAPITAL STOCK OF THE SUBSIDIARIES;


 


(D)  INVESTMENTS, LOANS OR ADVANCES MADE BY THE COMPANY IN OR TO ANY SUBSIDIARY
AND MADE BY ANY SUBSIDIARY TO THE COMPANY (PROVIDED THAT (I) NOT MORE THAN AN
AGGREGATE AMOUNT OF $7,500,000 IN INVESTMENTS, LOANS OR ADVANCES OR CAPITAL
CONTRIBUTIONS MAY BE MADE AND REMAIN OUTSTANDING, DURING THE TERM OF THIS
AGREEMENT, BY LOAN PARTIES TO SUBSIDIARIES WHICH ARE NOT LOAN PARTIES AND
(II) INVESTMENTS, LOANS AND ADVANCES TO ANY SUBSIDIARY OF THE SWISS BORROWER
WHICH ARE FUNDED WITH THE PROCEEDS OF ANY LOANS HEREUNDER SHALL BE BORROWED BY
THE SWISS BORROWER UNTIL THE SWISS BORROWER SUBLIMIT IS FULLY UTILIZED AND
THEREAFTER BY THE COMPANY);


 


(E)  GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;


 


(F)  INVESTMENTS IN JOINT VENTURES SO LONG AS THE AGGREGATE AMOUNT OF ALL SUCH
INVESTMENTS, WHEN AGGREGATED WITH THE AGGREGATE CONSIDERATION PAID IN RESPECT OF
PERMITTED ACQUISITIONS, DOES NOT EXCEED THE PERMITTED ACQUISITION/JV AMOUNT
DURING THE TERM OF THIS AGREEMENT; AND


 


(G)   ANY OTHER INVESTMENT, LOAN OR ADVANCE (OTHER THAN ACQUISITIONS) SO LONG AS
THE AGGREGATE AMOUNT OF ALL SUCH INVESTMENTS, LOANS AND ADVANCES DOES NOT EXCEED
$5,000,000 DURING THE TERM OF THIS AGREEMENT.


 


SECTION 6.05.  SWAP AGREEMENTS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE COMPANY OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP AGREEMENTS ENTERED INTO
IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED TO
FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE COMPANY OR
ANY SUBSIDIARY.


 


SECTION 6.06.  TRANSACTIONS WITH AFFILIATES.  THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR
ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT (A) IN THE ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS
AND CONDITIONS NOT LESS FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY THAN COULD
BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES,
(B) TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND ITS WHOLLY OWNED SUBSIDIARIES
NOT INVOLVING ANY OTHER AFFILIATE AND (C)  ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.07.


 


SECTION 6.07.  RESTRICTED PAYMENTS.  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY
OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT, SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING PRIOR TO MAKING

 

57

--------------------------------------------------------------------------------



 


SUCH RESTRICTED PAYMENT OR WOULD ARISE AFTER GIVING EFFECT (INCLUDING PRO FORMA
EFFECT) THERETO, (A) THE COMPANY MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO
ITS EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS COMMON STOCK,
(B) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR
EQUITY INTERESTS, (C) THE COMPANY MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND
IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR
EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES, (D) THE COMPANY MAY PAY REGULARLY
SCHEDULED DIVIDENDS WITH RESPECT TO ITS COMMON STOCK, (E) THE COMPANY MAY REDEEM
EQUITY INTERESTS OWNED BY ANY EXECUTIVE OF THE COMPANY, IF SUCH EQUITY INTERESTS
WERE ACQUIRED BY SUCH EXECUTIVE PURSUANT TO THE HARDINGE 2002 STOCK INCENTIVE
PLAN, AND ANY SUCH EXECUTIVE HAS THE RIGHT TO REQUIRE THE COMPANY TO REDEEM SUCH
EQUITY INTERESTS TO DISCHARGE TAX LIABILITIES RESULTING FROM THE ACQUISITION OR
OWNERSHIP OF SUCH EQUITY INTERESTS AND (F) THE COMPANY AND ITS SUBSIDIARIES MAY
MAKE ANY OTHER REPURCHASE OF ITS COMMON STOCK SO LONG AS THE AGGREGATE AMOUNT OF
ALL SUCH STOCK REPURCHASES DURING THE TERM OF THIS AGREEMENT DOES NOT EXCEED
$10,000,000.


 


SECTION 6.08.  RESTRICTIVE AGREEMENTS.  THE COMPANY WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE COMPANY OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO HOLDERS OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE COMPANY OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY
TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT, (II) THE
FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN
AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND
SUCH SALE IS PERMITTED HEREUNDER, (III) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS AND (IV) CLAUSE
(A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF.


 

SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Company will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:

 

(a)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 

(b)           shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)           shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(d)           increases the rate of interest accruing on such Indebtedness;

 

58

--------------------------------------------------------------------------------


 

(e)           provides for the payment of additional fees or increases existing
fees;

 

(f)            amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Company or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Company or such Subsidiary or which requires the Company or such Subsidiary to
comply with more restrictive financial ratios or which requires the Company to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

(g)           amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Company, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 


SECTION 6.10.  FINANCIAL COVENANTS.


 


(A)  MAXIMUM LEVERAGE RATIO.   THE COMPANY WILL NOT PERMIT THE RATIO (THE
“LEVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS FISCAL QUARTERS
ENDING ON AND AFTER JUNE 30, 2008, OF (I) CONSOLIDATED FUNDED INDEBTEDNESS TO
(II) CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS
ENDING WITH THE END OF SUCH FISCAL QUARTER, ALL CALCULATED FOR THE COMPANY AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, TO BE GREATER THAN 3.00 TO 1.00.


 


(B)  MINIMUM FIXED CHARGE COVERAGE RATIO.  THE COMPANY WILL NOT PERMIT THE RATIO
(THE “FIXED CHARGE COVERAGE RATIO”), DETERMINED AS OF THE END OF EACH OF ITS
FISCAL QUARTERS ENDING ON AND AFTER JUNE 30, 2008, OF (I) CONSOLIDATED EBITDA
MINUS CAPITAL EXPENDITURES MINUS CASH TAXES PAID TO (II) CONSOLIDATED FIXED
CHARGES, IN EACH CASE FOR THE PERIOD OF FOUR (4) CONSECUTIVE FISCAL QUARTERS
ENDING WITH THE END OF SUCH FISCAL QUARTER, ALL CALCULATED FOR THE COMPANY AND
ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, TO BE LESS THAN 1.25 TO 1.00.

 

ARTICLE VII


 


EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 


(A)  ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)  ANY BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS ARTICLE)
PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE (3) BUSINESS
DAYS;


 


(C)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, OR IN ANY REPORT,

 

59

--------------------------------------------------------------------------------



 


CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR
MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


 


(D)  ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.03 (WITH RESPECT TO ANY BORROWER’S
EXISTENCE), 5.08 OR 5.09, IN ARTICLE VI OR IN ARTICLE X;


 


(E)  ANY BORROWER OR ANY SUBSIDIARY GUARANTOR, AS APPLICABLE, SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN THIS
AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE)
OR ANY OTHER LOAN DOCUMENT, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO
THE COMPANY (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);


 


(F)  THE COMPANY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (SUBJECT TO ANY
APPLICABLE GRACE OR CURE PERIODS APPLICABLE TO SUCH MATERIAL INDEBTEDNESS);


 


(G)  ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE COMPANY OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL PART
OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;


 


(I)  THE COMPANY OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING
OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER
ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR
LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE COMPANY OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
(IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED
AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(J)  THE COMPANY OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING ITS
INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)  PREJUDICE TO THE PROVISIONS OF CLAUSES (H) TO (J) INCLUSIVE, ANY OF THE
FOLLOWING OCCURS IN RESPECT OF THE SWISS BORROWER OR A SWISS SUBSIDIARY: (I) IT
IS DEEMED UNABLE OR ADMITS INABILITY TO PAY ITS DEBTS AS THEY FALL DUE OR IS
DEEMED TO OR DECLARED TO BE UNABLE TO PAY ITS DEBTS OR INSOLVENT

 

60

--------------------------------------------------------------------------------



 


(ZAHLUNGSUNFÄHIG) UNDER APPLICABLE LAW, (II) IT CEASES OR SUSPENDS MAKING
PAYMENTS ON ANY OF ITS DEBTS OR ANNOUNCES ANY INTENTION TO DO SO (OR IS SO
DEEMED FOR THE PURPOSES OF ANY LAW APPLICABLE TO IT), (III) BY REASON OF ACTUAL
OR ANTICIPATED FINANCIAL DIFFICULTIES, IT COMMENCES NEGOTIATIONS WITH ONE OR
MORE OF ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY OF ITS INDEBTEDNESS OR
(IV) IT FILES A PETITION FOR THE OPENING OF BANKRUPTCY PROCEEDINGS BECAUSE OF
INSOLVENCY (ZAHLUNGSUNFÄHIGKEIT) PURSUANT TO SECTION 191(1) OF THE SWISS FEDERAL
DEBT ENFORCEMENT AND BANKRUPTCY ACT;


 


(L)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $5,000,000 SHALL BE RENDERED AGAINST THE COMPANY, ANY SUBSIDIARY OR
ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
THIRTY (30) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE COMPANY OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;


 


(M)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE REQUIRED
LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE OCCURRED,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


 


(N)  A CHANGE IN CONTROL SHALL OCCUR;


 


(O)  THE OCCURRENCE OF ANY “DEFAULT”, AS DEFINED IN ANY LOAN DOCUMENT (OTHER
THAN THIS AGREEMENT) OR THE BREACH OF ANY OF THE TERMS OR PROVISIONS OF ANY LOAN
DOCUMENT (OTHER THAN THIS AGREEMENT), WHICH DEFAULT OR BREACH CONTINUES BEYOND
ANY PERIOD OF GRACE THEREIN PROVIDED;


 


(P)   ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT FOR ANY REASON CEASES TO BE
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (OR THE COMPANY OR
ANY SUBSIDIARY SHALL CHALLENGE THE ENFORCEABILITY OF ANY LOAN DOCUMENT OR SHALL
ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH
ASSERTION, THAT ANY PROVISION OF ANY OF THE LOAN DOCUMENTS HAS CEASED TO BE OR
OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS);
OR


 


(Q)  ANY COLLATERAL DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY MATERIAL PORTION OF THE
COLLATERAL PURPORTED TO BE COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF
ANY LOAN DOCUMENT.


 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to

 

61

--------------------------------------------------------------------------------


 

the Administrative Agent under the Loan Documents or at law or equity, including
all remedies provided under the UCC.

 

ARTICLE VIII


 


THE ADMINISTRATIVE AGENT

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The

 

62

--------------------------------------------------------------------------------


 

Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender (including each Issuing Bank) acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with

 

63

--------------------------------------------------------------------------------


 

respect to any Loan Document, without the prior written consent of the Required
Lenders or, as may be provided in this Agreement or the other Loan Documents,
with the consent of the Administrative Agent.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

In its capacity, the Administrative Agent is a “representative” of the Holders
of Secured Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code.  Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents.  Each Lender
agrees that no Holder of Secured Obligations (other than the Administrative
Agent) shall have the right individually to seek to realize upon the security
granted by any Collateral Document, it being understood and agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Holders of Secured Obligations any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Holders of Secured Obligations. 
The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 9.02(d), (ii) as permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders hereunder. 
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five (5) Business Days’ prior written
request by the Company to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Holders of Secured Obligations
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.

 

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Holders of Secured
Obligations, hereby irrevocably constitute the Administrative Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor

 

64

--------------------------------------------------------------------------------


 

of the Holders of Secured Obligations in connection with this Agreement. 
Notwithstanding the provisions of Section 32 of the An Act respecting the
special powers of legal persons (Quebec), JPMorgan Chase Bank, N.A. as
Administrative Agent may acquire and be the holder of any bond issued by any
Borrower or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Borrower or any Subsidiary).

 

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”).  Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Administrative Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt.  The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Administrative Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Administrative Agent.

 

Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of German law governed pledges
(Pfandrechte) with the creation of parallel debt obligations of the Company as
will be further described in a German law governed parallel debt undertaking. 
The Administrative Agent shall (i) hold such parallel debt undertaking as
fiduciary agent (Treuhänder) and (ii) administer and hold as fiduciary agent
(Treuhänder) any pledge created under a German law governed Foreign Pledge
Agreement which is created in favor of any Secured Party or transferred to any
Secured Party due to its accessory nature (Akzessorietät), in each case in its
own name and for the account of the Holders of Secured Obligations.  Each Lender
(on behalf of itself and its affiliated Holders of Secured Obligations) hereby
authorizes the Administrative Agent to enter as its representative in its name
and on its behalf into any German law governed Foreign Pledge Agreement, accept
as its representative in its name and on its behalf any pledge under such
Foreign Pledge Agreement and to agree to and execute on its behalf as its
representative in its name and on its behalf amendments, supplements and other
alterations to any such Foreign Pledge Agreement and to release on behalf of any
such Lender or Holder of Secured Obligations any such Foreign Pledge Agreement
and any pledge created under any such Foreign Pledge Agreement in accordance
with the provisions herein and/or the provisions in such Foreign Pledge
Agreement.

 

Without prejudice to the provisions of this Agreement and the other Loan
Documents, the parties hereto acknowledge and agree for the purposes of taking
and ensuring the continuing validity of Swiss law governed pledges, the
Administrative Agent shall hold: (i) the security that it holds under a Swiss
law governed pledge that is accessory in nature (akzessorisch) for itself and
for and on behalf of the Holders of Secured Obligations as a direct
representative (direkte Stellvertretung) and (ii) the security that it holds
under a Swiss law governed pledge that is non-accessory in nature
(nicht-akzessorisch) as an agent for the benefit of the Holders of Secured
Obligations (Halten unter einem Treuhandverhältnis).

 

65

--------------------------------------------------------------------------------


 

With regards to each pledge governed by Swiss law, each Lender (on behalf of
itself and its affiliated Holders of Secured Obligations) hereby appoints and
authorizes the Administrative Agent (i) to enter into, do all actions required
in connection with and enforce (all in accordance with this Agreement) each Loan
Document that is non-accessory in nature (nicht-akzessorisch) in its own name,
but for the benefit of the other Holders of Secured Obligations, and (ii) to
enter into, do all actions required in connection with and enforce (all in
accordance with this Agreement) each Loan Document that is accessory in nature
(akzessorisch) for itself and for and on behalf of the other Holders of Secured
Obligations as a direct representative (direkter Stellvertreter) and each of the
Lenders (on behalf of itself and its affiliated Holders of Secured Obligations)
and the Borrowers acknowledge that each Holder of Secured Obligations
(including, without limitation, any future Holder of Secured Obligations) will
be a party to such Loan Document.

 

ARTICLE IX


 


MISCELLANEOUS

 


SECTION 9.01.  NOTICES.  (A) EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I)  IF TO ANY BORROWER, TO IT C/O HARDINGE INC., ONE HARDINGE DRIVE, ELMIRA,
NEW YORK 14902, ATTENTION OF EDWARD J. GAIO, VICE PRESIDENT AND CHIEF FINANCIAL
OFFICER (TELECOPY NO. (607) 378-4055; TELEPHONE NO. (607) 378-4207);

 

(II)  IF TO THE ADMINISTRATIVE AGENT, (A) IN THE CASE OF BORROWINGS BY THE
COMPANY DENOMINATED IN DOLLARS, TO JPMORGAN CHASE BANK, N.A., 10 SOUTH DEARBORN,
7TH FLOOR, CHICAGO, IL 60603, ATTENTION OF KEELY N. SCOTT (TELECOPY NO. (312)
385-7103) AND (B) IN THE CASE OF BORROWINGS BY THE SWISS BORROWER OR BORROWINGS
DENOMINATED IN FOREIGN CURRENCIES, TO J.P. MORGAN EUROPE LIMITED, 125 LONDON
WALL, LONDON EC2Y 5AJ, ATTENTION OF SUE DALTON (TELECOPY NO. 44 207 777 2360),
AND IN EACH CASE WITH A COPY TO JPMORGAN CHASE BANK, N.A., ONE CHASE SQUARE T-9,
ROCHESTER, NEW YORK 14604, ATTENTION OF THOMAS STRASENBURGH (TELECOPY NO. (585)
797-1850);

 

(III)  IF TO AN ISSUING BANK, TO IT AT (A) JPMORGAN CHASE BANK, N.A., 10 SOUTH
DEARBORN, 7TH FLOOR, CHICAGO, IL 60603, ATTENTION OF KEELY N. SCOTT (TELECOPY
NO. (312) 385-7103) AND (B) IN THE CASE OF ANY OTHER ISSUING BANK, TO IT AT THE
ADDRESS AND TELECOPY NUMBER SPECIFIED FROM TIME TO TIME BY SUCH ISSUING BANK TO
THE COMPANY AND THE ADMINISTRATIVE AGENT;

 

(IV)  IF TO THE SWINGLINE LENDER, TO IT AT JPMORGAN CHASE BANK, N.A., 10 SOUTH
DEARBORN, 7TH FLOOR, CHICAGO, IL 60603, ATTENTION OF KEELY N. SCOTT (TELECOPY
NO. (312) 385-7103); AND

 

(V)  IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS (INCLUDING ANY ISSUING
BANK) HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATIONS
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE LENDER.  THE
ADMINISTRATIVE AGENT OR THE COMPANY MAY, IN ITS REASONABLE DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER

 

66

--------------------------------------------------------------------------------



 


COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD
OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO
ANY DEPARTURE BY ANY BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS
THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A
WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE AGENT, ANY
LENDER OR ANY ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 


(B)  EXCEPT AS PROVIDED IN SECTION 2.20 WITH RESPECT TO AN INCREMENTAL TERM LOAN
AMENDMENT, NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR BY THE BORROWERS AND
THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT
NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF
ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE
HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR
POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, (IV) CHANGE SECTION 2.18(B) OR
(D) IN A MANNER THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE
PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER (IT BEING
UNDERSTOOD THAT, SOLELY WITH THE CONSENT OF THE PARTIES PRESCRIBED BY
SECTION 2.20 TO BE PARTIES TO AN INCREMENTAL TERM LOAN AMENDMENT, INCREMENTAL
TERM LOANS MAY BE INCLUDED IN THE DETERMINATION OF REQUIRED LENDERS ON
SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND THE REVOLVING LOANS ARE
INCLUDED ON THE EFFECTIVE DATE), (VI) RELEASE THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE SUBSIDIARY GUARANTORS FROM THEIR OBLIGATIONS UNDER
ARTICLE X OR THE SUBSIDIARY GUARANTY WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
OR (VII) EXCEPT AS PROVIDED IN CLAUSE (C) OF THIS SECTION OR IN ANY COLLATERAL
DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL
AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, SUCH ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE.

 

67

--------------------------------------------------------------------------------



 


(C)  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT
MAY BE AMENDED (OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE
REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWERS TO EACH RELEVANT
LOAN DOCUMENT (X) TO ADD ONE OR MORE CREDIT FACILITIES (IN ADDITION TO THE
INCREMENTAL TERM LOANS PURSUANT TO AN INCREMENTAL TERM LOAN AMENDMENT) TO THIS
AGREEMENT AND TO PERMIT EXTENSIONS OF CREDIT FROM TIME TO TIME OUTSTANDING
THEREUNDER AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF TO SHARE RATABLY
IN THE BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH THE
REVOLVING LOANS, INCREMENTAL TERM LOANS AND THE ACCRUED INTEREST AND FEES IN
RESPECT THEREOF AND (Y) TO INCLUDE APPROPRIATELY THE LENDERS HOLDING SUCH CREDIT
FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS AND LENDERS.


 


(D)  THE LENDERS HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS
OPTION AND IN ITS SOLE DISCRETION, TO RELEASE ANY LIENS GRANTED TO THE
ADMINISTRATIVE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL (I) UPON THE
TERMINATION OF THE ALL COMMITMENTS, PAYMENT AND SATISFACTION IN FULL IN CASH OF
ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED OBLIGATIONS), AND THE CASH
COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (II) CONSTITUTING PROPERTY BEING SOLD OR DISPOSED OF
IF THE COMPANY CERTIFIES TO THE ADMINISTRATIVE AGENT THAT THE SALE OR
DISPOSITION IS MADE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE
ADMINISTRATIVE AGENT MAY RELY CONCLUSIVELY ON ANY SUCH CERTIFICATE, WITHOUT
FURTHER INQUIRY), (III) CONSTITUTING PROPERTY LEASED TO THE COMPANY OR ANY
SUBSIDIARY UNDER A LEASE WHICH HAS EXPIRED OR BEEN TERMINATED IN A TRANSACTION
PERMITTED UNDER THIS AGREEMENT, OR (IV) AS REQUIRED TO EFFECT ANY SALE OR OTHER
DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY EXERCISE OF REMEDIES OF
THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO ARTICLE VII.  ANY SUCH
RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE OBLIGATIONS OR
ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR OBLIGATIONS OF
THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE LOAN PARTIES,
INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO CONSTITUTE
PART OF THE COLLATERAL.


 


(E)   IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER AFFECTED THEREBY,” THE CONSENT OF
THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY LENDERS IS
NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT OBTAINED BEING
REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN THE COMPANY MAY ELECT TO
REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED
THAT, CONCURRENTLY WITH SUCH REPLACEMENT, (I) ANOTHER BANK OR OTHER ENTITY WHICH
IS REASONABLY SATISFACTORY TO THE COMPANY, THE ADMINISTRATIVE AGENT SHALL AGREE,
AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER OBLIGATIONS DUE TO THE
NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND ASSUMPTION AND TO BECOME A
LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO ASSUME ALL OBLIGATIONS OF
THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH DATE AND TO COMPLY WITH
THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, AND (II) EACH BORROWER SHALL PAY
TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH REPLACEMENT
(1) ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO SUCH
NON-CONSENTING LENDER BY SUCH BORROWER HEREUNDER TO AND INCLUDING THE DATE OF
TERMINATION, INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH NON-CONSENTING
LENDER UNDER SECTIONS 2.15 AND 2.17, AND (2) AN AMOUNT, IF ANY, EQUAL TO THE
PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT
UNDER SECTION 2.16 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN PREPAID ON
SUCH DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER.


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  THE COMPANY SHALL PAY
(I) ALL DOCUMENTED, REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH
THE SYNDICATION AND DISTRIBUTION (INCLUDING, WITHOUT LIMITATION, VIA THE
INTERNET OR THROUGH A SERVICE SUCH AS INTRALINKS) OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR

 

68

--------------------------------------------------------------------------------



 


THEREBY SHALL BE CONSUMMATED), (II) ALL DOCUMENTED, REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY ANY ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR
PAYMENT THEREUNDER AND (III) ALL DOCUMENTED, REASONABLE OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE
ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT AND
ANY OTHER LOAN DOCUMENT, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR IN
CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER, INCLUDING
ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, RESTRUCTURING OR
NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)  THE COMPANY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY
ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)  TO THE EXTENT THAT THE COMPANY FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE RELEVANT ISSUING BANK OR THE SWINGLINE LENDER,
AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE
TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF
SUCH UNPAID AMOUNT (IT BEING UNDERSTOOD THAT THE COMPANY’S FAILURE TO PAY ANY
SUCH AMOUNT SHALL NOT RELIEVE THE COMPANY OF ANY DEFAULT IN THE PAYMENT
THEREOF); PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT, THE RELEVANT ISSUING BANK OR THE
SWINGLINE LENDER IN ITS CAPACITY AS SUCH.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND
EACH BORROWER HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN THIRTY
(30) DAYS AFTER WRITTEN DEMAND THEREFOR.

 

69

--------------------------------------------------------------------------------



 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
AN ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NO BORROWER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY ANY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER (INCLUDING ANY ISSUING BANK) MAY ASSIGN OR OTHERWISE TRANSFER ITS
RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE RELEVANT ISSUING BANK THAT
ISSUES ANY LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH
(C) OF THIS SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE
RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 

(b)(i)       Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Company (provided that the Company’s withholding consent to an
assignment to a distressed-debt fund or a vulture fund shall not be deemed to be
unreasonable), provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent (provided that the Administrative Agent’s
withholding consent to an assignment to a distressed-debt fund or a vulture fund
shall not be deemed to be unreasonable).

 

(II)  ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders;

 

70

--------------------------------------------------------------------------------


 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E) a Lender may only assign or transfer any of such Lender’s rights and
benefits in respect of a Loan made to the Swiss Borrower to an assignee which is
a Swiss Qualifying Bank.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)  SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 9.04
SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF EACH
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE COMPANY, ANY ISSUING BANK AND ANY LENDER, AT ANY
REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.05(C), 2.06(D) OR (E),
2.07(B), 2.18(D) OR 9.03(C), THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION
TO ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION THEREIN IN
THE REGISTER UNLESS AND UNTIL SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL,
TOGETHER WITH ALL ACCRUED INTEREST THEREON.  NO ASSIGNMENT SHALL BE EFFECTIVE
FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS
PROVIDED IN THIS PARAGRAPH.

 

71

--------------------------------------------------------------------------------


 

(c)           (i)  Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) a Lender or Participant, as
the case may be, may only sell participations to one or more Swiss Qualifying
Banks in respect of a Loan made to the Swiss Borrower.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with
Section 2.17(e) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY ISSUING
BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT
REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY
ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID OR ANY LETTER OF
CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR
TERMINATED.  THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND
ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
ANY PROVISION HEREOF OR THEREOF.

 

72

--------------------------------------------------------------------------------



 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF ANY LOAN DOCUMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS THEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION
IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL AND IN WHATEVER CURRENCY DENOMINATED) AT ANY TIME HELD AND
OTHER OBLIGATIONS AT ANY TIME OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE
CREDIT OR THE ACCOUNT OF ANY BORROWER OR ANY SUBSIDIARY GUARANTOR AGAINST ANY OF
AND ALL THE SECURED OBLIGATIONS HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR
NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THE LOAN DOCUMENTS AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS
SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF
SETOFF) WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A) 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


 


(B)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)  EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN


 


73

--------------------------------------------------------------------------------



 


DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  THE SWISS BORROWER IRREVOCABLY
DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO ACCEPT AND
ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN
ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN SECTION 9.09(B) IN
ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY.  THE COMPANY
HEREBY REPRESENTS, WARRANTS AND CONFIRMS THAT THE COMPANY HAS AGREED TO ACCEPT
SUCH APPOINTMENT (AND ANY SIMILAR APPOINTMENT BY A SUBSIDIARY GUARANTOR WHICH IS
A FOREIGN SUBSIDIARY).  SAID DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY
THE SWISS BORROWER UNTIL ALL LOANS, ALL REIMBURSEMENT OBLIGATIONS, INTEREST
THEREON AND ALL OTHER AMOUNTS PAYABLE BY THE SWISS BORROWER HEREUNDER AND UNDER
THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND THEREOF.  THE SWISS BORROWER HEREBY CONSENTS TO PROCESS
BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN
SECTION 9.09(B) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY
BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS SECTION 9.09(D);
PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON
SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF APPLICABLE TO) THE SWISS
BORROWER TO THE ADDRESS OF WHICH THE SWISS BORROWER SHALL HAVE GIVEN WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY).  THE
SWISS BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT SUCH
SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
SWISS BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON
AND PERSONAL DELIVERY TO THE SWISS BORROWER.  TO THE EXTENT THE SWISS BORROWER
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE SWISS
BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS,


 


74

--------------------------------------------------------------------------------



 


INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD
THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO ANY BORROWER AND ITS OBLIGATIONS, (G) WITH
THE CONSENT OF THE COMPANY OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE COMPANY.  FOR THE
PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM THE
COMPANY RELATING TO THE COMPANY OR ITS BUSINESS, OTHER THAN ANY SUCH INFORMATION
THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER ON
A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE COMPANY.  ANY PERSON REQUIRED
TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL
BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS
EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 9.13.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES EACH LOAN PARTY THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES SUCH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS
OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY
SUCH LOAN PARTY IN ACCORDANCE WITH THE ACT.


 


SECTION 9.14.  APPOINTMENT FOR PERFECTION.  EACH LENDER HEREBY APPOINTS EACH
OTHER LENDER AS ITS AGENT FOR THE PURPOSE OF PERFECTING LIENS, FOR THE BENEFIT
OF THE ADMINISTRATIVE AGENT AND THE HOLDERS OF SECURED OBLIGATIONS, IN ASSETS
WHICH, IN ACCORDANCE WITH ARTICLE 9 OF THE UCC OR ANY OTHER APPLICABLE LAW CAN
BE PERFECTED ONLY BY POSSESSION.  SHOULD ANY LENDER (OTHER THAN THE
ADMINISTRATIVE AGENT) OBTAIN POSSESSION OF ANY SUCH COLLATERAL, SUCH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT THEREOF, AND, PROMPTLY UPON THE
ADMINISTRATIVE AGENT’S REQUEST THEREFOR SHALL DELIVER SUCH COLLATERAL TO THE
ADMINISTRATIVE AGENT OR OTHERWISE DEAL WITH SUCH COLLATERAL IN ACCORDANCE WITH
THE ADMINISTRATIVE AGENT’S INSTRUCTIONS.


 


ARTICLE X


 


CROSS-GUARANTEE


 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower,
irrespective of the validity of the Obligations, waiving all rights of objection
and defense arising from the Obligations, hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of such other Borrowers.  Each Borrower further
agrees that the due and punctual payment of such Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.

 

75

--------------------------------------------------------------------------------


 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Borrower or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable

 

76

--------------------------------------------------------------------------------


 

judgment of the Administrative Agent, any Issuing Bank or any Lender,
disadvantageous to the Administrative Agent, any Issuing Bank or any Lender in
any material respect, then, at the election of the Administrative Agent, such
Borrower shall make payment of such Obligation in Dollars (based upon the
applicable Equivalent Amount in effect on the date of payment) and/or in
New York, Chicago or such other Eurocurrency Payment Office as is designated by
the Administrative Agent and, as a separate and independent obligation, shall
indemnify the Administrative Agent, any Issuing Bank and any Lender against any
losses or reasonable out-of-pocket expenses that it shall sustain as a result of
such alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Banks
and the Lenders.

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

 

Nothing in this Article X shall oblige the Swiss Borrower to make any payment in
respect of this Article X for any other Loan Party which is not a Subsidiary of
the Swiss Borrower unless such payments are limited to the amount of the freely
disposable shareholders equity of the Swiss Borrower at the time of the
enforcement of the obligations and liabilities under this Article X.  The freely
disposable shareholder equity shall be determined in accordance with Swiss law
and Swiss accounting principles and shall correspond to the Swiss Borrower’s
total shareholder equity less the total of (i) its aggregate share capital and
(ii) its statutory reserves (including reserves for own shares and revaluations
as well as agio) to the extent such reserves are not available for distribution
at the time of the enforcement of the obligations and liabilities of the Swiss
Borrower under this Article X for the obligations under the Loan Documents of
any other Loan Party which is not a subsidiary of the Swiss Borrower, which
amount shall be (a) determined on the basis of an audited annual or interim
balance sheet of the Swiss Borrower, (b) approved by the auditors of the Swiss
Borrower as distributable amount and (c) approved by a shareholders’ resolution
of the Swiss Borrower in accordance with the provisions of the Swiss Code of
Obligations.

 

Notwithstanding anything contained in this Article X to the contrary, the Swiss
Borrower (so long as it is and remains an Affected Foreign Subsidiary) shall not
be liable hereunder for any of the Loans made to, or any other Obligation
incurred solely by or on behalf of, the Company or any Subsidiary Guarantor
which is a Domestic Subsidiary.

 

[Signature Pages Follow]

 

77

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

HARDINGE INC., as the Company

 

 

 

By

/S/ EDWARD J. GAIO

 

 

Name: Edward J. Gaio

 

 

Title: Chief Financial Officer

 

 

 

 

 

HARDINGE HOLDINGS GMBH, as the Swiss
Borrower

 

 

 

By

/S/ PETER HURSCH

 

 

 Name: Peter Hursch

 

 

 Title: Managing Director

 

 

 

JPMORGAN CHASE BANK, N.A., individually
as a Lender, as Swingline Lender, as an Issuing
Bank and as Administrative Agent

 

 

 

By 

/S/ CHRISTINE M. DESCHAMPS

 

 

 Name: Christine M. Deschamps

 

 

 Title: Senior Vice President

 

 

 

BANK OF AMERICA. N.A., individually as a
Lender, and as Syndication Agent.

 

 

 

By

/S/ COLLEEN O’BRIEN

 

 

 Name: Colleen O’Brien

 

 

 Title: Senior Vice President

 

 

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, individually as a Lender, and
as a Co-Documentation Agent.

 

 

 

By

/S/ JAMES J. SNYDER

 

 

 Name: James J. Snyder

 

 

 Title: First Vice President

 

Signature Page to Credit Agreement

Hardinge Inc. and Hardinge Holdings GmbH

June 2008

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

KEYBANK NATIONAL ASSOCIATION,
individually as a Lender, and as a Co-
Documentation Agent.

 

 

 

By

/S/ CARL J. LUGER, JR.

 

 

 Name: Carl J. Luger, Jr.

 

 

 Title: Senior Vice President

 

 

 

WELLS FARGO HSBC TRADE BANK,
NATIONAL ASSOCIATION, as a Lender.

 

 

 

By

/S/ JEFFREY A. WHITE

 

 

 Name: Jeffrey A. White

 

 

 Title: Vice President

 

 

CREDIT SUISSE, ZURICH/SWITZERLAND
as a Lender.

 

 

 

By

/S/ CHRISTIAN KUNZ.

 

 

 Name: Christian Kunz

 

 

 Title: Vice President

 

 

 

 

By

/S/ ALBERT ANGEHRN

 

 

 Name: Albert Angehrn

 

 

 Title: Managing Director

 

Signature Page to Credit Agreement

Hardinge Inc. and Hardinge Holdings GmbH

June 2008

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER 

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

22,500,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

17,500,000

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

17,500,000

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

$

17,500,000

 

 

 

 

 

WELLS FARGO HSBC TRADE BANK N.A.

 

$

15,000,000

 

 

 

 

 

CREDIT SUISSE

 

$

10,000,000

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

100,000,000

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 2.02

 

MANDATORY COST

 

1.

 

The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

 

 

2.

 

On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 

 

 

3.

 

The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

 

 

4.

 

The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

 

 

 

 

(a)

 

in relation to a Loan in British Pounds Sterling:

 

 

 

 

 

 

 

 

 

AB+C(B–D)+E x 0.01

 per cent. per annum

 

 

 

 

100–(A+C)

 

 

 

 

 

 

 

(b)

 

in relation to a Loan in any currency other than British Pounds Sterling:

 

 

 

 

 

 

 

 

 

E x 0.01

 per cent. per annum.

 

 

 

 

300

 

 

 

Where:

 

 

 

 

 

A

 

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 

 

 

 

 

 

B

 

is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 

--------------------------------------------------------------------------------


 

 

 

C

 

is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

 

 

 

 

 

 

D

 

is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

 

 

 

 

 

 

E

 

is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

 

 

 

 

5.

 

For the purposes of this Schedule:

 

 

 

 

 

 

 

(a)

 

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 

 

 

 

 

 

(b)

 

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 

 

 

 

 

 

 

(c)

 

“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 

 

 

 

 

 

(d)

 

“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

 

 

 

 

 

 

(e)

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

 

 

 

 

 

 

(f)

 

“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

(g)

 

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

 

 

 

 

 

 

(h)

 

“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 

 

 

 

 

6.

 

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

2

--------------------------------------------------------------------------------


 

7.

 

If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

 

 

8.

 

Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

 

 

 

 

(a)

 

the jurisdiction of its Facility Office; and

 

 

 

 

 

 

 

(b)

 

any other information that the Administrative Agent may reasonably require for
such purpose.

 

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.

 

The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be reasonably
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

 

 

10.

 

The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 

 

 

11.

 

The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

 

 

12.

 

Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

 

 

13.

 

The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any

 

3

--------------------------------------------------------------------------------


 

 

 

requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

4

--------------------------------------------------------------------------------


 

 

SCHEDULE 2.06

 

EXISTING LETTERS OF CREDIT

 

Account Party

 

Issuer

 

Beneficiary

 

Expiration or Maturity Date

 

Balance

 

 

 

 

 

 

 

 

 

 

 

Hardinge Inc.

 

JPMorgan Chase Bank, N.A.

 

Liberty Mutual

 

03/31/2009

 

$

1,626,601

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.01

 

SUBSIDIARIES

 

Name

 

Material Subsidiary

 

Subsidiary Guarantor

 

Jurisdiction of Incorporation or Organization

 

Equity Holder and Percentage

 

 

 

 

 

 

 

 

 

Canadian Hardinge Machine Tools, Ltd.

 

No

 

No

 

Ontario

 

Hardinge Inc. (100%)

 

 

 

 

 

 

 

 

 

Hardinge China Limited

 

No

 

No

 

People’s Republic of China

 

Hardinge Holdings GmbH (100%)

 

 

 

 

 

 

 

 

 

Hardinge Holdings GmbH

 

No

 

No

 

Switzerland

 

Hardinge Inc. (100%)

 

 

 

 

 

 

 

 

 

Hardinge Machine Tools Limited

 

Yes

 

Yes

 

England

 

Hardinge Holdings GmbH (100%)

 

 

 

 

 

 

 

 

 

Hardinge, GmbH

 

No

 

No

 

Federal Republic of Germany

 

Hardinge Holdings GmbH (100%)

 

 

 

 

 

 

 

 

 

Hardinge Machine (Shanghai) Co., Ltd.(1)

 

No

 

No

 

People’s Republic of China

 

Hardinge Holdings GmbH (100%)

 

 

 

 

 

 

 

 

 

Hardinge Technology Systems, Inc.

 

Yes

 

Yes

 

New York

 

Hardinge Inc. (100%)

 

 

 

 

 

 

 

 

 

L. Kellenberger & Co. AG

 

Yes

 

Yes

 

Switzerland

 

Hardinge Holdings GmbH (100%)

 

 

 

 

 

 

 

 

 

Hardinge Taiwan Precision Machinery Limited(2)

 

No

 

No

 

People’s Republic of China (Taiwan)

 

Hardinge Inc. (100%)

 

 

 

 

 

 

 

 

 

Hardinge Machine Tools, BV

 

No

 

No

 

Netherlands

 

Hardinge Machine Tools, Ltd. (100%)

 

--------------------------------------------------------------------------------

(1) The transfer of the equity ownership of Hardinge Machine (Shanghai) Co.,
Ltd. from Hardinge Inc. to Hardinge Holdings GmbH is pending subject to
obtaining final approval by the appropriate governmental authorities of the
People’s Republic of China.

 

(2) Within sixty (60) days following the Effective Date, the equity ownership of
Hardinge Taiwan Precision Machinery Limited may be transferred from Hardinge
Inc. to a newly-formed Subsidiary of Hardinge Holdings GmbH.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

·                  Indebtedness described in and incurred in connection with the
Liens set forth on Schedule 6.02 hereto

 

·                  $3,000,000 unsecured demand credit facility between Hardinge
Inc. and Chemung Canal Trust Co; facility is renewed annually

 

·                  CHF 7,500,000 unsecured facility between L. Kellenberger &
Co. AG (“Kellenberger”) and Credit Suisse for working capital, bank guarantee
and trade letter of credit requirements

 

·                  Currently under revision pursuant to the merger between HTT
Hauser Tripet Tschudin, AG (“HTT”) and Kellenberger (with Kellenberger as the
surviving entity)  that was consummated May 1, 2008.

 

·                  CHF 7,500,000 loan agreement between Kellenberger (as
successor by merger to HTT) and UBS AG for bank guarantee and letter of credit
requirements; secured by mortgages on real property located in Biel, Switzerland

 

·                  Currently under revision pursuant to the merger between HTT
and Kellenberger (with Kellenberger as the surviving entity)  that was
consummated May 1, 2008.

 

·                  153,000,000 Taiwan New Dollars (approximately $4,700,000)
mortgage loan between Hardinge Taiwan Precision Machinery Limited and Mega
International Commercial Bank; secured by real estate

 

·                  The following intercompany loans involving non-Loan Parties:

 

·                  $3,647,967 loan due to Hardinge Taiwan Precision Machinery
Limited from Hardinge Machine Tools Limited

·                  CHF 2,600,000 loan due to Kellenberger from Hardinge GmbH

·                  $1,177,191 loan due to Hardinge Taiwan Precision Machinery
Limited from Hardinge GmbH

 

·                  Guarantee and Indebtedness described in and incurred in
connection with the Deed of Guarantee and Indemnity, dated on or about the date
hereof, by Hardinge Inc. to HMT Trustees Limited with respect to the Hardinge
Machine Tools Limited Staff Pension Scheme; liability under such Deed shall not
exceed £1,500,000

 

·                  The following items of indebtedness (amounts current through
May 30, 2008):  See attached.

 

--------------------------------------------------------------------------------


 

 

Open Letters of Credit or Bank Guarantees

As of

5/30/08

 

 

 

Bank or

 

 

 

 

 

 

 

 

 

 

 

 

 

Financial

 

 

 

 

 

Expiration or

 

 

 

 

 

 

 

Institution

 

Beneficiary

 

Description

 

Maturity Date

 

Balance

 

 

 

Hardinge Inc.

 

M&T

 

Yibin Wuliangya Group I and E Co. Ltd.

 

Standby letter of credit

 

12/7/2008

 

27,000.00

 

USD

 

Hardinge Inc.

 

M&T

 

Shanghai Tian An Bearing

 

Standby letter of credit

 

1/21/2009

 

26,400.00

 

USD

 

Hardinge Inc.

 

M&T

 

Century Automotive

 

Standby letter of credit

 

10/30/2008

 

75,602.00

 

USD

 

Hardinge Inc.

 

JP Morgan Chase

 

Liberty Mutual

 

Standby letter of credit

 

3/31/2009

 

1,626,601.00

 

USD

 

 

 

 

 

 

 

 

 

 

 

1,755,603.00

 

 

 

Hardinge

 

 

 

 

 

 

 

 

 

 

 

 

 

GmbH

 

Deutsche Bank

 

SG Equipment Finance

 

Time payment contract

 

7/31/2011

 

26,129.18

 

Euro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hardinge Machine

 

 

 

 

 

 

 

 

 

 

 

 

 

Tools

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited

 

Natwest Bank Plc

 

Hindustan Aeronautics Ltd

 

Bank guarantee

 

8/5/2008

 

24,750.00

 

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HTT

 

UBS Ag

 

LuK Gmbh Buhl

 

Performance Bond

 

2/28/2009

 

79,298.50

 

CHF

 

HTT

 

UBS Ag

 

Zhuzhou Cemcented Carbide Group

 

Performance Bond

 

12/6/2008

 

64,500.00

 

CHF

 

HTT

 

UBS Ag

 

ACC Austria GmbH

 

Performance Bond

 

3/1/2010

 

67,515.00

 

CHF

 

HTT

 

UBS Ag

 

ACC Austria GmbH

 

Performance Bond

 

3/1/2010

 

67,515.00

 

CHF

 

HTT

 

UBS Ag

 

Eidg. Oberzolldirektion Bern

 

Performance Bond

 

Open-ended

 

40,000.00

 

CHF

 

HTT

 

UBS Ag

 

Berner Handelskammer Bern

 

Performance Bond

 

Open-ended

 

50,000.00

 

CHF

 

HTT

 

UBS Ag

 

Mould+ Matic Michldorf

 

Downpayment Bond

 

8/31/2008

 

260,171.00

 

CHF

 

 

--------------------------------------------------------------------------------


 

HTT

 

Credit Suisse

 

HAWE Hydraulik Munchen

 

Performance Bond

 

8/24/2008

 

22,830.00

 

CHF

 

HTT

 

Credit Suisse

 

Grotz-Beckert KG Albstadt

 

Performance Bond

 

2/12/2009

 

68,041.00

 

CHF

 

HTT

 

Credit Suisse

 

Chongqing North Jianshe China

 

Performance Bond

 

 

 

80,000.00

 

CHF

 

HTT

 

Credit Suisse

 

Shaeffler KG Herzogenaurach

 

Downpayment Bond

 

Open-ended

 

379,314.00

 

CHF

 

HTT

 

Credit Suisse

 

Seckler AG Pieterlen

 

Downpayment Bond

 

Open-ended

 

200,000.00

 

CHF

 

HTT

 

Credit Suisse

 

Knarr Rainer, Helmbrechts

 

Downpayment Bond

 

6/30/2008

 

78,548.00

 

CHF

 

HTT

 

Credit Suisse

 

Berner Handelskammer Bern

 

Performance Bond

 

Open-ended

 

50,000.00

 

CHF

 

HTT

 

Credit Suisse

 

China National Aero-Technology

 

Performance Bond

 

 

 

49,894.00

 

CHF

 

 

 

 

 

 

 

 

 

 

 

1,557,626.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kellenberger

 

Credit Suisse or UBS

 

Hermes-Kreditversicherung für PSFU

 

customer guaranty

 

 

 

7,726.50

 

CHF

 

Kellenberger

 

Credit Suisse or UBS

 

Hermes-Kreditversicherung für PSFU

 

customer guaranty

 

 

 

11,555.00

 

CHF

 

Kellenberger

 

Credit Suisse or UBS

 

FORTIS-Leasing/Werner Boller

 

customer guaranty

 

 

 

188,837.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Oberzolldirektion (Einfuhrumsatzsteuer)

 

Government Duty Bond

 

Open-ended

 

40,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Eidg. Steuerverwaltung (MWSt Hardinge Inc.)

 

Vat Bond

 

Open-ended

 

50,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Handelskammer SG (Carnet ATA)

 

Government Duty Bond

 

Open-ended

 

450,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

COFMOW (State Bank of India)

 

Warranty Guarantee

 

1/31/2008

 

27,506.25

 

CHF

 

Kellenberger

 

UBS Ag

 

Neway Precision Machine

 

Downpayment

 

5/30/2008

 

54,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Leistritz Aktiengesellschaft

 

Downpayment

 

5/30/2008

 

132,120.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Wilhelm König Maschinenbau GmbH.

 

Downpayment

 

6/30/2008

 

90,667.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Schaeffler KG.

 

Downpayment

 

6/30/2008

 

192,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

IKB LEASING/Ganter

 

Downpayment

 

6/30/2007

 

120,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Leistritz Aktiengesellschaft

 

Downpayment

 

6/30/2008

 

173,250.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

China National Aero-Technology Intl.

 

Warranty Guarantee

 

7/11/2008

 

22,810.00

 

CHF

 

 

--------------------------------------------------------------------------------


 

Kellenberger

 

Credit Suisse

 

COFMOW (State Bank of India)

 

Warranty Guarantee

 

7/31/2008

 

27,506.25

 

CHF

 

Kellenberger

 

UBS Ag

 

Neway Precision Machine

 

Downpayment

 

8/30/2008

 

47,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Hindustan Aeronautics Ltd.

 

Warranty Guarantee

 

8/31/2008

 

25,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Hindustan Aeronautics Ltd.

 

Downpayment

 

8/31/2008

 

43,500.50

 

CHF

 

Kellenberger

 

Credit Suisse

 

MAN Roland Druckmaschinen AG

 

Warranty Guarantee

 

8/31/2008

 

93,348.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

MAN Roland Druckmaschinen AG

 

Warranty Guarantee

 

8/31/2008

 

24,390.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Heidelberger Druckmaschinen AG.

 

Downpayment

 

8/31/2008

 

99,200.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

International Cap Dubai

 

Warranty Guarantee

 

3/9/2008

 

27,050.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Koepfer Verzahungsmaschinen

 

Downpayment

 

9/30/2008

 

88,600.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Heidelberger Druckmaschinen AG.

 

Downpayment

 

9/30/2008

 

99,200.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Shanxii Hanjiang Machine Tool Co. Ltd.

 

Downpayment

 

9/30/2008

 

123,800.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

ECTEK Automotive Electronics Co. Ltd.

 

Downpayment

 

9/30/2008

 

75,006.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Fässler AG.

 

Downpayment

 

10/30/2008

 

29,970.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Reich GmbH.

 

Downpayment

 

10/31/2008

 

78,829.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Maasara Co.

 

Warranty Guarantee

 

11/15/2008

 

25,199.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

China National Aero-Technology Intl.

 

Warranty Guarantee

 

11/15/2008

 

20,585.00

 

CHF

 

Kellenberger

 

UBS Ag

 

INA-Lanskroun

 

Downpayment

 

11/30/2008

 

98,800.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Blickle Räder & Rollen GmbH.

 

Downpayment

 

12/31/2008

 

166,665.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

ABPLANALP Polen/Fabryka Luzysk Tocnyach

 

Downpayment

 

12/31/2008

 

123,541.50

 

CHF

 

Kellenberger

 

Credit Suisse

 

Jakob Müller AG.

 

Downpayment

 

12/1/2008

 

217,890.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

ESK Ceramics GmbH.

 

Warranty Guarantee

 

1/12/2009

 

48,450.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Michael Weinig AG.

 

Warranty Guarantee

 

2/5/2009

 

58,520.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Bharat Fritz Werner Ltd.

 

Warranty Guarantee

 

5/4/2009

 

59,900.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Turbomeca

 

Warranty Guarantee

 

10/31/2009

 

120,000.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

MAN Diesel A/S

 

Warranty Guarantee

 

12/13/2009

 

66,097.00

 

CHF

 

Kellenberger

 

UBS Ag

 

Liebherr-Verzahntechnik AG.

 

Warranty Guarantee

 

1/10/2010

 

59,925.00

 

CHF

 

 

--------------------------------------------------------------------------------


 

Kellenberger

 

Credit Suisse

 

ESK Ceramics GmbH.

 

Warranty Guarantee

 

3/7/2010

 

47,600.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Weiler Werkzeugmaschinen

 

Warranty Guarantee

 

3/18/2010

 

31,500.00

 

CHF

 

Kellenberger

 

Credit Suisse

 

Chiron-Werke GmbH.

 

Warranty Guarantee

 

3/18/2008

 

11,000.00

 

CHF

 

 

 

 

 

 

 

 

 

 

 

3,598,544.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GmbH

 

Deutschland

 

Bönner

 

Other

 

Open-ended

 

21,402.00

 

Euro

 

GmbH

 

Deutschland

 

HAL, India

 

Performance Guarantee

 

10/7/2008

 

18,731.71

 

Euro

 

GmbH

 

Deutschland

 

HAL, India

 

Performance Guarantee

 

4/15/2008

 

8,262.00

 

Euro

 

GmbH

 

Deutschland

 

HAL, India

 

Performance Guarantee

 

8/13/2008

 

9,045.00

 

Euro

 

GmbH

 

Deutschland

 

HAL, India

 

Performance Guarantee

 

5/31/2008

 

9,998.00

 

Euro

 

GmbH

 

Deutschland

 

ISRO

 

Performance Guarantee

 

2/11/2009

 

6,695.00

 

Euro

 

GmbH

 

Deutschland

 

Government Tool Room and Training

 

Open-ended

 

16,420.00

 

Euro

 

 

 

GmbH

 

Deutschland

 

Spindel Lagerungstechnik

 

Performance Guarantee

 

7/15/2008

 

100,000.00

 

Euro

 

 

 

 

 

 

 

 

 

 

 

190,553.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HSL

 

Bank of China

 

Guizhou Space Appliance Co. Ltd.

 

warranty guarantee

 

14/Nov/08

 

¥160,000.00

 

RMB

 

HSL

 

Bank of China

 

Chongqin Boshen Electrical Equipment Co. Ltd.

 

warranty guarantee

 

31/Jul/08

 

¥80,000.00

 

RMB

 

HSL

 

Bank of China

 

Yibin Wuliangye Group I And E Co., Ltd Sichuan, China

 

warranty guarantee

 

4/Aug/08

 

¥145,000.00

 

RMB

 

HSL

 

Bank of China

 

Jianglin Motors Import & Export Co., Ltd

 

downpayment

 

19/Jun/08

 

US$32,000.00

 

USD

 

HSL

 

Bank of China

 

NORSTAR AUTO SUSPENSION SYSTEMS BEIJING INC

 

warranty guarantee

 

15/Jun/08

 

US$11,330.00

 

USD

 

HSL

 

Bank of China

 

Wuhan International Trade Co., Ltd.

 

warranty guarantee

 

8/Nov/08

 

¥98,496.00

 

RMB

 

HSL

 

Bank of China

 

Anhui ANMEC Export Import Corporation

 

warranty guarantee

 

31/May/08

 

¥72,420.00

 

RMB

 

HSL

 

Bank of China

 

Anhui ANMEC Export Import Corporation

 

downpayment

 

1/Jun/08

 

¥122,670.00

 

RMB

 

HSL

 

Bank of China

 

Norstar Automotive Industries Inc.

 

warranty guarantee

 

8/Aug/08

 

¥165,400.00

 

RMB

 

 

--------------------------------------------------------------------------------


 

HSL

 

Bank of China

 

Chongqin North Jianshe Imp. & Exp. Trae Co., Ltd

 

warranty guarantee

 

15/Dec/08

 

¥264,300.00

 

RMB

 

HSL

 

Bank of China

 

Chongqin North Jianshe Imp. & Exp. Trae Co., Ltd

 

warranty guarantee

 

15/Dec/08

 

¥268,300.00

 

RMB

 

HSL

 

Bank of China

 

Henan Pingyuan Optics Electronics Co., Ltd.

 

warranty guarantee

 

28/Jan/09

 

¥64,000.00

 

RMB

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.02

 

EXISTING LIENS

 

Debtor

 

Secured Party

 

Jurisdiction

 

Filing Information

 

Collateral

Hardinge Inc.

 

IBM Credit LLC

 

New York Secretary of State

 

200407205605560
07/20/2004

 

Certain leased equipment

 

 

 

 

 

 

 

 

 

Hardinge Machine Tools Limited

 

Hormann (UK) Limited

 

UK Companies
House; England
and Wales

 

Registered 02/09/2005

 

The deposit account and all money from time to time placed in the deposit
account in accordance with a certain rent deposit deed.

 

 

 

 

 

 

 

 

 

Hardinge Machine Tools Limited

 

HMT Trustees Limited, as Trustee of the Hardinge Machine Tools Limited Staff
Pension Scheme

 

UK Companies
House; England
and Wales

 

To be registered following completion

 

Debenture granting security over all assets to secure performance of obligations
under deficit recovery plan in connection with £0.9 million deficit of the
Hardinge Machine Tools Limited Staff Pension Scheme

 

 

 

 

 

 

 

 

 

L. Kellenberger & Co. AG (as successor by merger to HTT Hauser Tripet Tschudin,
AG)

 

UBS AG

 

Switzerland

 

05/07/2003

 

Mortgage on real property in Biel, Swtizerland

 

 

 

 

 

 

 

 

 

Hardinge Taiwan Precision Machinery Limited

 

Mega International Commercial Bank

 

Taiwan

 

06/2006

 

Mortgage on real property in Taiwan

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

June 13, 2008

 

To the Lenders and the Administrative Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, New York 10017

 

Re:  Hardinge Inc. Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to Hardinge Inc., a New York corporation (the
“Company”), and Hardinge Technology Systems, Inc., a New York corporation
(“Technology”), in connection with the Credit Agreement, dated as of June 13,
2008 (the “Credit Agreement”), among the Company, Hardinge Holdings GmbH, a
Swiss limited liability company, as the Swiss Borrower, various financial
institutions as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent).  The Company and Technology are sometimes referred to herein
individually as a “Transaction Party” and collectively as the “Transaction
Parties.”  The Swiss Borrower, Hardinge Machine Tools Limited, an English
company (“Machine Tools”), and L. Kellenberger & Co. AG, a Swiss company
(“Kellenberger”) are sometimes referred to herein individually as a “Foreign
Transaction Party” and collectively as the “Foreign Transaction Parties.”

 

This opinion letter is delivered to you pursuant to Section 4.01(b) of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein have the meanings assigned to such terms in the Credit Agreement.  The
Uniform Commercial Code, as amended and in effect in the State of New York on
the date hereof, is referred to herein as the “NY UCC.”  With your permission,
all assumptions and statements of reliance herein have been made without any
independent investigation or verification on our part except to the extent, if
any, otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.

 

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions.  We have examined, among other documents, the
following:

 

1.             an executed copy of the Credit Agreement;

 

--------------------------------------------------------------------------------


 

2.             an executed copy of the Pledge and Security Agreement, dated as
of June 13, 2008 (the “Security Agreement”), executed by each of the Transaction
Parties in favor of the Administrative Agent;

 

3.             an executed copy of the Confirmatory Grant of Security Interest
in United States Patents made by each of the Transaction Parties in favor of the
Administrative Agent, dated as of June 13, 2008 (the “Patent Agreement”);

 

4.             an executed copy of the Confirmatory Grant of Security Interest
in United States Trademarks made by each of the Transaction Parties in favor of
the Administrative Agent, dated as of June 13, 2008 (the “Trademark Agreement”);

 

5.             an executed copy of the Confirmatory Grant of Security Interest
in United States Copyrights made by each of the Transaction Parties in favor of
the Administrative Agent, dated as of June 13, 2008 (the “Copyright Agreement”);

 

6.             an executed copy of the Guaranty, dated as of June 13, 2008 (the
“Guaranty”), made by each of Technology, Machine Tools and Kellenberger in favor
of the Administrative Agent (the “Guaranty”);

 

7.             the Officer’s Certificate of each Transaction Party delivered to
us in connection with this opinion letter, in the form of each of which is
attached hereto as Exhibits A-1 and A-2 (as to each such Transaction Party, the
“Officer’s Certificate”);

 

8.             an unfiled copy of a financing statement naming the Company as
debtor and the Administrative Agent as secured party (the “Company Financing
Statement”), a copy of which is attached hereto as Exhibit B, which Company
Financing Statement we understand will be filed in the office of the Secretary
of State of the State of New York (such office, the “New York Filing Office”);

 

9.             an unfiled copy of a financing statement naming Technology as
debtor and the Administrative Agent as secured party (the “Technology Financing
Statement”, and together with the Company Financing Statement, the “Financing
Statements”), a copy of which is attached hereto as Exhibit C, which Technology
Financing Statement we understand will be filed in the New York Filing Office;

 

10.           a copy of the Restated Certificate of Incorporation of the
Company, certified by the Secretary of State of the State of New York on
April 25, 2008 (the “Company Organizational Document”);

 

11.           a copy of the Certificate of Incorporation of Technology,
certified by the Secretary of State of the State of New York on May 16, 2008
(the “Technology Organizational Document”, and together with the Company
Organizational Document, the “Organizational Documents”);

 

2

--------------------------------------------------------------------------------


 

12.           a copy of the By-Laws of the Company (the “Company Governing
Document”), certified to us by the Secretary of the Company as being complete
and correct and in full force and effect as of the date hereof;

 

13.           a copy of the By-Laws of Technology (the “Technology Governing
Document”; and together with the Company Governing Document, the “Governing
Documents”), certified to us by the Secretary of Technology as being complete
and correct and in full force and effect as of the date hereof;

 

14.           a copy of Certificate of Existence, dated April 23, 2008, of the
Secretary of State of the State of New York, as to the existence of the Company
in the State of New York as of such Date (the “Company Good Standing
Certificate”); and

 

15.           a copy of Certificate of Existence, dated May 14, 2008, of the
Secretary of State of the State of New York, as to the existence of Technology
in the State of New York as of such Date (the “Technology Good Standing
Certificate”; and together with the Company Good Standing Certificate, the “Good
Standing Certificates”).

 

The documents referred to in items (1) through (6) above, inclusive, are
referred to herein collectively as the “Documents,” and the documents referred
to in items (2) through (5) are referred to herein collectively the “Security
Documents.” As used herein, “security interest” means “security interest” as
defined in Section 1-201(37) of the NY UCC.

 

In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies.  As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Documents, the respective Officer’s Certificates and other
certificates and oral or written statements and other information of or from
representatives of the Transaction Parties or the Foreign Transaction Parties
and others and assume compliance on the part of the Transaction Parties and the
Foreign Transaction Parties with their covenants and agreements contained
therein.

 

In connection with the opinions expressed in paragraph (a) below, we have relied
solely upon certificates of public officials as to the factual matters and legal
conclusions set forth therein.  With respect to the opinions expressed in
clause (i) of paragraph (b) below, clause (ii) of paragraph (c) below and clause
(ii)(A) of paragraph (d) below, our opinions are limited (x) to Our Actual
Knowledge, if any, of the specially regulated business activities and properties
of the Transaction Parties based solely upon each Transaction Party’s respective
Officer’s Certificate in respect of such matters and without any independent
investigation or verification on our part and (y) to only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Documents.

 

3

--------------------------------------------------------------------------------


 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

a.             Each Transaction Party is a corporation incorporated and existing
under the laws of the State of New York.

 

b.             Each Transaction Party has the corporate power and authority
(i) to conduct its business substantially as described in the Officer’s
Certificate of such Transaction Party and (ii) to enter into and to incur and
perform its obligations under the Documents to which it is a party.

 

c.             The execution and delivery to the Administrative Agent and the
Lenders by each of the Transaction Parties of the Documents, in each case to
which it is a party, and the performance by each such Transaction Party of its
obligations thereunder, and the granting by each such Transaction Party of the
security interests provided for in the Security Documents, (i) have been
authorized by all necessary corporate action by such Transaction Party and
(ii) do not require under present law, or present regulation of any governmental
agency or authority of the State of New York or the United States of America, as
applicable, any filing or registration by such Transaction Party with, or
approval or consent to such Transaction Party of, any governmental agency or
authority of the State of New York or the United States of America that has not
been made or obtained except (w) those required in the ordinary course of
business in connection with the performance by such Transaction Party of its
obligations under certain covenants contained in the Documents to which it is a
party, (x) those required to perfect security interests, if any, granted by such
Transaction Party thereunder (other than the security interests in collateral as
to which current perfection opinions are expressed below), (y) those required
pursuant to securities and other laws that may be applicable to the disposition
of any collateral subject thereto and (z) filings, registrations, consents or
approvals in each case not required to be made or obtained by the date hereof.

 

d.             The execution and delivery to the Administrative Agent and the
Lenders by each of the Transaction Parties of the Documents, in each case to
which it is a party, and the performance by each such Transaction Party of its
obligations thereunder, and the granting by each such Transaction Party of the
security interests provided for in the Security Documents, (i) do not contravene
any provision of any Organizational Document or Governing Document of such
Transaction Party, (ii) do not violate (A) any present law, or present
regulation of any governmental agency or authority, of the State of New York or
the United States of America, applicable to such Transaction Party or its
property, or (B) any agreement binding upon such Transaction Party or its
property that is listed on Annex I to the Officer’s Certificate or any court
decree or order binding upon such Transaction Party or its property that is
listed on Annex II to the Officer’s Certificate (this opinion being limited in
that we express no opinion with respect to any violation not readily
ascertainable from the face of any such agreement, decree or order, or arising
under or based upon any cross default provision insofar as it relates to a
default

 

4

--------------------------------------------------------------------------------


 

under an agreement not so identified to us, or arising under or based upon any
covenant of a financial or numerical nature or requiring computation) and
(iii) will not result in or require the creation or imposition of any security
interest or lien upon any of its properties pursuant to the provisions of any
agreement binding upon such Transaction Party or its properties that is listed
on Annex I to the Officer’s Certificate other than any security interests or
liens created by the Documents and any other security interests or liens in
favor of the Administrative Agent or the Lenders arising under any of the
Documents or applicable law.

 

e.             Each Document to which each Transaction Party is a party has been
duly executed and delivered on behalf of such Transaction Party.

 

f.              Each Document constitutes a valid and binding obligation of each
Transaction Party signatory thereto enforceable against such Transaction Party
in accordance with its terms.  The Guaranty is a valid and binding obligation of
each of Machine Tools and Kellenberger, respectively, enforceable against each
such party in accordance with its terms.  The Credit Agreement is a valid and
binding obligation of the Swiss Borrower, enforceable against the Swiss Borrower
in accordance with its terms.

 

g.             The borrowings by the Company under the Credit Agreement and the
application of the proceeds thereof as provided in the Credit Agreement will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”).

 

h.             No Transaction Party is required to register as an “investment
company” (under, and as defined in, the Investment Company Act of 1940, as
amended (the “1940 Act”)) and is not is a company controlled by a company
required to register as such under the 1940 Act.

 

i.              The Security Agreement creates in favor of the Administrative
Agent, for the benefit of the Holders of Secured Obligations, as security for
the Secured Obligations, a security interest in the right, title and interest of
each Transaction Party thereto in the Collateral (as defined in the Security
Agreement) to which Article 9 of the NY UCC is applicable (the “Article 9
Collateral”).

 

j.              Upon the effective filing of the Financing Statements with the
New York Filing Office, the Administrative Agent will have, for the benefit of
the Holders of Secured Obligations, a perfected security interest against the
Transaction Parties in that portion of the Article 9 Collateral in which a
security interest may be perfected by filing an initial financing statement with
the New York Filing Office under the NY UCC (the “New York Filing Collateral”). 
We express no opinion as to the priority of any security interest of any person
identified above in the New York Filing Collateral and we note, without
expressing any opinion as to the issue, that the priority of a security interest
in the New York Filing Collateral may be governed by laws other than the NY UCC

 

5

--------------------------------------------------------------------------------


 

(including, without limitation, the laws of jurisdictions other than the State
of New York) even if perfection of a security interest in the Security Agreement
New York Filing Collateral is governed by the NY UCC.

 

k.             The Security Agreement, together with physical delivery to the
Administrative Agent in the State of New York of the certificates representing
the shares of stock issued by Technology and the Swiss Borrower and owned by the
Company and identified on Exhibit D to the Security Agreement (the “Pledged
Equity Interests”), accompanied by undated stock powers with respect to such
Pledged Equity Interests duly indorsed in blank by an effective indorsement,
creates in favor of the Administrative Agent, for the benefit of the Holders of
Secured Obligations, as security for the Secured Obligations, a perfected
security interest under the NY UCC in the Company’s rights in the Pledged Equity
Interests issued by Technology and the Swiss Borrower while the Pledged Equity
Interests are located in the State of New York and in the possession of the
Administrative Agent.  Assuming that neither the Administrative Agent nor any
other Holder of Secured Obligations has notice of any adverse claim to such
Pledged Equity Interest and that the security interest of the Administrative
Agent for the benefit of the Holders of Secured Obligations is perfected as
described above, the Administrative Agent for the benefit of the Holders of
Secured Obligations will acquire its security interest in such Pledged Equity
Interests free of any adverse claim

 

To Our Actual Knowledge there are no legal proceedings (i) pending before any
court or arbitration tribunal or (ii) overtly threatened in writing, in each
case, against any Transaction Party that seek to enjoin or otherwise interfere
directly with the transactions contemplated by the Documents other than the
legal proceedings, if any, disclosed in the Documents, including, without
limitation, any schedules or exhibits thereto.  For purposes of this opinion
letter, “Actual Knowledge” means, with respect to any person, the conscious
awareness of facts by such person; “Our Actual Knowledge” means the Actual
Knowledge of any lawyer included in the Covered Lawyer Group; and the “Covered
Lawyer Group” means lawyers currently at Squire, Sanders & Dempsey L.L.P. who
have been actively involved in negotiating the Documents and the transactions
contemplated thereby or preparing this opinion letter.  For purposes of this
paragraph, we have inquired as to the Actual Knowledge of the lawyers included
in the Covered Lawyer Group with respect to the existence of the legal
proceedings described above and we have relied on, and assumed the accuracy of,
representations and warranties contained in the Documents and certificates and
oral or written statements and other information of or from officers or other
representatives of the Transaction Parties.  We have not, however, made any
review, search or investigation of any public or private records or files,
including, without limitation, litigation dockets or other records or files of
the Transaction Parties or of Squire, Sanders & Dempsey L.L.P.

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

A.            Our opinions in paragraph (f) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,

 

6

--------------------------------------------------------------------------------


 

voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies,
including without limitation specific performance), whether such principles are
considered in a proceeding at law or in equity, (iii) defenses arising from
actions by a party seeking enforcement which may be unconscionable, inequitable
or unreasonable or from the passage of time, and (iv) the qualification that
certain provisions of the Documents may be unenforceable in whole or in part
under the laws (including judicial decisions) of the State of New York or the
United States of America, but the inclusion of such provisions does not make the
remedies afforded by the Documents inadequate for the practical realization of
the principal benefits provided by the Documents, in each case subject to the
other qualifications contained in this letter.

 

B.            We express no opinion as to the enforceability of any provision in
the Documents:

 

(i)            providing that any person or entity may sell or otherwise dispose
of, or purchase, any collateral subject thereto, or enforce any other right or
remedy thereunder (including without limitation any self-help or
taking-possession remedy), except in compliance with the NY UCC and other
applicable laws;

 

(ii)           establishing standards for the performance of the obligations of
good faith, diligence, reasonableness and care prescribed by the NY UCC or
establishing standards measuring fulfillment of rights and duties other than as
permitted by Section 9-603 of the NY UCC;

 

(iii)          relating to indemnification, contribution or exculpation in
connection with violations of any securities laws or statutory duties or public
policy, or in connection with willful, reckless or unlawful acts or gross
negligence of the indemnified or exculpated party or the party receiving
contribution;

 

(iv)          providing that any person or entity may exercise set-off rights
other than in accordance with and pursuant to applicable law;

 

(v)           relating to choice of governing law in any Document;

 

(vi)          relating to the law of usury;

 

(vii)         waiving any rights to trial by jury;

 

7

--------------------------------------------------------------------------------


 

(viii)        waiving any rights to consequential damages;

 

(ix)           purporting to confer, or constituting an agreement with respect
to, subject matter jurisdiction of United States federal courts to adjudicate
any matter;

 

(x)            purporting to create a trust or other fiduciary relationship;

 

(xi)           specifying that provisions thereof may he waived only in writing,
to the extent that an oral agreement or an implied agreement by trade practice
or course of conduct has been created that modifies any provision of such
Documents;

 

(xii)          giving any person or entity the power to accelerate obligations
or to foreclose upon collateral without any notice to the obligor;

 

(xiii)         providing for the performance by any guarantor of any of the
nonmonetary obligations of any person or entity not controlled by such
guarantor;

 

(xiv)        providing for restraints on alienation of property and purporting
to render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the NY UCC;

 

(xv)         providing for the payment of attorneys’ fees; and

 

(xvi)        granting any party a power of attorney to act on behalf of the
Transaction Parties or the Foreign Transaction Parties.

 

C.            Our opinions as to enforceability are subject to the effect of
generally applicable rules of law that:

 

(i)            provide that forum selection clauses in contracts are not
necessarily binding on the court(s) in the forum selected; and

 

(ii)           may, where less than all of a contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange,
or that permit a court to reserve to itself a decision as to whether any
provision of any agreement is severable.

 

8

--------------------------------------------------------------------------------


 

D.            We express no opinion as to the enforceability of any purported
waiver, release, variation, disclaimer, consent or other agreement to similar
effect (all of the foregoing, collectively, a “Waiver”) by any Transaction Party
or any Foreign Transaction Party under any of the Documents to the extent
limited by the NY UCC, including Sections 1-102(3), 9-602 or 9-624 thereof, or
other provisions of applicable law (including judicial decisions), or to the
extent that such a Waiver applies to a right, claim, duty or defense or a ground
for, or a circumstance that would operate as, a discharge or release otherwise
existing or occurring as a matter of law (including judicial decisions), except
to the extent that such a Waiver is effective under and is not prohibited by or
void or invalid under the NY UCC, including Sections 9-602 or 9-624 thereof or
other provisions of applicable law (including judicial decisions).

 

E.             Our opinions are subject to the following assumptions,
qualifications and limitations:

 

(i)            Any security interest in the proceeds of collateral is subject in
all respects to the limitations set forth in Section 9-315 of the NY UCC.

 

(ii)           We express no opinion as to the nature or extent of the rights,
or the power to transfer rights, of any Transaction Party or Foreign Transaction
Party in, or title of any Transaction Party or Foreign Transaction Party into,
any collateral under any of the Documents, or property purporting to constitute
such collateral, or the value, validity or effectiveness for any purpose of any
such collateral or purported collateral, and we have assumed that each
Transaction Party or Foreign Transaction Party has sufficient rights in, or
power to transfer rights in, all such collateral or purported collateral for the
liens and security interests provided for under the Documents to attach.

 

(iii)          We express no opinion as to the priority of any pledge, security
interest, assignment for security, lien or other encumbrance, as the case may
be, that may be created or purported to be created under the Documents.  Other
than as expressly noted in paragraphs (j) and (k) above, we express no opinion
as to the perfection of, and other than as expressly noted in paragraphs (i) and
(j) above, we express no opinion as to the creation, validity or enforceability
of, any pledge, security interest, assignment for security, lien or other
encumbrance, as the case may be, that may be created or purported to be created
under the Documents.  We express no opinion as to the creation, validity or
enforceability of any pledge, security interest, assignment for security, lien
or other encumbrance, as the case may be, that may be created or purported to be
created under the Documents in any commercial tort claims.

 

9

--------------------------------------------------------------------------------


 

(iv)          In the case of property that becomes collateral under the
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.

 

(v)           We express no opinion as to the enforceability of the liens and
security interests under the Documents in any item of collateral subject to any
restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that any such restriction is rendered
ineffective pursuant to any of Sections 9-406, 9-407, 9-408 and 9-409 of the NY
UCC.

 

(vi)          We call to your attention that Chapter 9 of the NY UCC requires
the filing of continuation statements within the period of six months prior to
the expiration of five years from the date of original filing of financing
statements under the NY UCC in order to maintain the effectiveness of such
financing statements and that additional financing statements may be required to
be filed to maintain the perfection of security interests if the debtor granting
such security interests makes certain changes to its name, or changes its
location (including through a change in its jurisdiction of organization) or the
location of certain types of collateral, all as provided in the NY UCC.  We
specifically disclaim any obligation to render further advice to you as to the
need to file any such continuation statements or additional financing
statements.

 

(vii)         We call to your attention that an obligor (as defined in the NY
UCC) other than a debtor may have rights under Part 6 of Article 9 of the NY
UCC.

 

(viii)        With respect to our opinions above as to the perfection of a
security interest in the Article 9 Collateral through the filing of a financing
statement, we express no opinion with respect to the perfection of any such
security interest in any Article 9 Collateral constituting timber to be cut, as
extracted collateral, cooperative interests, or property described in
Section 9-311(a) of the NY UCC (including, without limitation, property subject
to a certificate-of-title statute), and we express no opinion with respect to
the effectiveness of any financing statement filed or purported to be filed as a
fixture filing.

 

10

--------------------------------------------------------------------------------


 

(ix)           We have assumed that each Transaction Party is organized solely
under the laws of the state identified as such Transaction Party’s jurisdiction
of organization in such Transaction Party’s applicable Organizational Document
and Good Standing Certificate.

 

(x)            We have assumed that the information pertaining to the
Administrative Agent in the Financing Statements is correct in all respects.

 

F.             To the extent it may be relevant to the opinions expressed
herein, we have assumed that the parties to the Documents (other than the
Transaction Parties):  (i) are in good standing under their respective
jurisdictions of organization, (ii) have the power to enter into and perform
such agreements and to consummate the transactions contemplated thereby, and
(iii) do not require the consent or approval of any third party or governmental
authority (which has not been obtained) to execute and deliver such Documents. 
We have further assumed that with respect to each party to the Documents (other
than the Transaction Parties):  (i) such Documents have been duly authorized,
executed and delivered by, and, other than with respect to the Foreign
Transaction Parties, constitute legal, valid and binding obligation of, such
party, enforceable against such party in accordance with their respective terms
and (ii) such execution, delivery and performance do not violate any material
agreements of such party, any applicable laws or such party’s constituent
documents or any governmental laws, rules or regulations of any jurisdiction.

 

G.            For purposes of the opinions set forth in paragraph (k) above, we
have assumed that the Pledged Equity Interests issued by the Swiss Borrower
constitute “securities” as defined in Section 8-102(a)(15) of the NY UCC.

 

H.            We note that Section 27 of the Judiciary Law of the State of New
York provides that a court in New York ordinarily enters and enforces a judgment
only in U.S. Dollars, but that in any case in which the cause of action is based
upon an obligation denominated in a currency other than U.S. Dollars the court
shall render or enter a judgment or decree in the foreign currency of the
underlying obligation, and that such judgment or decree shall be converted into
U.S. Dollars at the rate of exchange pending on the date of entry of such
judgment or decree.  Therefore, we express no opinion on any provision of the
Documents that purports to treat the currency of a judgment or decree in a
manner inconsistent with Section 27 of the Judiciary Law.

 

I.              The opinions expressed herein are limited to (i) the federal
laws of the United States of America and the laws of the State of New York as
currently in effect.  Our opinions in paragraph (i) and (j) above are limited to
Article 9 of the NY UCC, and our opinions in paragraph (k) above are limited to
Articles 8

 

11

--------------------------------------------------------------------------------


 

and 9 of the NY UCC.  As such, the foregoing opinion paragraphs do not address:
(i) laws of jurisdictions other than New York and the United States of America,
and laws of New York and the United States of America, (ii) collateral of a type
not subject to Articles 8 or 9 of the NY UCC and (iii) the choice of law
rules of the NY UCC with respect to the laws of other jurisdictions that may
govern perfection and priority of security interests granted in the Collateral.

 

Our opinions are limited to those expressly set forth herein, and we express no
opinions by implication.

 

We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of each of the addressees or any other person
or entity with any state or federal laws or regulations applicable by reason of
their status as or affiliation with a federally insured depository institution,
except as expressly set forth in paragraph (g) above.  We express no opinion as
to the effect of any foreign laws on our opinions with respect to the Foreign
Transaction Parties or the pledge of the Pledged Equity Interests issued by the
Swiss Borrower.

 

The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender or Administrative
Agent under the Credit Agreement, in each case above, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity.

 

The opinions expressed herein are valid as of the date hereof.  We do not
undertake to advise you or anyone else of any changes in the views expressed
herein resulting from matters that hereafter might occur or be brought to our
attention.

 

Respectfully submitted,

 

 

SQUIRE, SANDERS & DEMPSEY L.L.P.

 

12

--------------------------------------------------------------------------------


 

Exhibit A-1

 

HARDINGE INC.

 

OFFICER’S CERTIFICATE

 

The undersigned officer of Hardinge Inc., a New York corporation (the
“Company”), hereby certifies, as of the date hereof in connection with the
execution, delivery and performance by the Company of the Credit Agreement,
dated as of June 13, 2008 (the “Financing Agreement”), among the Company,
Hardinge Holdings GmbH, a Swiss limited liability company, as the Swiss
Borrower, various financial institutions (the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent), and with the consummation of the transactions
contemplated thereby and the opinion of Squire, Sanders & Dempsey L.L.P. (the
“Opinion”) delivered in connection therewith, as follows:

 

1.             Attached as (a) Annex I hereto is a list of all indentures,
mortgages, deeds of trust, security and/or pledge agreements, guarantees, loan
and/or credit agreements and other agreements or instruments (other than the
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Documents to which the Company is a party, or (iii) resulting in, or requiring
the creation or imposition of, any lien upon any of the Company’s assets or
property as a result of the execution, delivery or performance of, or the
consummation of the transactions contemplated by, any of the Documents to which
the Company is a party.

 

A true and complete copy of each of the above agreements, instruments, decrees
and orders has heretofore been furnished to Squire, Sanders & Dempsey L.L.P.

 

No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Documents or consummation of any of the transactions contemplated
thereby, will exist.

 

2.             The nature of the Company’s business and properties, and the
purpose of the Company, is to engage in the following businesses and activities:
the design, manufacture and distribution of turning, milling, grinding, cutting
and workholding machines and related products.  The Company is not engaged in
any activity or business, and does not own any properties, not permitted
pursuant to those provisions of its Restated Certificate of Incorporation or
By-Laws, as amended, specifying the nature of the Company’s business and the
purposes of the Company.  The Company does not engage or propose to engage in
any industry or business or activity, or own any property or asset, that causes
or would cause it to be subject to special

 

--------------------------------------------------------------------------------


 

local, state or federal regulation not applicable to business organizations
generally (including, without limitation, those regulations applicable only to
banks, savings and loan institutions, insurance companies, public utilities or
investment companies).

 

3.             No (i) proceeding is pending in any jurisdiction for the
dissolution or liquidation of the Company, and the Company has not filed any
certificate or order of dissolution, (ii) event has occurred that has adversely
affected the good standing of the Company under the laws of its jurisdiction of
organization, and the Company has paid all taxes currently due, if any, and
taken all other action required by state law to maintain such good standing and
(iii) grounds exist for the revocation or forfeiture of the Company’s Restated
Certificate of Incorporation and By-Laws.

 

4.             Squire, Sanders & Dempsey L.L.P. may rely upon the accuracy of
all factual representations and warranties of the Company contained in the
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith.

 

5.             The Company does not own or operate equipment or facilities, or
engage in any other activity in the nature of a public utility, including,
without limitation, any such equipment, facilities or activity relating to
garbage or sewage disposal or water production or transmission, that would
subject the Company to regulation as a public utility of any nature.

 

6.             The Company does not accept deposits or engage in any other
business activity reserved exclusively to banks or other lenders or financial
institutions, or engage in any trust or insurance business.

 

7.             The Company is not a licensee under the Federal Power Act, as
amended, or engaged in the production, transmission or sale of electric energy
or the production, transmission or sale of any other form of energy in a manner
that makes it subject to state or federal regulation.

 

8.             Where the Company is engaged in the treatment, storage,
production, processing, transportation or disposal of any toxic or hazardous
waste or other regulated substance, it is in compliance in all material respects
with all applicable local, state, and federal regulations, and such activity is
not conducted by it as a business, but is an activity incidental to its normal
business activities.

 

9.             The Company (a) is not engaged, and does not hold itself out as
being engaged, and does not propose to engage, primarily in the business of
investing, reinvesting or trading in securities, (b) is not engaged and does not
propose to engage in the business of issuing any certificate, investment
contract, or other security which represents an obligation to pay a stated or
determinable sum or sums at a fixed or determinable date or dates more than
twenty-four months after the date of issuance in consideration of the payment of
periodic installments of a stated or determinable amount (i.e., face-amount
certificates of the installment type), and (c) is not engaged, and does not
propose to engage, in the business of investing, reinvesting, owning, holding or
trading in securities, or if the Company is so engaged or so proposes to engage,
it does not own or propose to acquire investment securities having a value
exceeding 40% of the value

 

--------------------------------------------------------------------------------


 

of the Company’s total assets (exclusive of Government securities and cash
items) on an unconsolidated basis.  For purposes of this paragraph 9,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or guaranteed as to principal or interest by the United States, or by a
person or entity controlled or supervised by and acting as an instrumentality of
the Government of the United States pursuant to authority granted by the
Congress of the United States; or any certificate of deposit for any of the
foregoing.

 

10.           The Company does not own, and no part of the proceeds of the loans
contemplated by the Loan Documents will be used to purchase or carry (i) any
equity security registered or having unlisted trading privileges on a national
securities exchange; (ii) any over-the-counter security designated as qualified
for trading in the national market system under a designation plan approved by
the Securities and Exchange Commission; (iii) any debt security convertible into
or carrying a warrant or right to subscribe to or purchase a security described
in clauses (i), (ii) and (v) of this paragraph, (iv) any warrant or right to
subscribe to a security described in clauses (i), (ii) and (v) of this
paragraph, or (v) any security issued by an investment company registered under
Section 8 of the Investment Company Act of 1940.

 

11.           There is no pending legal proceeding before, or pending
investigation by, any court or administrative agency or authority of the United
States of America or the State of New York or any arbitration tribunal against
or directly affecting the Company or any of its properties (a) with respect to
the transactions contemplated by the Documents or (b) which could reasonably be
expected to have a material adverse effect on the Company or its assets or
properties.

 

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

 

[Signature Follows on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the          day of June,
2008.

 

 

 

 

 

Name: Edward J. Gaio

 

Title:   Vice President and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

ANNEX I

 

1.  Lease, dated as of March 26, 2004, between Hilliard Real Properties, LLC, a
New York limited liability company, and Hardinge Inc., a New York corporation.

 

2.  Industrial Lease, dated as of February 20, 2008, between MTM Realty, LLC, a
New York limited liability company, and Hardinge Inc., a New York corporation.

 

3.  Lease, dated as of July 1, 2002, between Hardinge Technology
[Systems], Inc., a New York corporation, and Hardinge Inc., a New York
corporation.

 

I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

None

 

II-1

--------------------------------------------------------------------------------


 

Exhibit A-2

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

OFFICER’S CERTIFICATE

 

The undersigned officer of Hardinge Technology Systems, Inc., a New York
corporation (the “Company”), hereby certifies, as of the date hereof in
connection with the execution, delivery and performance by the Company of the
Guaranty, dated as of June 13, 2008, executed in connection with that certain
Credit Agreement, dated as of June 13, 2007 (the “Financing Agreement”), among
Hardinge Inc., a New York corporation, Hardinge Holdings GmbH, a Swiss limited
liability company, as the Swiss Borrower, various financial institutions (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent), and with the consummation
of the transactions contemplated thereby and the opinion of Squire, Sanders &
Dempsey L.L.P. (the “Opinion”) delivered in connection therewith, as follows:

 

1.             Attached as (a) Annex I hereto is a list of all indentures,
mortgages, deeds of trust, security and/or pledge agreements, guarantees, loan
and/or credit agreements and other agreements or instruments (other than the
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Documents to which the Company is a party, or (iii) resulting in, or requiring
the creation or imposition of, any lien upon any of the Company’s assets or
property as a result of the execution, delivery or performance of, or the
consummation of the transactions contemplated by, any of the Documents to which
the Company is a party.

 

A true and complete copy of each of the above agreements, instruments, decrees
and orders has heretofore been furnished to Squire, Sanders & Dempsey L.L.P.

 

No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Documents or consummation of any of the transactions contemplated
thereby, will exist.

 

2.             The nature of the Company’s business and properties, and the
purpose of the Company, is to engage in the following businesses and activities:
the design, manufacture and distribution of turning, milling, grinding, cutting
and workholding machines and related products.  The Company is not engaged in
any activity or business, and does not own any properties, not permitted
pursuant to those provisions of its Certificate of Incorporation or By-Laws, as
amended, specifying the nature of the Company’s business and the purposes of the

 

A-2-1

--------------------------------------------------------------------------------


 

Company.  The Company does not engage or propose to engage in any industry or
business or activity, or own any property or asset, that causes or would cause
it to be subject to special local, state or federal regulation not applicable to
business organizations generally (including, without limitation, those
regulations applicable only to banks, savings and loan institutions, insurance
companies, public utilities or investment companies).

 

3.             No (i) proceeding is pending in any jurisdiction for the
dissolution or liquidation of the Company, and the Company has not filed any
certificate or order of dissolution, (ii) event has occurred that has adversely
affected the good standing of the Company under the laws of its jurisdiction of
organization, and the Company has paid all taxes currently due, if any, and
taken all other action required by state law to maintain such good standing and
(iii) grounds exist for the revocation or forfeiture of the Company’s
Certificate of Incorporation or By-Laws, as amended.

 

4.             Squire, Sanders & Dempsey L.L.P. may rely upon the accuracy of
all factual representations and warranties of the Company contained in the
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith.

 

5.             The Company does not own or operate equipment or facilities, or
engage in any other activity in the nature of a public utility, including,
without limitation, any such equipment, facilities or activity relating to
garbage or sewage disposal or water production or transmission, that would
subject the Company to regulation as a public utility of any nature.

 

6.             The Company does not accept deposits or engage in any other
business activity reserved exclusively to banks or other lenders or financial
institutions, or engage in any trust or insurance business.

 

7.             The Company is not a licensee under the Federal Power Act, as
amended, or engaged in the production, transmission or sale of electric energy
or the production, transmission or sale of any other form of energy in a manner
that makes it subject to state or federal regulation.

 

8.             Where the Company is engaged in the treatment, storage,
production, processing, transportation or disposal of any toxic or hazardous
waste or other regulated substance, it is in compliance in all material respects
with all applicable local, state, and federal regulations, and such activity is
not conducted by it as a business, but is an activity incidental to its normal
business activities.

 

9.             The Company (a) is not engaged, and does not hold itself out as
being engaged, and does not propose to engage, primarily in the business of
investing, reinvesting or trading in securities, (b) is not engaged and does not
propose to engage in the business of issuing any certificate, investment
contract, or other security which represents an obligation to pay a stated or
determinable sum or sums at a fixed or determinable date or dates more than
twenty-four months after the date of issuance in consideration of the payment of
periodic installments of a stated or determinable amount (i.e., face-amount
certificates of the installment type), and (c) is not engaged, and does not
propose to engage, in the business of investing, reinvesting, owning,

 

A-2-2

--------------------------------------------------------------------------------


 

holding or trading in securities, or if the Company is so engaged or so proposes
to engage, it does not own or propose to acquire investment securities having a
value exceeding 40% of the value of the Company’s total assets (exclusive of
Government securities and cash items) on an unconsolidated basis.  For purposes
of this paragraph 9, (x) “investment securities” includes all securities except
(A) government securities, (B) securities issued by employees’ securities
companies, and (C) securities issued by majority-owned subsidiaries of the
Company that are not investment companies, and (y) “government securities”
includes any security issued or guaranteed as to principal or interest by the
United States, or by a person or entity controlled or supervised by and acting
as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing.

 

10.           The Company does not own, and no part of the proceeds of the loans
contemplated by the Loan Documents will be used to purchase or carry (i) any
equity security registered or having unlisted trading privileges on a national
securities exchange; (ii) any over-the-counter security designated as qualified
for trading in the national market system under a designation plan approved by
the Securities and Exchange Commission; (iii) any debt security convertible into
or carrying a warrant or right to subscribe to or purchase a security described
in clauses (i), (ii) and (v) of this paragraph, (iv) any warrant or right to
subscribe to a security described in clauses (i), (ii) and (v) of this
paragraph, or (v) any security issued by an investment company registered under
Section 8 of the Investment Company Act of 1940.

 

11.           There is no pending legal proceeding before, or pending
investigation by, any court or administrative agency or authority of the United
States of America or the State of New York or any arbitration tribunal against
or directly affecting the Company or any of its properties (a) with respect to
the transactions contemplated by the Documents or (b) which could reasonably be
expected to have a material adverse effect on the Company or its assets or
properties.

 

Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.

 

[Signature Follows on Next Page]

 

A-2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand as of the          day of June,
2008.

 

 

 

 

 

Name: Edward J. Gaio

 

Title:  Treasurer

 

A-2-4

--------------------------------------------------------------------------------


 

ANNEX I

 

1.  Lease, dated as of July 1, 2002, between Hardinge Technology
[Systems], Inc., a New York corporation, and Hardinge Inc., a New York
corporation.

 

I-1

--------------------------------------------------------------------------------


 

ANNEX II

 

None

 

II-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Hardinge Inc. Financing Statements

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Hardinge Technology Systems, Inc. Financing Statements

 

--------------------------------------------------------------------------------


Exhibit B-2

 

STAIGER, SCHWALD & PARTNER

ATTORNEYS-AT-LAW

 

 

 

 

To:

 

 

JPMorgan Chase Bank, N.A.

 

 

as Administrative Agent

 

 

and the Lenders to Hardinge Inc.

 

 

under the Credit Agreement (as defined below)

 

 

 

Mark-Oliver Baumgarten

 

Zurich, June 13, 2008

Attorney-at-Law, Dr. iur., LL.M.

 

 

mark-oliver.baumgarten@ssplaw.ch

 

 

 

Hardinge Inc. / Credit Agreement

 

Dear Sir or Madam:

 

We have acted as special Swiss counsel to the Swiss Companies (as defined below)
in connection with a Credit Agreement (the “Credit Agreement”) dated as of
June 12, 2008 among, inter alia, Hardinge Inc. as borrower (the “Company”),
Hardinge Holdings GmbH as Swiss borrower (the “Swiss Borrower”) and JPMorgan
Chase Bank, N.A. as administrative agent (the “Administrative Agent”) and the
Lenders (as defined in the Agreement) and agents party to the Credit Agreement.
We have been requested to render an opinion in connection with certain issues of
Swiss law.

 

Capitalized terms and expressions shall have the same meaning as in the Credit
Agreement unless otherwise defined herein.

 

DOCUMENTS REVIEWED

 

For the purposes of this opinion letter, we have examined the following
documents:

 

A.1          An execution copy of the Credit Agreement;

 

A.2          an execution copy of a Guaranty (“Subsidiary Guaranty”) dated as of
June 12, 2008 to be granted by L. Kellenberger & Co. AG (“Kellenberger”,
together with the Swiss Borrower, the “Swiss Companies”);

 

Staiger, Schwald & Partner Ltd.

Genferstrasse 24, P.O. Box 2012, CH-8027 Zurich, Phone +41 44 283 86 86, Fax +41
44 283 87 87

ssplaw@ssplaw.ch, www.ssplaw.ch

 

--------------------------------------------------------------------------------


 

A.3          an execution copy of the Pledge and Security Agreement (the “Pledge
Agreement”) dated as of June 12, 2008 between, inter alia, the Company as
pledgor and the Administrative Agent, acting for itself and the Secured Parties,
relating to the pledge of 66 2/3 percent of its participation in the Swiss
Borrower (the Pledge Agreement together with the Credit Agreement and the
Subsidiary Guaranty, the “Agreements” and each of them an “Agreement”);

 

A.4          a copy of the corporate documents of the Swiss Borrower (the “Swiss
Borrower Corporate Documents”):

 

A.4.1       a certified copy of an excerpt of the commercial register
(Handelsregisterauszug) of the Canton of St. Gall dated June 6, 2008, in respect
to the Swiss Borrower (the “Swiss Borrower Excerpt”);

 

A.4.2       a certified copy dated June 6, 2008 of the articles of association
(Statuten) of the Swiss Borrower (the “Swiss Borrower Articles”);

 

A.4.3       a copy of the resolution of the extraordinary shareholders meeting
of the Swiss Borrower dated June 3, 2008 (the “Swiss Borrower Shareholders
Resolution”);

 

A.4.4       a copy of the resolution of the managing board of the Swiss Borrower
dated June 3, 2008 (the “Swiss Borrower Board Resolution”);

 

A.4.5       a copy of the Swiss Borrower’s company share register dated June 12,
2008 (the “Swiss Borrowers Share Register”);

 

A.4.6       certificate (Namenpapier) no. 1 for 63’747 company shares
(Stammanteile) in the Swiss Borrower with a par value of CHF 100 dated June 9,
2008 (the “Swiss Borrower Share Certificate”);

 

A.5          a copy of the corporate documents of Kellenberger (the
“Kellenberger Corporate Documents”, together with the Swiss Borrower Corporate
Documents, the “Corporate Documents”):

 

A.5.1       a certified copy of an excerpt from the commercial register
(Handelsregisterauszug) of the Canton of St. Gall dated June 9, 2008, in respect
to Kellenberger (the “Kellenberger Excerpt”, together with the Swiss Borrower
Excerpt, the “Excerpts”);

 

A.5.2       a certified copy dated June 4, 2008 of the articles of association
(Statuten) of Kellenberger (the “Kellenberger Articles”, together with the Swiss
Borrower Articles, the “Articles”);

 

A.5.3       a copy of the resolution of the extraordinary shareholders meeting
of Kellenberger dated May 28, 2008 (the “Kellenberger Shareholders Resolution”,
together with the Swiss Borrower Shareholders Resolution, the “Shareholders
Resolutions”);

 

A.5.4       a copy of the resolution of the board of directors of Kellenberger
dated June 5, 2008 (the “Kellenberger Board Resolution”, together with the Swiss
Borrower Board Resolution, the “Board Resolutions”).

 

2

--------------------------------------------------------------------------------


 

For the purposes of this opinion letter, we have reviewed no documents other
than those mentioned in this section A. Therefore, we express no opinion on, or
in connection with, any such other agreements or documents.

 

B.       ASSUMPTIONS

 

In giving our opinion, we have assumed the following:

 

B.1          All signatures on the documents submitted to us (and on any and all
agreements and documents referred to therein) or on the originals thereof are
genuine.

 

B.2          Copies submitted to us are true and complete and conform to the
originals thereof.

 

B.3          None of the documents submitted to us (and none of the agreements
and documents referred to therein) has been amended, rescinded or revoked.

 

B.4          Each of the parties (other than the Swiss Companies) to the
Agreements (and to any and all agreements and documents referred to therein) is
a company, other legal entity, partnership or other organization duly organized,
validly existing and in good standing (where such concept is legally relevant)
under the laws of the jurisdiction of its incorporation and/or establishment and
has the requisite capacity, power and authority to enter into the transactions
contemplated by any Agreement (and to any and all agreements and documents
referred to therein) and to perform its respective rights and obligations
thereunder.

 

B.5          The execution, delivery and performance of the Agreements (and of
any and all agreements and documents referred to therein) by all parties thereto
(other than the Swiss Companies) have been or, where appropriate, will be duly
authorized by all action necessary under applicable law, the articles of
incorporation (if applicable) and the internal regulations (if applicable) of
each such party.

 

B.6          The Agreements (and any and all agreements and documents referred
to therein) have been or, where appropriate, will be duly signed, executed and
delivered by representatives of all the parties thereto (other than the Swiss
Companies) with the requisite signing authority conferred on them in accordance
with applicable law, the articles of incorporation (if applicable) and the
internal regulations (if applicable) of each such party.

 

B.7          The Agreements (and any and all agreements and documents referred
to therein), upon signature and execution, will be legal, valid, binding and
enforceable in accordance with its terms under the laws of the State of New
York, by which they are expressed to be governed, and the choice of such laws
was freely made by the parties thereto and for bona fide purposes. The
Agreements have been, or will be, entered into, and the execution and completion
thereof (and of any and all agreements and documents referred to therein) have
been, or will be, carried out for bona fide commercial reasons by each of

 

3

--------------------------------------------------------------------------------


 

the parties thereto. None of the directors or officers of the respective party
has or had a conflict of interest with such party in respect of any Agreement
(and any and all agreements and documents referred to therein) that would
preclude him from validly representing (or granting a power of attorney in
respect of the documents for) the respective party.

 

B.8          All conditions and prerequisites provided for in each Agreement
(and in any and all agreements and documents referred to therein) have been met
or waived. The shares to be pledged under the Pledge Agreement have been, or
will be, transferred into, and remain in, the possession of the Administrative
Agent, acting for itself and the Secured Parties.

 

B.9          All representations and warranties made by any one of the parties
in any Agreement (and in any and all agreements and documents referred to
therein) are, when made or repeated or deemed to be made or repeated, true and
accurate.

 

B.10        The Holders of Secured Obligations (the “Secured Parties”) actually
have claims to be secured under the Pledge Agreement. The Swiss Borrower Share
Certificate is legally and validly existing.

 

B.11        As of the date hereof and as of the date of the perfection of the
Pledge Agreement, all shares so pledged will be free of any encumbrance or other
third party rights.

 

B.12        Each of the parties to the Agreements has duly performed, or will
duly perform, all obligations thereunder (and under any and all agreements and
documents referred to therein) by which it is bound in accordance with the
respective terms thereof.

 

B.13        To the extent any document has to be executed or any obligation
under any Agreement (or under any and all agreements and documents referred to
therein) has to be performed under any law other than Swiss law or in any
jurisdiction outside Switzerland, such execution or performance will not be
illegal or unenforceable by virtue of the laws of such jurisdiction, and all
parties to such Agreement (and any and all agreements and documents referred to
therein) will comply with all matters of validity and enforceability under any
law.

 

B.14        None of the parties to any Agreement (or to any and all agreements
and documents, referred to therein) has passed a voluntary winding-up
resolution, nor has a petition been presented or order been made by a court for
the winding up, dissolution, bankruptcy, receivership, moratorium or
administration of any such party, and no receiver, trustee in bankruptcy,
administrator or similar officer has been appointed in relation to any such
parties or any of their assets or revenues.

 

B.15        At the time of entering into any Agreement (and any and all
agreements and documents referred to therein), each of the Swiss Companies is
not, and there are no reasonable grounds to believe that in the future any of
the Swiss Companies will be, impendingly

 

4

--------------------------------------------------------------------------------


 

illiquid (drohend zahlungsunfähig), illiquid (zahlungsunfähig) or overindebted
(überschuldet).

 

B.16        The Corporate Documents are unchanged and correct as of the date
hereof, and no changes have been made which should have been, or should be,
reflected in such documents as of the date hereof.

 

B.17        The Board Resolutions and the Shareholders Resolutions (i) have each
been duly resolved in respective meetings duly convened or otherwise in the
manner set forth therein, (ii) accurately reflect the resolutions and other
matters stated therein, and (iii) are each in full force and effect.

 

C.            OPINION

 

Based on the assumptions and subject to the qualifications set forth herein, we
are of the opinion that:

 

C.1          Kellenberger has been duly incorporated and is validly existing as
a corporation (Aktiengesellschaft) pursuant to articles 620 et seq. of the Swiss
Code of Obligations (“CO”). The Swiss Borrower has been duly incorporated and is
validly existing as a limited liability company (Gesellschaft mit beschränkter
Haftung) pursuant to articles 772 et seq. CO.

 

C.2          Each of the Swiss Companies has the corporate power and authority
to enter into each Agreement to which it is a party, and the execution, delivery
and performance by each of the Swiss Companies of such Agreement have been duly
authorized by the respective Swiss Company.

 

C.3          The execution, delivery and performance by the Swiss Companies of
each Agreement to which it is a party do not violate (i) any provision of the
respective Articles or (ii) any laws or ordinances of Switzerland applicable to
the Swiss Companies.

 

C.4          The choice of the law of the State of New York governing each
Agreement as set forth in such Agreement is a valid choice of law under the laws
of Switzerland, and will be recognized and applied by the courts of Switzerland.
The pledge of the company shares (Stammanteile) under the Pledge Agreement
creates and perfects the security interests expressed to be created therein,
enforceable in accordance with, and subject to, its terms.

 

C.5          Each of the Swiss Companies has the corporate power to submit to
the jurisdiction of the Supreme Court of the State of New York sitting in New
York and of the United States District Court of the Southern District of New
York, and the submission to the jurisdiction of the such courts is valid and
legally binding on each of the Swiss Companies.

 

5

--------------------------------------------------------------------------------


 

C.6          It is not necessary under the laws of Switzerland that any Lender
or the Sole Lead Arranger be licensed, authorized or otherwise entitled to carry
on business in Switzerland in order to enable it to enforce its rights under any
Agreement.

 

C.7          To ensure the legality, validity enforceability or admissibility in
evidence of each Agreement in Switzerland or any political subdivision thereof,
it is not necessary that any Agreement be filed, recorded or enrolled with any
governmental or public body or court authority in Switzerland.

 

C.8          Each of the Swiss Companies has no right of immunity on the grounds
of sovereignty or otherwise from any legal action, suit or proceeding, from
set-off or counterclaim, from attachment or from execution or any other legal
process in respect of any of its obligations under any Agreement.

 

C.9          A final judgment against any of the Swiss Companies in respect of
any Agreement duly obtained in the court of the Supreme Court of the State of
New York sitting in New York or of the United States District Court of the
Southern District of New York would be recognized and enforced in Switzerland
without re-trial or re-examination of the merits in the case.

 

D.            QUALIFICATIONS

 

The opinions set forth herein are subject to the following qualifications:

 

D.1          We have not been retained as tax or regulatory counsel and,
therefore, express no opinion on any tax matters nor on regulatory issues
relating to any of the Swiss Companies or any of its subsidiaries or such
transactions.

 

D.2          The opinions expressed herein are limited to the laws of
Switzerland as in force on the date hereof and as currently applied and
construed by the courts of Switzerland. In the absence of statutory or
established case law, we base our opinion on our independent professional
judgement. We have not investigated and do not express or imply any opinion
herein concerning any other laws.

 

D.3          Where we refer to enforceability, we only express an opinion as to
enforceability under the rules of procedure applicable in Switzerland. The terms
“enforceable”, “enforceability”, “valid”, “legal”, “binding” and “effective” (or
any combination thereof) where used above mean that the obligations assumed by
the relevant party under the relevant document are of a type which Swiss law
generally recognizes and enforces; they do not mean that these obligations will
necessarily be enforced in all circumstances in accordance with their terms.
Enforceability of the Agreements may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws affecting creditors and secured
parties in general (including, without limitation, provisions relating to
voidable preferences), general equitable principles (including, but not limited
to, the abuse of rights (Rechtsmissbrauch)), the principle of good faith
(Grundsatz von Treu und Glauben) and Swiss public policy

 

6

--------------------------------------------------------------------------------


 

(ordre public) as defined in articles 17–19 of the Swiss Private International
Law Act, as amended (the “PILA”).

 

Enforcement before the courts of Switzerland will in any event be subject to:

 

(i)    the nature of the remedies available in the Swiss courts (and nothing in
this opinion letter must be taken as indicating that specific performance (other
than for the payment of a sum of money) or injunctive relief would be available
as remedies for the enforcement of such obligations ); and

 

(ii)   the acceptance of such courts of jurisdiction and the power of such
courts to stay proceedings if concurrent proceedings are being brought
elsewhere.

 

D.4          Based on mandatory Swiss law, the appointment of the Administrative
Agent and its authorization as well as the appointment of any process agent are
revocable at any time; furthermore, the Administrative Agent and any process
agent may resign at any time. Under Swiss law, a power of attorney may be
revoked and terminated any time even though stated to be irrevocable or to be
subject to other limitations.

 

D.5          Based on mandatory Swiss law, the liability of the parties to any
Agreement may not be excluded for willful misconduct or gross negligence;
furthermore, if the Administrative Agent is a bank or another person that
conducts a business that is carried on under an official license, even the
exclusion for liability for simple negligence (leichte Fahrlässigkeit) may be
considered to be null and void at the discretion of the court seized.

 

D.6          The validity of the choice of the laws of the State of New York as
the governing law of the Agreements is subject to the qualifications referred to
in any applicable treaty and in Articles 17 et seq. PILA with regard to the
applicability of a foreign law in cases of conflicts with Swiss public policy
(ordre public) or the application of mandatory provisions of Swiss or a foreign
law.

 

D.7          The enforceability of a commitment by a party to provide another
party with data relating to third parties or with inspection rights relating to
such data may be limited by applicable laws relating to data protection and/or
business secrecy protection.

 

D.8          A certificate, determination or opinion of a party to any Agreement
or a third party might be held by a Swiss court not to be conclusive without
further proof of the relevant facts.

 

D.9          The exercise of discretion or the giving of an opinion by a party
to any Agreement or by a third party or the reliance by any such party on
certain circumstances may not be valid unless such discretion is exercised
reasonably or such opinion or reliance is based on reasonable grounds.

 

D.10        A notice given to, but not actually received by, a party to any
Agreement may be considered not to have been properly given, and a notice
received after the date of its effectiveness as provided for in such Agreement
may be considered to have been given on the date of actual receipt only.

 

7

--------------------------------------------------------------------------------


 

D.11        The question whether a provision of any Agreement that is invalid or
unenforceable may be severed from other provisions is determined at the
discretion of the court seized.

 

D.12        In making references to the terms of any Agreement, other agreements
or documents, no opinion is expressed as to whether these are sufficiently
specified or leave room for interpretation or whether they may otherwise be
subject to interpretation in accordance with Swiss law principles on the
interpretation of agreements (Vertrauensprinzip), including, without limitation,
the interpretation of agreements or other documents which have to be filed with
the court in a form translated into any language other than the language of
their origin, which may become a matter of the discretion of the court seized.

 

D.13        No opinion is expressed as to the accuracy of the representations
and warranties on facts set out in the documents reviewed or the factual
background assumed therein.

 

D.14        Claims may become barred under statutes of limitation or
prescription, or may be or become subject to available defenses such as lapse of
time, the failure to take action, set-off, retention, counterclaim,
misrepresentation, material error, duress or fraud. Further, limitations may
apply with respect to any indemnification and contribution undertakings by a
party to any Agreement if a court considers any act of the indemnified person as
willful or negligent, and an obligation to pay an amount may be unenforceable to
the extent the amount is held to constitute an excessive penalty such as
punitive damages. A Swiss court may limit or decline to give effect to an
indemnity for legal fees or costs incurred.

 

D.15        The transmission of judicial documents, including service of
process, in a manner other than provided by the applicable treaties (mainly the
Hague Convention of November 15, 1965 on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters) or, in case no treaty
applies, other than through the appropriate diplomatic channels, could be held
invalid by a Swiss court despite a Swiss party having consented to such service
and notification.

 

D.16        Concurrent proceedings might be disregarded by a court other than
the court first seized with such proceedings.

 

D.17        We express no opinion as to the validity or enforceability of any
security interest created under any agreement other than the Pledge Agreement.
We express no opinion as to the enforceability of the relevant security as
security for any parallel debt or any reinstatement clauses set forth in any
Agreement nor on any data protection issues.

 

D.18        We express no opinion as to bank or insurance regulatory matters or
as to any commercial, accounting, calculating, auditing or other non-legal
matter such as the economic value of the securities created under any Agreement.

 

D.19        The security interest created under the Pledge Agreement is granted
to the Administrative Agent. The other Secured Parties may not benefit from such
security directly from the respective Agreement. Their security position will
depend on the security position of the Administrative Agent and on the
contractual agreements between the Secured Parties in relation to such security
held by the Administrative Agent.

 

8

--------------------------------------------------------------------------------


 

D.20        We express no opinion on the relationship between the Lenders or
Secured Parties among themselves or under the Agreements, nor on the
relationship between the Lenders or Secured Parties of different security
agreements. In particular, we do not opine on any ranks of any Lender or Secured
Party with respect to their security entitlement to the security created under
the Pledge Agreement, nor on the use of enforcement proceeds or distribution of
any proceeds among the Lenders or Secured Parties. While the choice of New York
law of the Pledge Agreement is a valid choice of law among the parties thereto,
article 105 PILA provides that such choice of law may not be invoked against
third parties. Any choice of law under any Agreement, to the extent it creates
security interests over claims or securities, is subject to article 105 PILA,
according to which such choice may not be invoked against third parties, and
only the law to which the pledged claim or right is subject may be asserted
against the respective debtor. Furthermore, the enforceability of the
Obligations against any of the Swiss Companies is at all times subject to the
limitations pursuant to the laws applicable to them, on the scope of which we do
not opine. The application of such provisions may therefore limit or even
exclude the enforcement of the security interest created under the Pledge
Agreement.

 

D.21        In spite of provisions on continuing and independent security in the
Agreements, in the event of a transfer of all or any part of the Obligations by
way of novation or assignment or in the event of a restoration of any payment
received by the Administrative Agent in relation to the Obligations, it cannot
be excluded that a Swiss court, on the basis of article 889 of the Swiss Federal
Civil Code (“CC”) or general principles of Swiss law, would hold the security
interest created under the Pledge Agreement to have expired.

 

D.22        The recognition and enforcement in Switzerland of a judgment
rendered by a foreign court is subject to the limitations set forth in (i) the
Lugano Convention on Jurisdiction and Enforcement of Judgments in Civil and
Commercial Matters of September 16, 1988, or (ii) such other international
treaties by which Switzerland is bound, or (iii) the PILA. Pursuant to the PILA,
a judgment rendered by a foreign court may only be enforced in Switzerland if:

 

(1)   The foreign court had jurisdiction in accordance with the PILA;

 

(2)   the judgment of such foreign court has become final and is no longer
subject to any ordinary appeal; and

 

(3)   none of the following grounds for denial exists:

 

·      the judgment of such foreign court is manifestly incompatible with Swiss
public policy; or

 

·      a party can establish (a) that it did not receive proper notice under the
law of its registered place, unless such party proceeded on the merits without
reservation; (b) that the decision was rendered in violation of fundamental
principles of the Swiss conception of procedural law, in particular the fact
that a party did not have the opportunity to present its defense; or (c) that
the dispute between the

 

9

--------------------------------------------------------------------------------


 

same parties and with respect to the same subject matter is the subject of a
pending proceeding in Switzerland, or such dispute has previously been decided
in a third state, provided that the decision of such third state fulfils the
prerequisites for its recognition.

 

D.23        A foreign judgment will be enforced in Switzerland in accordance
with the relevant procedural requirements of Swiss Cantonal and Federal law.

 

D.24        For enforcement proceedings in Switzerland, a judgment or award
expressed in a currency other than Swiss Francs will have to be converted into
Swiss Francs.

 

D.25        The enforcement of any security granted by any of the Swiss
Companies for, or with respect to, any obligation of any other obligor to any
Agreement that is not a direct or indirect fully-owned subsidiary of the
respective Swiss Company may be limited to the freely disposable shareholders’
equity of such Swiss Company. Such freely disposable shareholders’ equity shall
be determined in accordance with Swiss law and Swiss accounting principles and
shall correspond to the amount of such Swiss Company’s total shareholder equity
less the total of (i) its aggregate share capital and (ii) its statutory
reserves (including reserves for own shares and revaluations as well as paid-in
capital surplus) to the extent such reserves are not available for distribution
at the time of the start of the proceedings for enforcement. In addition, any
Swiss Company may be required to deduct Swiss withholding tax of 35 percent on
payments under a security granted by it for, or with respect to, any obligation
of any other obligor that is not a direct or indirect fully owned subsidiary if
the Swiss Federal Tax Administration deems such payment to constitute or qualify
as a dividend or similar distribution.

 

D.26        Any provision of any Agreement which constitutes, or purports to
constitute, a restriction on the exercise of any statutory power provided by
mandatory law to the relevant bodies of any of the Swiss Companies may not be
enforceable.

 

D.27        Legal terms or concepts expressed in English in this opinion or in
any Agreement (or in any and all agreements and documents referred to therein)
may not be identical to the concepts described by the same English terms as they
exist under the laws of other jurisdictions.

 

We have rendered this opinion letter as of the date hereof. Consequently, in
connection with the issuing of this opinion letter we do not opine on any facts
or circumstances occurring or coming to our attention subsequent to the date
hereof and, for the purpose of this opinion letter, we assume no obligation to
advise you on any changes of factual or legal matters relevant to this opinion
letter that may thereafter be brought to our attention. This opinion letter is
strictly limited to the matters stated in it and does not apply by implication
to any other matters.

 

10

--------------------------------------------------------------------------------


 

This opinion letter is furnished to you in connection with the entering into the
Agreements. Without our prior express written consent, this opinion letter may
not be circulated, quoted or otherwise referred to by you for any other purpose,
nor may any third part use or rely upon this opinion letter, except (i) that
your successors and assigns may rely upon this opinion letter, (ii) that you may
disclose this opinion letter (a) to prospective successors and assigns of the
addressees hereof, (b) to regulatory authorities having jurisdiction over any of
the addressees hereof or their successors and assigns and (c) pursuant to valid
legal process, and (iii) that reference may be made to it in the Agreement, in
any list of closing documents prepared by, or on behalf of, the addressees
hereof and in the transaction bible relating to the Agreements.

 

This opinion letter is governed by, and construed in accordance with, Swiss law.
All disputes arising out of, or relating to, this opinion letter shall be
subject to the exclusive jurisdiction of the Commercial Court of the Canton of
Zurich (Handelsgericht des Kantons Zürich), Switzerland.

 

 

Sincerely yours,

 

STAIGER, SCHWALD & PARTNER LTD.

 

 

Dr. Mark-Oliver Baumgarten

Christoph Frey

 

11

--------------------------------------------------------------------------------


 

Exhibit B-3

 

13 June 2008

 

JPMorgan Chase Bank, N.A as administrative agent (the Administrative Agent) and
the parties named as lenders (the Lenders) under the Credit Agreement (as
defined below)

 

Dear Sirs

 

Guaranty entered into by Hardinge Machine Tools Limited pursuant to a credit
agreement made or to be made between Hardinge Inc. and Hardinge Holdings GmbH as
Borrowers, certain other subsidiaries of Hardinge Inc. that may be a party
thereto or to other related documents, the financial institutions party thereto
as Lenders, and the Administrative Agent (the “Credit Agreement”)

 

1.             OUR ROLE

 

1.1           We have acted as English legal counsel to Hardinge Machine Tools
Limited (the “Company”) for the purposes of, inter alia, giving this legal
opinion (“this Opinion”) in relation to the Guaranty made as of today’s date by
various subsidiaries of Hardinge, Inc. (including the Company) in favour of the
Administrative Agent (the “Guaranty”), which is governed by the law of the State
of New York (“New York Law”), a signed copy of which we have received in PDF
format by email.

 

1.2           Besides the Guaranty, we have also examined:-

 

1.2.1                a copy of the minutes of a meeting of the board of
directors of the Company held on 12 June 2008;

 

1.2.2                a copy of a written resolution of the shareholders of the
Company, passed on 12 June 2008, approving inter alia the execution, delivery
and performance by the Company of the Guaranty;

 

1.2.3                a copy of the file of records in respect of the Company
maintained at Companies House and obtained by an on-line search on 3 June 2008
(the “Company Search”); and

 

1.2.4                such other certificates, documents and records, and have
made such examinations of law, as we have considered necessary or desirable to
examine for the purpose of giving this Opinion.

 

--------------------------------------------------------------------------------


 

1.3           We have also made an oral enquiry at 10:00am on 13 June 2008 in
respect of the Company at the Central Registry of Winding Up Petitions (the
“Central Registry Enquiry”).

 

1.4           We are qualified to practise law in England and Wales.  We do not
express any opinion concerning any laws of any jurisdiction, or rules of any
tribunal in any jurisdiction other than England and Wales (the laws of England
and Wales being referred to in this Opinion as “English Law”) and we only
express any opinion on European Union law to the extent that it affects England
and Wales.

 

2.             ASSUMPTIONS

 

In giving this Opinion we have assumed (but have not independently verified)
that:-

 

2.1           all signatures are genuine;

 

2.2           all documents submitted to us as copies conform to all original
documents and that the original documents are authentic and complete;

 

2.3           any minutes and extracts from minutes are a true record of the
proceedings described in them of duly convened, constituted and quorate meetings
and the resolutions set out in those minutes and any written resolutions were
validly passed and remain in full force and effect without modification;

 

2.4           the Guaranty has been or will be duly and properly executed by all
relevant parties (other than the Company);

 

2.5           there are no agreements or arrangements in existence which in any
way amend, modify or vary the terms of the Guaranty or affect any of its
provisions in a manner which would affect the matters set out in this Opinion;

 

2.6           each of the parties to the Guaranty (other than the Company) is
duly incorporated, validly existing and of good standing in the relevant
jurisdictions;

 

2.7           each of the relevant parties (other than the Company) has the
capacity and power to be a party to the Guaranty, is duly authorised to enter
into the Guaranty (as appropriate) and has taken whatever actions are necessary
under:-

 

2.7.1                all applicable laws, ordinances, regulatory requirements
and protocols; and

 

2.7.2                (where applicable) its internal by-laws, constitutions,
regulations and standing orders,

 


IN ORDER TO ENTER INTO AND GIVE EFFECT TO THE GUARANTY IN ACCORDANCE WITH ITS
TERMS;


 

2.8           except in relation to England and Wales, all authorisations,
approvals, licences, exemptions and consents of, or filings with, all or any
governmental or regulatory authorities required in any relevant jurisdiction
with respect to the execution, delivery or effectiveness of the Guaranty has
been obtained;

 

2

--------------------------------------------------------------------------------


 

2.9           For the purposes of New York Law, the Guaranty is legally binding
on the parties to it and is in a form capable of being legally enforced;

 

2.10         the parties to the Loan Documents (as defined in the Credit
Agreement) have entered into them in good faith, and not for a purpose not
apparent from their provisions which might render any of the provisions of the
Loan Documents illegal or void;

 

2.11         there has not been any mistake, fraud, duress or undue influence
which may affect any of the Loan Documents;

 

2.12         there is no matter under the laws or regulations of any
jurisdiction (other than England and Wales) which would or might affect the
opinions given in this Opinion and, to the extent that the laws of such
jurisdiction may be relevant, such laws will be complied with;

 

2.13         the choice of New York Law to govern the Guaranty is or will be
freely made in good faith by the respective parties and there is and will be no
reason for avoiding such choice on the grounds of public policy;

 

2.14         the Central Registry Enquiry was accurate in all respects and the
position as described in the Central Registry Enquiry has not altered since the
time of making the Central Registry Enquiry; and

 

2.15         the Company Search was accurate in all respects and the position as
described in the Companies House records has not altered since the time of
making the Company Search.

 

3.             OPINION

 

Based on and subject to the foregoing and subject to the qualifications set out
below, we are of the opinion that:-

 

3.1           the Company is a duly incorporated and validly existing company
with limited liability under the laws of England and Wales;

 

3.2           the Company has power to enter into, and to execute, deliver and
perform its obligations under the Guaranty;

 

3.3           the execution of the Guaranty by the Company and the performance
of its obligations thereunder has been duly authorised by the Company;

 

3.4           the Guaranty has been validly executed and delivered by the
Company;

 

3.5           although the Transaction Documents are governed by New York, for
the purposes of English Law, the Transaction Documents contain obligations of a
type and form which would be enforceable on the parties if the Transaction
Documents were governed by English Law;

 

3.6           the choice of New York Law to govern the Transaction Documents, is
a valid choice of law and will be recognised by the courts of England and Wales;

 

3

--------------------------------------------------------------------------------


 

3.7           A final and conclusive judgment for a definitive sum of money
entered by the courts of the State of New York against the Company in any suit,
action or proceeding arising out of or in connection with the Guaranty would be
enforced by the English Courts, if a fresh action were commenced before the
English Courts, without re-examination or re-litigation of the matters
adjudicated upon, provided that:

 

3.7.1                the judgment was not obtained by fraud;

 

3.7.2                the judgment was not obtained in proceedings contrary to
natural justice;

 

3.7.3                the judgment was not inconsistent with an English judgment
in respect of the same matter;

 

3.7.4                the judgment was not for multiple damages;

 

3.7.5                the enforcement of the judgment would not be contrary to
natural justice or public policy in England; and

 

3.7.6                proceedings were instituted in the English Courts within
six years after the date of the judgment.

 

3.8           the Company is subject to the jurisdiction of the English courts
and can not claim immunity from a suit or execution of judgement on grounds of
sovereignty or otherwise;

 

3.9           no consents, licences, approvals or authorisations of any
governmental or other authority or agency of or in England and no filings,
registrations or recordings of the Guaranty with any governmental or other
authority in or of England are required by law or regulation applicable to
English companies generally in relation to or in connection with the execution
and delivery by the Company of the Guaranty or the performance of the
obligations expressed to be assumed by it in the Guaranty;

 

3.10         no stamp duty or similar registration duty will be payable in
England in respect of the execution and delivery of the Guaranty; and

 

3.11         the entry into and performance of the Guaranty by the Company is
not in breach of the Memorandum and Articles of Association of the Company or
any existing provision of the laws of England and Wales.

 

4.             QUALIFICATIONS

 

4.1           For the purposes of this Opinion, the term “enforceable”, as used
in relation to any document, means that the relevant obligations in that
document are of a type and form which are usually capable of enforcement in the
courts of England and Wales.  However, for these purposes:-

 

4.1.1                this does not necessarily mean that each obligation would,
for the purposes of English Law, be enforced in accordance with its terms or in
all circumstances or in foreign jurisdictions or by or against persons who are

 

4

--------------------------------------------------------------------------------


 

not parties to that document or that any specific remedy will be granted; and

 

4.1.2                enforcement is subject to, inter alia, such factors as the
nature of the remedies available in English Courts, the acceptance of such
courts of jurisdiction, the power of courts to stay proceedings and other
principles of law and equity of general application.

 

4.2           This Opinion is given subject to the exclusions in Paragraph 5 and
the following qualifications which would apply to English Law:-

 

4.2.1                enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganisation, moratorium and other laws of general application
relating to or affecting the rights of creditors.  The provisions of Sections
238, 239 and 425 of the UK Insolvency Act 1986 may be relevant;

 

4.2.2                enforcement may be limited by general principles of equity
(regardless of whether such matter is considered in a proceeding in equity or
law); equitable remedies are discretionary and will not be granted in all cases,
for example, but without limitation, equitable remedies (such as an order of
specific performance or an injunction) may not be available where damages are
considered to be an adequate remedy.  Under English Law, equity may prevent or
restrict a party from exercising what would otherwise be its strict legal rights
where it would be inequitable (i.e., unjust) in the circumstances to allow that
party to do so.  This principle could (by way of example only) apply to “estop”
claims (i.e., prevent them succeeding) in relation to matters or documents to
which any of the parties have given specific consent or approval;

 

4.2.3                claims may become time-barred under laws relating to
limitation or may be or become subject to set-off or counterclaim;

 

4.2.4                where any person is vested with a discretion or may
determine a matter in its opinion, English Law may require that discretion to be
exercised reasonably or that opinion to be based on reasonable grounds;

 

4.2.5                provisions providing that terms can only be amended or
varied or waived or released by specific action or in writing may not be
effective in all cases;

 

4.2.6                as a general proposition, English Law will not imply terms
into complex commercial arrangements such as those created by the Loan
Documents.  In addition, it may be difficult to enforce obligations which are
unclear or require performance which cannot reasonably be assessed in cash
terms.  General obligations to act in good faith or similar provisions may,
therefore, not be enforceable or may not be given substantive effect under
English Law, as their meaning is too uncertain;

 

4.2.7                on the basis of existing case law, an agreement to
negotiate or to agree or any similar provision may be unenforceable under
English Law;

 

5

--------------------------------------------------------------------------------


 

4.2.8                any provision which expressly or impliedly provides that a
determination, calculation, statement or certificate be final, conclusive or
binding will not be effective if such determination, calculation, statement or
certificate is fraudulent or given unreasonably or arbitrarily or without good
faith and will not necessary prevent judicial enquiry into the merits of any
claim by any party.

 

4.2.9                losses, damages, costs, charges, additional interest and
expenses or similar items of loss expressed to be payable on termination,
default, early repayment or analogous events may be held to be irrecoverable if
and to the extent that they represent a penalty rather than a genuine
pre-estimate of loss.  This is because under English Law, penalty clauses are
invalid and, therefore, unenforceable.  Whether a particular provision is to be
construed as a penalty or as liquidated damages is a question of law, which
depends on its construction and on the surrounding circumstances at the time the
relevant agreement is made.  Accordingly, this legal principle may affect
additional interest, costs, charges and expenses following default including,
without limitation, default interest;

 

4.2.10              any obligations or purported obligations to pay fees,
charges, costs and/or expenses may not be effective and an English court has
power to decide in its discretion any award by way of costs incurred by any
party to a dispute;

 

4.2.11              under the English Law doctrine of frustration, a contract
may be discharged if (after its formation) events occur making its performance
impossible or illegal or certain other analogous situations occur.  The
application of the doctrine of frustration can be expressly or impliedly
excluded, but terms attempting to do so are narrowly construed and need to make
complete and exhaustive provision for the relevant event to be wholly effective;

 

4.2.12              provisions as to severability may not be binding under
English Law.  The question of whether or not provisions relating to invalidity
on account of illegality may be severed from other provisions in order to save
such other provisions would be determined by the relevant court at its
discretion;

 

4.2.13              the effectiveness of terms exculpating a party from a
liability or duty otherwise owed including, without limitation, mitigation of
losses, are limited by English Law as are provisions requiring a party to
indemnify another in relation to any matter;

 

4.2.14              where any obligations of a person are to be performed in a
jurisdiction outside England and Wales, such obligations may not be enforceable
under English Law if and to the extent that performance of those obligations
would be illegal under the laws of that jurisdiction;

 

4.2.15              where an obligation governed by English Law is to be
performed or observed or is based upon a matter arising in a jurisdiction other
than England and Wales, it may not be possible to enforce such obligation if the

 

6

--------------------------------------------------------------------------------


 

same is unlawful, unenforceable or contrary to public policy in such other
jurisdiction;

 

4.2.16              the exercise of enforcement powers by secured creditors is
controlled by law.  For example, the holder of a mortgage may not generally
convey charged assets to itself in satisfaction of indebtedness.  This may
affect any power to hold or apply assets in a particular manner and any
purported rights of foreclosure;

 

4.2.17              any currency indemnity or other provision for currency
conversion may not be enforceable under English Law;

 

4.2.18              any undertakings or indemnity in relation to United Kingdom
stamp duties may be void; and

 

4.2.19              the effect of any provision purporting to exclude the effect
of agreements or understandings between the parties which are not included in
the relevant documents is unclear;

 

4.3           the Company Search is not conclusively capable of revealing
whether or not:-

 

4.3.1                a winding up order has been made in respect of a company or
a resolution passed for the winding up of a company;

 

4.3.2                an administration order has been made in respect of a
company; or

 

4.3.3                a receiver, administrative receiver, administrator or
liquidator has been appointed in respect of a company,

 

since notice of these matters might not be filed with the Registrar of Companies
immediately and, when filed, might not be entered on the public records of the
relevant company immediately.  In addition, the Company Search is not capable of
revealing prior to the making of the relevant order, whether or not a winding up
petition or a petition for an administration order has been presented; and

 

4.4           we have not made enquiries of any County Court as to whether a
petition for the appointment of a liquidator or an administrator has been
presented to, or an administration order or winding up order has been made by
such County Court.

 

5.             EXCLUSIONS

 

We give no opinion as to:-

 

5.1           matters of fact or matters assumed to be factual including the
matters set out in the recitals to the Guaranty and whether those matters are
accurate or complete.  Any warranties or representations are similarly outside
the scope of this Opinion.  None of these matters has been the subject of
verification by us;

 

7

--------------------------------------------------------------------------------


 

5.2           the implications of the use of US English language and/or US legal
terms and concepts which may have different meanings or effect when British
language is used or if such terms are applied to England and Wales;

 

5.3           any liability to any form of taxation;

 

5.4           the validity, legality or binding effect of any provisions of, or
the enforceability of, the Guaranty or any other documents entered into or to be
entered into in relation to the transactions described in the Credit Agreement,
whether or not such documents are referred to in the Credit Agreement;

 

5.5           the effect of any provision providing for re-instatement of any
security or obligation after its release (these provisions are of questionable
validity under English law);

 

5.6           the implications, contents or effects of any foreign legislation,
regulatory requirements or law (“Foreign Law”) or the effect of Foreign Law on
the matters to which this Opinion relates;

 

5.7           the priority of any security interest or right over or right to
take possession of any asset;

 

5.8           whether any provision relating to a right of set-off or similar
right would be effective;

 

5.9           the commercial desirability or reasonableness of any of the terms
of the Guaranty;

 

5.10         any obligation which in any way purports to involve a guarantor
guaranteeing its own obligations; and

 

5.11         any provision which purports to grant or confer rights, powers,
duties or obligations on any person who is not a party to the Guaranty.

 

6.             EXTENT, PURPOSE AND USE OF OPINION

 

6.1           This Opinion is limited to its actual contents and is not to be
read as extending by implication to any other matters not specifically referred
to in this Opinion.

 

6.2           This Opinion is given as of the date of this Opinion and shall not
extend to any other time and we assume no obligation to advise you of any
changes, whether or not deemed material and which may arise after the date of
this Opinion.

 

7.             GOVERNING LAW AND JURISDICTION

 

7.1           This Opinion is given on the basis that it is governed by and is
to be construed in accordance with English Law and that the courts of England
and Wales shall have exclusive jurisdiction in respect of any relevant
proceedings.

 

7.2           This Opinion is addressed solely to you for your own use and
benefit in connection with the Guaranty and may not be relied upon by anyone
else without our prior written consent.

 

Yours faithfully

 

 

SQUIRE, SANDERS & DEMPSEY

 

8

--------------------------------------------------------------------------------